Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 29, 2002

among

SPARTAN STORES, INC.,

The Institutions from time to time

parties hereto as Lenders,

ABN AMRO BANK N.V.,

as Arranger, Syndication Agent, Collateral Agent and Administrative Agent,

STANDARD FEDERAL BANK (f/k/a MICHIGAN NATIONAL BANK),

as Co-Arranger

AND

NBD BANK,

as Documentation Agent




















--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

i

 

 

ARTICLE I DEFINITIONS

1

 

 

     SECTION 1.1. Certain Defined Terms

1

     SECTION 1.2. References

28

     SECTION 1.3. Supplemental Disclosure

28

 

 

ARTICLE II THE TERM LOAN AND REVOLVING LOAN FACILITIES

28

 

 

     SECTION 2.1. Term Loans

28

     SECTION 2.2. Revolving Loans

31

     SECTION 2.3. Acquisition Facility

33

     SECTION 2.4. Optional Payments; Mandatory Prepayments

35

     SECTION 2.5. Reduction of Commitments

38

     SECTION 2.6. Method of Borrowing; Rate Options for all Advances

38

     SECTION 2.7. Method of Selecting Types and Interest Periods for Advances

38

     SECTION 2.8. Minimum Amount of Each Advance

39

     SECTION 2.9. Method of Selecting Types and Interest Periods for Conversion
and
          Continuation of Advances


39

     SECTION 2.10. Default Rate

40

     SECTION 2.11. Method of Payment

40

     SECTION 2.12. Notes

40

     SECTION 2.13. Telephonic Notices

40

     SECTION 2.14. Promise to Pay; Interest and Commitment Fees; Interest
Payment
          Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts


40

     SECTION 2.15. Notification of Advances, Interest Rates, Prepayments and
          Aggregate Revolving Loan Commitment Reductions


48

     SECTION 2.16. Lending Installations

48

     SECTION 2.17. Non-Receipt of Funds by the Administrative Agent

48

     SECTION 2.18. Termination Date

48

     SECTION 2.19. Replacement of Certain Lenders

48

     SECTION 2.20. Collection Account Arrangements

49

 

 

ARTICLE III THE LETTER OF CREDIT FACILITY

50

 

 

     SECTION 3.1. Obligation to Issue; Transitional Issues

50

     SECTION 3.2. Types and Amounts

50

     SECTION 3.3. Conditions

51

     SECTION 3.4. Procedure for Issuance of Letters of Credit

51

     SECTION 3.5. Letter of Credit Participation

52

     SECTION 3.6. Reimbursement Obligation

52

     SECTION 3.7. Letter of Credit Fees

53

     SECTION 3.8. Issuing Bank Reporting Requirements

53



i

--------------------------------------------------------------------------------


     SECTION 3.9. Indemnification; Exoneration

53

     SECTION 3.10. Cash Collateral

54

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

55

 

 

     SECTION 4.1. Yield Protection

55

     SECTION 4.2. Changes in Capital Adequacy Regulations

56

     SECTION 4.3. Availability of Types of Advances

56

     SECTION 4.4. Funding Indemnification

57

     SECTION 4.5. Lender Statements; Survival of Indemnity

57

 

 

ARTICLE V CONDITIONS PRECEDENT

57

 

 

     SECTION 5.1. Initial Advances and Letters of Credit

57

     SECTION 5.2. Each Advance and Letter of Credit

58

     SECTION 5.3. Effectiveness of this Agreement

59

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

59

 

 

     SECTION 6.1. Organization; Corporate Powers

59

     SECTION 6.2. Authority

59

     SECTION 6.3. No Conflict; Governmental Consents

60

     SECTION 6.4. Financial Statements

60

     SECTION 6.5. No Material Adverse Change

61

     SECTION 6.6. Taxes

61

     SECTION 6.7. Litigation; Loss Contingencies and Violations

62

     SECTION 6.8. Subsidiaries

62

     SECTION 6.9. ERISA

62

     SECTION 6.10. Accuracy of Information

63

     SECTION 6.11. Securities Activities

63

     SECTION 6.12. Material Agreements

64

     SECTION 6.13. Compliance with Laws

64

     SECTION 6.14. Assets and Properties

64

     SECTION 6.15. Statutory Indebtedness Restrictions

64

     SECTION 6.16. Insurance

64

     SECTION 6.17. Labor Matters

65

     SECTION 6.18. Environmental Matters

65

     SECTION 6.19. Solvency

66

     SECTION 6.20. Foreign Employee Benefit Matters

66

     SECTION 6.21. Benefits

66

     SECTION 6.22. Subordinated Indebtedness

67

 

 

ARTICLE VII COVENANTS

67

 

 

     SECTION 7.1. Reporting

67

     SECTION 7.2. Affirmative Covenants

72

     SECTION 7.3. Negative Covenants

78

     SECTION 7.4. Financial Covenants

88



ii

--------------------------------------------------------------------------------


 

 

ARTICLE VIII DEFAULTS

92

 

 

     SECTION 8.1. Defaults

92

 

 

ARTICLE IX ACCELERATION, DEFAULTING LENDERS; WAIVERS,
          AMENDMENTS AND REMEDIES


96

 

 

     SECTION 9.1. Termination of Commitments; Acceleration

96

     SECTION 9.2. Defaulting Lender

96

     SECTION 9.3. Amendments

98

     SECTION 9.4. Preservation of Rights

99

 

 

ARTICLE X GENERAL PROVISIONS

99

 

 

     SECTION 10.1. Survival of Representations

99

     SECTION 10.2. Governmental Regulation

99

     SECTION 10.3. Performance of Obligations

99

     SECTION 10.4. Headings

100

     SECTION 10.5. Entire Agreement

100

     SECTION 10.6. Several Obligations; Benefits of this Agreement

100

     SECTION 10.7. Expenses; Indemnification

100

     SECTION 10.8. Numbers of Documents

102

     SECTION 10.9. Accounting

102

     SECTION 10.10. Severability of Provisions

102

     SECTION 10.11. Nonliability of Lenders

102

     SECTION 10.12. GOVERNING LAW

102

     SECTION 10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS;
          JURY TRIAL


103

     SECTION 10.14. No Strict Construction

104

     SECTION 10.15. Subordination of Intercompany Indebtedness

104

     SECTION 10.16. Amendment and Restatement

105

 

 

ARTICLE XI THE AGENTS

106

 

 

     SECTION 11.1. Appointment; Nature of Relationship

106

     SECTION 11.2. Powers

106

     SECTION 11.3. General Immunity

106

     SECTION 11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc

107

     SECTION 11.5. Action on Instructions of Lenders

107

     SECTION 11.6. Employment of Agents and Counsel

107

     SECTION 11.7. Reliance on Documents; Counsel

107

     SECTION 11.8. Reimbursement and Indemnification

107

     SECTION 11.9. Rights as a Lender

108

     SECTION 11.10. Lender Credit Decision

108

     SECTION 11.11. Successor Agents

108

     SECTION 11.12. Collateral Documents

109

 

 

ARTICLE XII SETOFF; RATABLE PAYMENTS

110

 

 



iii

--------------------------------------------------------------------------------


     SECTION 12.1. Setoff

110

     SECTION 12.2. Ratable Payments

110

     SECTION 12.3. Application of Payments

110

     SECTION 12.4. Relations Among Lenders

111

 

 

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

112

 

 

     SECTION 13.1. Successors and Assigns

112

     SECTION 13.2. Participations

112

     SECTION 13.3. Assignments

113

     SECTION 13.4. Confidentiality

115

     SECTION 13.5. Dissemination of Information

115

 

 

ARTICLE XIV NOTICES

115

 

 

     SECTION 14.1. Giving Notice

115

     SECTION 14.2. Change of Address

115

 

 

ARTICLE XV COUNTERPARTS

116



EXHIBITS AND SCHEDULES

Exhibits

 

 

 

 

 

EXHIBIT A

--

Commitments
(Definitions)

 

 

 

EXHIBIT B-1

--

Form of Revolving Note
(Definitions)

 

 

 

EXHIBIT B-2

--

Form of Tranche A Term Note
(Definitions)

 

 

 

EXHIBIT B-3

--

Form of Tranche B Term Note
(Definitions)

 

 

 

EXHIBIT B-4

--

Form of Acquisition Facility Note
(Definitions)

 

 

 

EXHIBIT B-5

--

Form of Swing Line Note
(Definitions)

 

 

 

EXHIBIT C

--

Form of Borrowing Notice
(Section 2.7)

 

 

 

EXHIBIT D

--

Form of Request for Letter of Credit
(Section 3.3)




iv

--------------------------------------------------------------------------------


EXHIBIT E

--

Form of Assignment and Acceptance Agreement
(Sections 2.19 and 13.3)

 

 

 

EXHIBIT F

--

Form of Borrower's Counsel's Opinion
(Section 5.1)

 

 

 

EXHIBIT G

--

List of Closing Documents
(Section 5.1)

 

 

 

EXHIBIT H

--

Form of Officer's Certificate
(Sections 5.2 and 7.1(A)(iv))

 

 

 

EXHIBIT I

--

Form of Compliance Certificate
(Sections 5.2 and 7.1(A)(iv))

 

 

 

EXHIBIT J

--

Form of Guaranty Supplement
(Definitions)

 

 

 

EXHIBIT K

--

Form of Escrow Agreement
(Definitions; Section 5.3)

 

 

 

EXHIBIT L

--

Form of Asset Coverage Ratio Compliance Certificate
(Definitions)

 

 

 

Schedules

 

 

 

 

 

Schedule 1.1.1

--

Permitted Existing Contingent Obligations
(Definitions)

 

 

 

Schedule 1.1.2

--

Permitted Existing Indebtedness
(Definitions)

 

 

 

Schedule 1.1.3

--

Permitted Existing Investments
(Definitions)

 

 

 

Schedule 1.1.4

--

Permitted Existing Liens
(Definitions)

 

 

 

Schedule 3.1

--

Existing Letters of Credit
(Definitions; Section 3.1)

 

 

 

Schedule 6.4

--

Pro Forma Financial Statements and Projections
(Section 6.4(A))

 

 

 

Schedule 6.7

--

Litigation; Loss Contingencies
(Section 6.7)

 

 

 

Schedule 6.8

--

Subsidiaries
(Section 6.8)



v

--------------------------------------------------------------------------------


Schedule 6.9

--

ERISA
(Section 6.9)

 

 

 

Schedule 6.16

--

Insurance
(Sections 6.16 and 7.2(E))

 

 

 

Schedule 6.17

--

Labor Matters
(Section 6.17)

 

 

 

Schedule 6.18

--

Environmental Matters
(Section 6.18)

 

 

 

Schedule 7.2(R)

--

Post-Closing Matters
(Section 7.2(R))

 

 

 

Schedule 7.3(H)

--

Transactions with Affiliates
(Section 7.3(H))





















vi

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

                    This Amended and Restated Credit Agreement dated as of July
29, 2002 is entered into among SPARTAN STORES, INC., a Michigan corporation, the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 13.3, ABN AMRO
BANK N.V., in its capacity as Arranger, Collateral Agent, Syndication Agent and
Administrative Agent and STANDARD FEDERAL BANK (f/k/a MICHIGAN NATIONAL BANK),
in its capacity as a Co-Arranger to amend and restate the Credit Agreement
entered into as of March 18, 1999 among the parties thereto (the "Original
Credit Agreement"), and, from and after the Effective Date, the Original Credit
Agreement is hereby amended and restated in its entirety. The parties hereto
agree as follows:

ARTICLE I
DEFINITIONS

          SECTION 1.1.  Certain Defined Terms. In addition to the terms defined
above, the following terms used in this Agreement shall have the following
meanings, applicable both to the singular and the plural forms of the terms
defined.

As used in this Agreement:

                    "ABN AMRO" means ABN AMRO Bank N.V., in its individual
capacity, and its successors.

                    "Acquisition" means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement, by
which the Borrower or any of its Subsidiaries (i) acquires any going business or
all or substantially all of the assets of any firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding equity interests of another Person.

                    "Acquisition Facility Commitment" means, for each Lender,
the obligation of such Lender to make Acquisition Facility Loans not exceeding
the amount set forth on Exhibit A to this Agreement opposite its name thereon
under the heading "Acquisition Facility Commitment" or in the Assignment
Agreement by which it became a Lender, as such amount may be modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable assignment and acceptance.

                    "Acquisition Facility Loan" is defined in Section 2.3
hereof.



--------------------------------------------------------------------------------


                    "Acquisition Facility Note" means a note in substantially
the form of Exhibit B-4 hereto duly executed by the Borrower and payable to the
order of a Lender in the amount of its Acquisition Facility Commitment,
including any amendment, restatement, modification, renewal or replacement of
such Acquisition Facility Note.

                    "Acquisition Loan Pro Rata Share" shall mean, at any
particular time and with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which shall be the then aggregate amount of such
Lender's Acquisition Facility Commitment (or, after the Term Loan Conversion
Date, the outstanding principal balance of such Lender's Acquisition Facility
Loans) and the denominator of which shall be the then aggregate amount of the
Acquisition Facility Commitments (or, after the Term Loan Conversion Date or if
such Commitments have been terminated, the outstanding principal balance of all
Acquisition Facility Loans).

                    "Acquisition Loan Termination Date" means March 18, 2006.

                    "Acquisition Redemptions" means all redemptions,
retirements, purchases or other acquisitions for value, direct or indirect, of
any Equity Interests of the Borrower from any seller or target entity in
connection with a Permitted Acquisition; provided (a) all amounts in connection
therewith are included in the calculation of the purchase price for purposes of
determining whether such Acquisition is subject to the requirements of Section
7.3(G)(iii)(h); and (b) all amounts in connection therewith are paid not later
than one year following the closing date of such Permitted Acquisition.

                    "Administrative Agent" means ABN AMRO, in its capacity as
contractual representative for itself and the Lenders pursuant to Article XI
hereof and any successor Administrative Agent appointed pursuant to Article XI
hereof.

                    "Advance" means a borrowing hereunder consisting of the
aggregate amount of the several Loans made by the Lenders to the Borrower of the
same Type and, in the case of Eurodollar Rate Advances, for the same Interest
Period.

                    "Affected Lender" is defined in Section 2.19 hereof.

                    "Affiliate" of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

                    "Agents" means the Syndication Agent, the Collateral Agent
and the Administrative Agent.

                    "Aggregate Acquisition Facility Commitment" means the
aggregate of the Acquisition Facility Commitments of all the Lenders, as reduced
from time to time pursuant to

2

--------------------------------------------------------------------------------


the terms hereof. The initial Aggregate Acquisition Facility Commitment is
Seventy-Five Million Dollars ($75,000,000).



                    "Aggregate Revolving Loan Commitment" means the aggregate of
the Revolving Loan Commitments of all the Lenders, as reduced from time to time
pursuant to the terms hereof. As of the Effective Date, the Aggregate Revolving
Loan Commitment is Seventy-Five Million Dollars ($75,000,000).

                    "Aggregate Term Loan Commitment" means the aggregate of the
Tranche A Term Loan Commitments ($100,000,000) and the Tranche B Term Loan
Commitments ($150,000,000)of all the Lenders. The Aggregate Term Loan Commitment
is Two-Hundred and Fifty Million Dollars ($250,000,000).

                    "Agreement" means this Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.

                    "Agreement Accounting Principles" means generally accepted
accounting principles as in effect in the United States from time to time,
applied in a manner consistent with that used in preparing the financial
statements of the Borrower referred to in Section 6.4(B) hereof, provided,
however, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, "Agreement Accounting Principles"
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Borrower referred to in Section
6.4(A) hereof; provided, further, however, all pro forma financial statements
reflecting Acquisitions shall be prepared in accordance with the requirements
established by the Commission for acquisition accounting for reporting
acquisitions by public companies (whether or not such Acquisitions are required
to be publicly reported).

                    "Alternate Base Rate" means, for any day, a fluctuating rate
of interest per annum equal to the higher of (i) the Prime Rate for such day and
(ii) the sum of (a) the Federal Funds Effective Rate for such day and (b)
one-half of one percent (0.5%) per annum.

                    "Applicable Eurodollar Margins" means, as at any date of
determination, the rate per annum then applicable to Eurodollar Rate Loans which
are Tranche A Term Loans, Revolving Loans, Tranche B Term Loans or Acquisition
Facility Loans, as applicable, determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

                    "Applicable Floating Rate Margins" means, as at any date of
determination, the rate per annum then applicable to Floating Rate Loans which
are Tranche A Term Loans, Revolving Loans, Tranche B Term Loans or Acquisition
Facility Loans, as applicable, determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

                    "Applicable L/C Fee Percentage" means, as at any date of
determination, a rate per annum equal to the Applicable Eurodollar Margin for
Revolving Loans in effect on such date.



3

--------------------------------------------------------------------------------


                    "Arranger" means ABN AMRO, as the arranger for the loan
transactions evidenced by this Agreements and "Arrangers" means the Arranger and
the Co-Arranger.

                    "Assignment Agreement" shall mean an assignment and
acceptance agreement entered into in connection with an assignment pursuant to
Section 13.3 hereof in substantially the form of Exhibit E.

                    "Asset Based Availability" means, as of any date of
determination, the amount set forth in the most recent Asset Coverage Ratio
Compliance Certificate delivered by the Borrower to the Administrative Agent.

                    "Asset Coverage Ratio" is defined in Section 7.4(F) hereof.

                    "Asset Coverage Ratio Compliance Certificate" means a
certificate substantially in the form of Exhibit L hereto.

                    "Asset Sale" means, with respect to any Person, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a sale-leaseback transaction and including the sale
or other transfer of any of the Equity Interests of any Subsidiary of such
Person).

                    "Authorized Agent" means any Authorized Officer or any other
employee of the Borrower identified through documentation acceptable to the
Agents as being authorized to effect borrowings, request issuance of Letters of
Credit or select Types and Interest Periods for Advances hereunder, acting
singly.

                    "Authorized Officer" means any of the President, Director of
Finance or Vice President of Finance of the Borrower, acting singly.

                    "Benefit Plan" means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan) in respect of which the
Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an "employer" as defined in Section
3(5) of ERISA.

                    "Borrower" means Spartan Stores, Inc., a Michigan
corporation, together with its successors and assigns.

                    "Borrower Pledge Agreement" means the Pledge Agreement of
even date herewith executed by the Borrower in favor of the Collateral Agent for
the benefit of the Holders of Secured Obligations, as amended, supplemented,
restated or otherwise modified from time to time pledging all of the outstanding
Capital Stock of each of the Borrower's Subsidiaries.

                    "Borrowing Date" means a date on which an Advance or Swing
Line Loan is made hereunder.



4

--------------------------------------------------------------------------------


                    "Borrowing Notice" is defined in Section 2.7 hereof.

                    "Business Day" means (i) with respect to any borrowing,
payment or rate selection of Loans bearing interest at the Eurodollar Rate, a
day (other than a Saturday or Sunday) on which banks are open for business in
Chicago, Illinois and New York, New York and on which dealings in Dollars are
carried on in the London interbank market and (ii) for all other purposes a day
(other than a Saturday or Sunday) on which banks are open for business in
Chicago, Illinois and New York, New York.

                    "Capital Expenditures" means, for any period, the aggregate
of all expenditures (whether paid in cash or accrued as liabilities and
including Capitalized Leases and Permitted Purchase Money Indebtedness) by the
Borrower and its Subsidiaries during that period that, in conformity with
Agreement Accounting Principles, are required to be included in or reflected by
the property, plant, equipment or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries.

                    "Capital Stock" means (i) in the case of a corporation,
corporate stock, (ii) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership, partnership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

                    "Capitalized Lease" of a Person means any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with Agreement Accounting Principles.

                    "Capitalized Lease Obligations" of a Person means the amount
of the obligations of such Person under Capitalized Leases which would be
capitalized on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

                    "Cash Equivalents" means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers' acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (iii) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities (i.e., securities rated at least Baa by Moody's Investors
Service, Inc. or at least BBB by Standard & Poor's Corporation); and (iv)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by Standard & Poor's Corporation or P-1 (or better) by Moody's
Investors Services, Inc.; provided that the maturities of such Cash Equivalents
shall not exceed 365 days.



5

--------------------------------------------------------------------------------


                    "Change" is defined in Section 4.2 hereof.

                    "Change of Control" means an event or series of events by
which:

                    (i)          any "person" or "group" (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have "beneficial ownership" of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
twenty-five percent (25%) or more of the combined voting power of the Borrower's
Capital Stock ordinarily having the right to vote at an election of directors;

                    (ii)          during any period of 12 consecutive calendar
months, individuals:

                    (a)          who were directors of the Borrower on the first
day of such period, or

                    (b)          whose election or nomination for election to
the board of directors of the Borrower was recommended or approved by at least a
majority of the directors then still in office who were directors of the
Borrower on the first day of such period, or whose election or nomination for
election was so approved,

                    shall cease to constitute a majority of the board of
directors of the Borrower;

                    (iii)          the Borrower consolidates with or merges into
another corporation or conveys, transfers or leases all or substantially all of
its property to any Person, or any corporation consolidates with or merges into
the Borrower, in either event pursuant to a transaction in which the outstanding
Capital Stock of the Borrower is reclassified or changed into or exchanged for
cash, securities or other property; or

                    (iv)          other than as a result of a transaction
permitted under the terms of this Agreement, the Borrower shall cease to own, of
record and beneficially, with sole voting and dispositive power, (a) 100% of the
outstanding shares of Capital Stock of each of the Guarantors or (b) shall cease
to have the power, directly or indirectly, to elect a majority of the members of
the board of directors of each of the Guarantors.

                    "Closing Date" means the date on which the Term Loans and
the initial Revolving Loans were advanced under the Original Credit Agreement.

                    "Co-Arranger" means Michigan National in its capacity as the
co-arranger, with the Arranger, for the loan transactions evidenced by this
Agreement.

                    "Code" means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.



6

--------------------------------------------------------------------------------


                    "Collateral" means all property and interests in property
now owned or hereafter acquired by the Borrower or any of its Subsidiaries in or
upon which a security interest, lien or mortgage is granted to the Collateral
Agent, for the benefit of the Holders of Secured Obligations, or to the
Collateral Agent, for the benefit of the Lenders, whether under the Security
Agreement, under any of the other Collateral Documents or under any of the other
Loan Documents.

                    "Collateral Agent" means ABN AMRO Bank N.V. in its capacity
as collateral agent for itself and the Lenders, together with any successor
entity thereto.

                    "Collateral Documents" means all agreements, instruments and
documents executed in connection with this Agreement, including, without
limitation, the Security Agreement, the Pledge Agreements, the Collection
Account Agreements, the Mortgages, the Intellectual Property Agreements, and all
other security agreements, loan agreements, notes, guarantees, pledges, powers
of attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by or on behalf of the Borrower or any of its Subsidiaries
and delivered to the Collateral Agent or any of the Lenders, together with all
agreements and documents referred to therein or contemplated thereby.

                    "Collection Account" means each blocked depository account
maintained by the Borrower or any of its Subsidiaries, subject to a Collection
Account Agreement, for the collection of Receivables and other proceeds of
Collateral.

                    "Collection Account Agreement" means a written agreement
among the Borrower or one of its Subsidiaries, the Collateral Agent, and, as
applicable, each of the banks at which the Borrower or any of its Subsidiaries
maintains a Collection Account in substantially the form attached as Exhibit C
to the Security Agreement or such other form as may be reasonably acceptable to
the Collateral Agent.

                    "Collection Account Blockage Date" means the date, following
the occurrence and during the continuance of a Default, on which any Agent or
the Required Lenders, in any Agent's or the Required Lenders' discretion,
instruct(s) any financial institution party to a Collection Account as described
in the applicable Collection Account Agreement to remit, during the continuance
of such Default, all amounts deposited in the Collection Account to the
Collateral Agent or as the Collateral Agent shall direct.

                    "Commission" means the Securities and Exchange Commission
and any Person succeeding to the functions thereof.

                    "Commitment" means, for each Lender, collectively, such
Lender's Acquisition Facility Commitment, Revolving Loan Commitment, Tranche A
Term Loan Commitment and Tranche B Term Loan Commitment.



7

--------------------------------------------------------------------------------


                    "Consolidated Tangible Assets" means the total assets of the
Borrower and its Subsidiaries on a consolidated basis, but excluding therefrom
all items that are treated as intangibles under Agreement Accounting Principles.

                    "Contaminant" means any waste, pollutant, hazardous
substance, toxic substance, hazardous waste, special waste, petroleum or
petroleum-derived substance or waste, asbestos, polychlorinated biphenyls
("PCBs"), or any constituent of any such substance or waste, and includes but is
not limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.

                    "Contingent Obligation", as applied to any Person, means any
Contractual Obligation, contingent or otherwise, of that Person with respect to
any Indebtedness of another or other obligation or liability of another,
including, without limitation, any such Indebtedness, obligation or liability of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received.

                    "Contractual Obligation", as applied to any Person, means
any provision of any equity or debt securities issued by that Person or any
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument, in any case in
writing, to which that Person is a party or by which it or any of its properties
is bound, or to which it or any of its properties is subject.

                    "Controlled Group" means the group consisting of (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as the Borrower; (ii) a
partnership or other trade or business (whether or not incorporated) which is
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower; and (iii) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

                    "Controlled Subsidiary" of any Person means a Subsidiary of
such Person (i) 90% or more of the total Equity Interests or other ownership
interests of which (other than directors' qualifying shares) shall at the time
be owned by such Person or by one or more wholly-owned Subsidiaries of such
Person and (ii) of which such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies, whether
through the ownership of voting securities, by agreement or otherwise.

                    "Conversion/Continuation Notice" is defined in Section
2.9(D) hereof.



8

--------------------------------------------------------------------------------


                    "Cure Loan" is defined in Section 9.2(iii) hereof.

                    "Customary Permitted Liens" means:

                    (i) Liens (other than Environmental Liens and Liens in favor
of the IRS or the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

                    (ii) statutory Liens of landlords and Liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens imposed by law created in the ordinary course of business for amounts not
yet due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

                    (iii) Liens (other than Environmental Liens and Liens in
favor of the IRS or the PBGC) incurred or deposits made in the ordinary course
of business in connection with worker's compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money),
surety, appeal and performance bonds; provided that (A) all such Liens do not in
the aggregate materially detract from the value of the Borrower's or such
Subsidiary's assets or property taken as a whole or materially impair the use
thereof in the operation of the businesses taken as a whole, and (B) all Liens
securing bonds to stay judgments or in connection with appeals do not secure at
any time an aggregate amount exceeding $7,500,000;

                    (iv) Liens arising with respect to zoning restrictions,
easements, licenses, reservations, covenants, rights-of-way, utility easements,
building restrictions and other similar charges or encumbrances on the use of
real property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

                    (v) Liens of attachment or judgment with respect to
judgments, writs or warrants of attachment, or similar process against the
Borrower or any of its Subsidiaries which do not constitute a Default under
Section 8.1(H) hereof; and

                    (vi) any interest or title of the lessor in the property
subject to any operating lease entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business.

                    "Customer Guarantied Indebtedness" shall mean Indebtedness
of any customer of the Borrower or any of its Subsidiaries permitted to be
guarantied by the Borrower under this Agreement either pursuant to the
provisions of Section 7.3(E)(ii) (Permitted Existing Contingent


9

--------------------------------------------------------------------------------


Obligations) or Section 7.3(E)(v) (Customer Loan Guaranties entered into after
the Closing Date).



                    "Customer Loan Guaranties" is defined in Section 7.3(E)(v)
hereof.

                    "Customer Lease Guaranties" is defined in Section 7.3(E)(vi)
hereof.

                    "Default" means an event described in Article VIII hereof.

                    "Designated Lender" means ABN AMRO Bank N.V. or Michigan
National Bank, determined by reference to which of such entities at the time of
such determination has a Revolving Loan Commitment and Swing Loan Commitment
under this Agreement.

                    "Disqualified Stock" means any Capital Stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Loan Termination Date.

                    "DOL" means the United States Department of Labor and any
Person succeeding to the functions thereof.

                    "Dollar" and "$" means dollars in the lawful currency of the
United States.

                    "EBITDA" means, for any period, on a consolidated basis for
the Borrower and its Subsidiaries, the sum of the amounts for such period,
without duplication, of (i) Net Income (including, without limitation and
without duplication, rebate income and interest income), plus (ii) Interest
Expense, plus (iii) charges against income for foreign, federal, state and local
taxes to the extent deducted in computing Net Income, plus (iv) depreciation
expense to the extent deducted in computing Net Income, plus (v) amortization
expense, including, without limitation, amortization of goodwill and other
intangible assets to the extent deducted in computing Net Income, plus (vi)
other non-cash charges classified as long-term deferrals in accordance with
Agreement Accounting Principles to the extent deducted in computing Net Income,
plus (vii) other extraordinary non-cash charges to the extent deducted in
computing Net Income.

                    "Effective Date" means July 29, 2002.

                    "Environmental, Health or Safety Requirements of Law" means
all Requirements of Law derived from or relating to federal, state and local
laws or regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.



10

--------------------------------------------------------------------------------


                    "Environmental Lien" means a lien in favor of any
Governmental Authority for (a) any liability under Environmental, Health or
Safety Requirements of Law, or (b) damages arising from, or costs incurred by
such Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

                    "Environmental Property Transfer Act" means any applicable
requirement of law that conditions, restricts, prohibits or requires any
notification or disclosure triggered by the closure of any property or the
transfer, sale or lease of any property or deed or title for any property for
environmental reasons, including, but not limited to, any so-called "Industrial
Site Recovery Act" or "Responsible Property Transfer Act."

                    "Equity Interests" means Capital Stock and all warrants,
options or other rights to acquire Capital Stock (but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock).

                    "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time including (unless the context otherwise
requires) any rules or regulations promulgated thereunder.

                    "Escrow Agreement" means the Escrow Agreement dated as of
the date hereof between the Borrower, the Agents and LaSalle National Bank, as
escrow agent.

                    "Eurodollar Base Rate" means, with respect to a Eurodollar
Advance for the relevant Interest Period, the arithmetic mean, rounded to the
nearest 1/100 of 1% of the applicable London interbank offered rate by major
banks for deposits in U.S. dollars appearing on Reuters Screen FRBD as of 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the Reuters Screen FRBD is not available for any reason, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the
applicable London interbank offered rate by major banks for deposits in U.S.
dollars appearing on Dow Jones Markets (Telerate) Page 3750 as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
and having a maturity equal to such Interest Period; and provided, further that
if the Dow Jones Markets (Telerate) Page 3750 is not available for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable London interbank offered rate by major banks for
deposits in U.S. dollars appearing in the Wall Street Journal, Midwest Edition,
report of such interest rate as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period. If none of such rates are
available for any reason, the Administrative Agent, with the consent of the
Syndication Agent, may select any other generally acceptable authoritative
source as a reference for such rate.

                    "Eurodollar Rate" means, with respect to a Eurodollar
Advance for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus the Applicable Eurodollar Margin. The Eurodollar Rate
shall be rounded to the next higher multiple of 1/16 of 1% if the rate is not
such a multiple.



11

--------------------------------------------------------------------------------


                    "Eurodollar Rate Advance" means an Advance which bears
interest at the Eurodollar Rate.

                    "Eurodollar Rate Loan" means a Loan, or portion thereof,
which bears interest at the Eurodollar Rate.

                    "Excess Cash Flow" means, for any period, an amount, without
duplication, equal to the Borrower's and its Subsidiaries' consolidated (i)
EBITDA for such period, minus (ii) income taxes paid in cash for such period,
minus (iii) Capital Expenditures paid in cash during such period, minus (iv)
Interest Expense for such period, minus (v) scheduled amortization of the
principal portion of the Term Loans, mandatory prepayments of the Principal
portion of the Term Loans, optional prepayments of the Principal portion of the
Term Loans and scheduled amortization of the principal portion of all other
Indebtedness of the Borrower and its Subsidiaries during such period and minus
(vi) Restricted Payments permitted to be made pursuant to the terms of Section
7.3(F) during such period, in each case as calculated in accordance with
Agreement Accounting Principles.

                    "Existing Letters of Credit" means those certain letters of
credit set described on Schedule 3.1 hereto.

                    "Federal Funds Effective Rate" means, for any day, an
interest rate per annum equal to the Fed Funds Effective Rate as most recently
published on page 73 of the Knight Ridder Money Center; provided if page 73 of
the Knight Ridder Money Center is not available for any reason then the Federal
Funds Effective Rate for such day shall be the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published for such day (or, if
such day is not a Business Day, for the immediately preceding Business Day) by
the Federal Reserve Bank of New York; provided, further if such rate is not so
published for any day the Administrative Agent may in its reasonable discretion,
and with the concurrence of the Syndication Agent, select a reference comparable
to such references.

                    "Financing" means, with respect to any Person, the issuance
or sale by such Person of any Equity Interests of such Person, receipt by such
Person of any capital contribution or issuance or sale by such Person of any
Indebtedness consisting of debt securities of such Person.

                    "Fixed Charge Coverage Ratio" is defined in Section 7.4(A)
hereof.

"Floating Rate" means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.

                    "Floating Rate Advance" means an Advance which bears
interest at the Floating Rate.



12

--------------------------------------------------------------------------------


                    "Floating Rate Loan" means a Loan, or portion thereof, which
bears interest at the Floating Rate.

                    "Foreign Employee Benefit Plan" means any employee benefit
plan as defined in Section 3(3) of ERISA which is maintained or contributed to
for the benefit of the employees of the Borrower, any of its Subsidiaries or any
members of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).

                    "Foreign Pension Plan" means any employee benefit plan as
described in Section 3(3) of ERISA which (i) is maintained or contributed to for
the benefit of employees of the Borrower, any of its Subsidiaries or any of its
ERISA Affiliates, (ii) is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA, and (iii) under applicable local law, is required to be funded through a
trust or other funding vehicle.

                    "Governmental Acts" is defined in Section 3.9(A) hereof.

                    "Governmental Authority" means any nation or government, any
federal, state, local or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                    "Gross Negligence" means recklessness, the absence of the
slightest care or the complete disregard of consequences. Gross Negligence does
not mean the absence of ordinary care or diligence, or an inadvertent act or
inadvertent failure to act. If the term "gross negligence" is used with respect
to any Agent, any Arranger or any Lender or any indemnitee in any of the other
Loan Documents, it shall have the meaning set forth herein.

                    "Guarantors" means (i) all of the Borrower's Subsidiaries as
of the Closing Date other than MDP LLC and (ii) any other new Subsidiaries which
have satisfied the provisions of Section 7.3(G) hereof, and their respective
successors and assigns.

                    "Guaranty" means that certain Subsidiary Guaranty dated as
of the date hereof, executed by the Guarantors in favor of the Agent, for the
ratable benefit of the Lenders, as it may be amended, modified, supplemented
(including as a result of the Guaranty Supplement) and/or restated (including to
add new Guarantors), and as in effect from time to time.

                    "Guaranty Supplement" shall mean a supplement to the
guaranty entered into in pursuant to the terms of Section 7.3(G) in
substantially the form of Exhibit J.

                    "Hedging Obligations" of a Person means any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party's assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection


13

--------------------------------------------------------------------------------


agreements, forward rate currency or interest rate options, puts and warrants,
and (ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any of the foregoing.



                    "Holders of Secured Obligations" shall mean the holders of
the Secured Obligations from time to time, including, without limitation, (i)
each Lender in respect of its Loans, (ii) the Issuing Bank in respect of
Reimbursement Obligations, (iii) the Agents, the Lenders, the Swing Line Bank
and the Issuing Banks in respect of all other present and future obligations and
liabilities of the Borrower or any of its Subsidiaries of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Indemnitee in respect of the obligations and liabilities of
the Borrower to such Person hereunder, (iv) each Lender (or affiliate thereof),
in respect of all Hedging Obligations of the Borrower or any of its Subsidiaries
to such Lender (or such affiliate) as exchange party or counterparty under any
Hedging Agreement, and (v) their respective successors, transferees and assigns.

                    "Indebtedness" of any Person means, without duplication,
such Person's (a) obligations for borrowed money, (b) obligations representing
the deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of such Person's business payable on terms
customary in the trade), (c) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from property or assets now
or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to standby
letters of credit (other than contingent reimbursement obligations with respect
to standby letters of credit required to be maintained by the Borrower and/or
its Subsidiaries in connection with the insurance business operated by Spartan
Insurance Company, Ltd. and its Subsidiaries; provided such obligations shall be
excluded only if Cash Equivalents which are subject to the Liens granted under
the Collateral Documents are maintained by Spartan Insurance Company, Ltd. in an
amount at least equal to the amount available for drawing under such letters of
credit and the Collateral Agent shall have received perfection opinions with
respect to its security interest in such Cash Equivalents on or prior to the
date that is 30 days after the Closing Date), (h) Hedging Obligations and (i)
Off Balance Sheet Liabilities; provided, however, for all purposes under this
Agreement, the term Indebtedness shall not include any amounts in respect of any
Permitted Hybrid Securities. The amount of Indebtedness of any Person at any
date shall be without duplication (i) the outstanding balance at such date of
all unconditional obligations as described above and the maximum liability of
any such Contingent Obligations at such date and (ii) in the case of
Indebtedness of others secured by a Lien to which the property or assets owned
or held by such Person is subject, the lesser of the fair market value at such
date of any asset subject to a Lien securing the Indebtedness of others and the
amount of the Indebtedness secured.

                    "Indemnified Matters" is defined in Section 10.7(B) hereof.

                    "Indemnitees" is defined in Section 10.7(B) hereof.

                    "Intellectual Property Documents" means (i) (a) those
certain Patent Security Agreements, (b) Trademark Security Agreements and (c)
Copyright Security Agreements each of even date herewith executed by the
Borrower and its Subsidiaries in favor of the Collateral


14

--------------------------------------------------------------------------------


Agent for the benefit of the holders of Secured Obligations as amended, restated
or otherwise modified from time to time and (ii) (a) those certain Patent
Security Agreements, (b) Trademark Security Agreements and (c) Copyright
Security Agreement, or amendments thereto, executed pursuant to Section 7.2(N)
by the Borrower and its Subsidiaries.



                    "Interest Expense" means, for any period, the total interest
expense of the Borrower and its consolidated Subsidiaries, whether paid or
accrued (including the interest component of Capitalized Leases, commitment and
letter of credit fees and including the net attributable interest component with
respect to any interest rate exchange, swap, collar, cap or similar agreements
evidencing Hedging Obligations), but excluding interest expense not payable in
cash (including amortization of discount), all as determined in conformity with
Agreement Accounting Principles.

                    "Interest Expense Coverage Ratio" is defined in Section
7.4(D) hereof.

                    "Interest Period" means, with respect to a Eurodollar Rate
Loan, a period of approximately one (1), two (2), three (3) or six (6) months
commencing on a Business Day selected by the Borrower pursuant to this
Agreement; provided alternative interest periods may be established by the
Arrangers during the Syndication Period as set forth in Section 2.6. Such
Interest Period shall end on (but exclude) the day which corresponds numerically
to such date one, two, three or six months thereafter; provided, however, that
if there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. Notwithstanding the
foregoing, at the request of the Borrower, the Administrative Agent may, with
the consent of the Syndication Agent, adopt interest period ending date
conventions other than those set forth above; provided the conventions adopted
are market-recognized conventions and in accordance with one or more "Business
Day Conventions" under and as defined in the 1991 ISDA Definitions, as amended
by the 1998 Supplement thereto, as published by the International Swaps and
Derivatives Association, Inc. and provided that at the time of notification of a
Eurodollar Advance to the Lenders the actual ending date for the Interest Period
selected is confirmed by the Administrative Agent to the Lenders.

                    "Interest Rate Agreements" is defined in Section 7.3(P)
hereof.

                    "Investment" means, with respect to any Person, (i) any
purchase or other acquisition by that Person of any Indebtedness, Equity
Interests or other securities, or of a beneficial interest in any Indebtedness,
Equity Interests or other securities, issued by any other Person, (ii) any
purchase by that Person of all or substantially all of the assets of a business
conducted by another Person, and (iii) any loan, advance (other than deposits
with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or


15

--------------------------------------------------------------------------------


capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of property by such Person other
than in the ordinary course of its business.



                    "IRS" means the Internal Revenue Service and any Person
succeeding to the functions thereof.

                    "Issuing Banks" means (i) the Lender(s) which have issued
the Existing Letters of Credit; (ii) ABN AMRO, (iii) Michigan National and (iv)
any other Lender which, at the Borrower's request, agrees, in each such Lender's
sole discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit, and their respective successors and assigns, in each case in such
Lender's separate capacity as an issuer of Letters of Credit pursuant to Section
3.1. The designation of any Lender as an Issuing Bank after the date hereof
shall be subject to the prior written consent of the Arrangers.

                    "L/C Draft" means a draft drawn on an Issuing Bank pursuant
to a Letter of Credit.

                    "L/C Interest" shall have the meaning ascribed to such term
in Section 3.5 hereof.

                    "L/C Obligations" means, without duplication, an amount
equal to the sum of (i) the aggregate of the amount then available for drawing
under each of the Letters of Credit, (ii) the face amount of all outstanding L/C
Drafts corresponding to the Letters of Credit, which L/C Drafts have been
accepted by the applicable Issuing Bank, (iii) the aggregate outstanding amount
of all Reimbursement Obligations at such time and (iv) the aggregate face amount
of all Letters of Credit requested by the Borrower but not yet issued (unless
the request for an unissued Letter of Credit has been denied).

                    "Lease Adjusted Leverage Ratio" is defined in Section 7.4(C)
hereof.

                    "Lenders" means the lending institutions listed on the
signature pages of this Agreement and their respective successors and assigns.

                    "Lending Installation" means, with respect to a Lender or
any Agent, any office, branch, subsidiary or affiliate of such Lender or Agent.

                    "Letter of Credit" means (a) the Existing Letters of Credit
and (b) the letters of credit to be issued by the Issuing Banks pursuant to
Section 3.1 hereof.

                    "Leverage Ratio" is defined in Section 7.4(B) hereof.

                    "Lien" means any lien (statutory or other), mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or security agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).



16

--------------------------------------------------------------------------------


                    "Loan(s)" means, with respect to a Lender, such Lender's
portion of any Advance made pursuant to Section 2.1, Section 2.2(A) or Section
2.3 hereof, as applicable, and in the case of the Swing Line Bank, any Swing
Line Loan made pursuant to Section 2.2(B) hereof, and collectively all Term
Loans, Revolving Loans, Swing Line Loans and Acquisition Facility Loans, whether
made or continued as or converted to Floating Rate Loans or Eurodollar Rate
Loans.

                    "Loan Account" is defined in Section 2.14(F) hereof.

                    "Loan Documents" means this Agreement, the Notes and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.

                    "Margin Stock" shall have the meaning ascribed to such term
in Regulation U.

                    "Material Adverse Effect" means a material adverse effect
upon (a) the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower, or the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower or any of its
Subsidiaries to perform their respective obligations under the Loan Documents in
any material respect, or (c) the ability of the Lenders or the Agents to enforce
in any material respect the Obligations.

                    "Material Subsidiary" means (a) any "Significant Subsidiary"
as defined in Regulation S-X issued pursuant to the Securities Act and the
Exchange Act and (b) any other Subsidiary of the Borrower which accounts for
five percent (5%) or more of the Borrower's EBITDA.

                    "Michigan National" means Michigan National Bank, in its
individual capacity, and its successors.

                    "Mortgage(s)" means those certain mortgages or deeds of
trust executed on the date hereof or from time to time hereafter in accordance
with the terms of this Agreement or the other Collateral Documents by the
Borrower and its Subsidiaries in favor of the Collateral Agent as amended,
restated or otherwise modified from time to time with respect to any real
property owned by the Borrower or any of its Subsidiaries.

                    "Multiemployer Plan" means a "Multiemployer Plan" as defined
in Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

                    "Net Cash Proceeds" means, with respect to any Asset Sale or
Financing by any Person, (a) cash (freely convertible into Dollars) received by
such Person or any Subsidiary of such Person from such Asset Sale (including
cash received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such Asset Sale) or from such
Financing, after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale, (ii) payment of all brokerage commissions,
underwriter's fees and


17

--------------------------------------------------------------------------------


commissions and other fees and expenses related to such Asset Sale or Financing,
and (iii) all amounts used to repay Indebtedness secured by a Lien on any asset
disposed of in any Asset Sale or which is or may be required (by the express
terms of the instrument governing such Indebtedness) to be repaid in connection
with such Asset Sale (including payments made to obtain or avoid the need for
the consent of any holder of such Indebtedness), and (b) cash payments in
respect of any other consideration received by such Person or any Subsidiary of
such Person from such Asset Sale or Financing upon receipt of such cash payments
by such Person or such Subsidiary.



                    "Net Income" means, for any period, the net earnings (or
loss) after taxes of the Borrower and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with Agreement Accounting Principles.

                    "Net Redemption Amount" for any period means an amount (if
positive) equal to (A) the aggregate amount of all redemptions, retirements,
purchases or other acquisitions for value, direct or indirect, of any Equity
Interests of the Borrower during such period minus (B) the aggregate amount of
Net Cash Proceeds realized from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to customers of the Borrower and its
Subsidiaries during such period.

                    "Non Pro Rata Loan" is defined in Section 9.2 hereof.

                    "Notes" means the Acquisition Facility Notes, Revolving
Notes, Term Notes and Swing Line Note.

                    "Notice of Assignment" is defined in Section 13.3(B) hereof.

                    "Obligations" means all Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to any Agent, any
Arranger, the Swing Line Bank, any Lender, any Issuing Bank, any Affiliate of
any Agent, any Arranger or Lender, or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, the Notes or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys' fees and disbursements, paralegals' fees (in each
case whether or not allowed), and any other sum chargeable to the Borrower under
this Agreement or any other Loan Document.

                    "Off Balance Sheet Liabilities" of a Person means (a) any
repurchase obligation or liability of such Person or any of its Subsidiaries
with respect to accounts or notes receivable sold by such Person or any of its
Subsidiaries, (b) any liability under any sale and leaseback transactions which
do not create a liability on the consolidated balance sheet of such Person, (c)
any liability under any financing lease, tax retention operating lease or
so-called "synthetic" lease transaction, or (d) any obligations arising with
respect to any other transaction which is the


18

--------------------------------------------------------------------------------


functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.



                    "Other Taxes" is defined in Section 2.14(E)(ii) hereof.

                    "Participants" is defined in Section 13.2(A) hereof.

                    "Payment Date" means the last day of each March, June,
September and December.

                    "PBGC" means the Pension Benefit Guaranty Corporation, or
any successor thereto.

                    "Permitted Acquisition" is defined in Section 7.3(G) hereof.

                    "Permitted Carryover Amount" is defined in Section 7.3(F).

                    "Permitted Existing Contingent Obligations" means Contingent
Obligations of the Borrower and its Subsidiaries identified as such on Schedule
1.1.1 to this Agreement.

                    "Permitted Existing Indebtedness" means the Indebtedness of
the Borrower and its Subsidiaries identified as such on Schedule 1.1.2 to this
Agreement.

                    "Permitted Existing Investments" means the Investments of
the Borrower and its Subsidiaries identified as such on Schedule 1.1.3 to this
Agreement.

                    "Permitted Existing Liens" means the Liens on assets of the
Borrower and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

                    "Permitted Hybrid Securities" means instruments or
securities issued by the Borrower as part of the purchase price in connection
with a Permitted Acquisition which contain primarily equity attributes or
features, any payments in connection with which are subordinated to payment of
the Secured Obligations to the satisfaction of the Agents and the other terms of
which are acceptable to the Required Lenders.

                    "Permitted Michigan National Transfers" is defined in
Section 13.3(A) hereof.

                    "Permitted Purchase Money Indebtedness" is defined in
Section 7.3(A)(vi) hereof.

                    "Permitted Refinancing Indebtedness" means any replacement,
renewal, refinancing or extension of any Indebtedness permitted by this
Agreement, including, without limitation, of the Borrower's Permitted Existing
Indebtedness consisting of its outstanding variable rate notes, that (i) does
not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Indebtedness being


19

--------------------------------------------------------------------------------


replaced, renewed, refinanced or extended, (ii) does not have a Weighted Average
Life to Maturity at the time of such replacement, renewal, refinancing or
extension that is less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced or extended, (iii) does not
rank at the time of such replacement, renewal, refinancing or extension senior
to the Indebtedness being replaced, renewed, refinanced or extended, and (iv)
does not contain terms (including, without limitation, terms relating to
security, amortization, interest rate, premiums, fees, covenants, event of
default and remedies) materially less favorable to the Borrower or to the
Lenders than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.



                    "Permitted Sweep Accounts" is defined in Section 2.20(a)
hereof.

                    "Person" means any individual, corporation, firm,
enterprise, partnership, trust, incorporated or unincorporated association,
joint venture, joint stock company, limited liability company or other entity of
any kind, or any government or political subdivision or any agency, department
or instrumentality thereof.

                    "Pledge Agreements" means (a) the Borrower Pledge Agreement
and (b) any pledge agreement executed by any Subsidiary with respect to the
Capital Stock of any other Subsidiary executed pursuant to the terms of Section
7.2(N), in each case, as amended, modified, supplemented and/or restated
(including to add additional pledged Capital Stock of additional Subsidiaries.

                    "Plan" means an employee benefit plan as defined in Section
3(3) of ERISA in respect of which the Borrower or any member of the Controlled
Group is, or within the immediately preceding six (6) years was, an "employer"
as defined in Section 3(5) of ERISA.

                    "Prime Rate" means the rate of interest reported as the
"Prime Rate" in The Wall Street Journal as of each respective business day or,
in the case of each non-business day, as reported as of the immediately
preceding business day. In the event that The Wall Street Journal ceases
reporting the Prime Rate, then "Prime Rate" shall mean the rate announced
publicly from time to time by the Administrative Agent, to be its prime
commercial lending rate. Each change in the Prime Rate shall be effective on the
date such change is announced. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate charged by the Administrative
Agent or any of the Lenders to any customers. The Administrative Agent and the
other Lenders may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

                    "Pro Rata Share" means, with respect to any Lender, (i) at
any time prior to the Closing Date, the percentage obtained by dividing (A) such
Lender's Commitments at such time (in each case, as adjusted from time to time
in accordance with the provisions of this Agreement) by (B) the sum of the
Aggregate Acquisition Facility Commitment, the Aggregate Term Loan Commitment
and the Aggregate Revolving Loan Commitment at such time and (ii) at any time
after the Closing Date, the percentage obtained by dividing (A) the sum of such
Lender's Term Loans, Revolving Loan Commitment and Acquisition Facility
Commitment (or, after the Term Loan Conversion Date, the outstanding principal
balance of such Lender's Acquisition Facility


20

--------------------------------------------------------------------------------


Loans) at such time (in each case, as adjusted from time to time in accordance
with the provisions of this Agreement) by (B) the sum of the aggregate amount of
all of the Term Loans, the Aggregate Revolving Loan Commitment and the Aggregate
Acquisition Facility Commitment (or, after the Term Loan Conversion Date, the
outstanding principal balance of all Acquisition Facility Loans) at such time;
provided, however, if all of the Commitments are terminated pursuant to the
terms of this Agreement, then "Pro Rata Share" means the percentage obtained by
dividing (x) the sum of such Lender's Term Loans, Acquisition Facility Loans,
Revolving Loans and L/C Obligations and in the case of the Swing Line Bank,
Swing Line Loans, by (y) the aggregate amount of all Term Loans, Acquisition
Facility Loans, Revolving Loans, L/C Obligations and Swing Line Loans.



                    "Purchasers" is defined in Section 13.3(A) hereof.

                    "Rate Option" means the Eurodollar Rate or the Floating
Rate.

                    "Register" is defined in Section 13.3(C) hereof.

                    "Regulation T" means Regulation T of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
or other regulation or official interpretation of said Board of Governors
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).

                    "Regulation U" means Regulation U of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
or other regulation or official interpretation of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying Margin Stock applicable to member banks of the Federal Reserve System.

                    "Regulation X" means Regulation X of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
or other regulation or official interpretation of said Board of Governors
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

                    "Reimbursement Obligation" is defined in Section 3.6 hereof.

                    "Release" means any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment, including the movement of
Contaminants through or in the air, soil, surface water or groundwater.

                    "Rentals" of a Person means the aggregate fixed amounts
payable by such Person under any lease of real or personal property but does not
include any amounts payable under Capitalized Leases of such Person.

                    "Replacement Lender" is defined in Section 2.19 hereof.



21

--------------------------------------------------------------------------------


                    "Reportable Event" means a reportable event as defined in
Section 4043 of ERISA and the regulations issued under such section, with
respect to a Plan, excluding, however, such events as to which the PBGC by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days after such event occurs, provided, however, that a
failure to meet the minimum funding standards of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

                    "Required Lenders" means Lenders whose Pro Rata Shares, in
the aggregate, are equal to or greater than sixty-six and two-thirds percent
(66-2/3%); provided, however, that, if any of the Lenders shall have failed to
fund its Revolving Loan Pro Rata Share of any Revolving Loan requested by the
Borrower, Acquisition Loan Pro Rata Share of any Acquisition Facility Loan
requested by the Borrower or Revolving Loan Pro Rata Share of any Swing Line
Loan as requested by the Administrative Agent which such Lenders are obligated
to fund under the terms of this Agreement and any such failure has not been
cured, then for so long as such failure continues, "Required Lenders" means
Lenders (excluding all Lenders whose failure to fund their applicable pro rata
shares of such Revolving Loans, Acquisition Facility Loans or Swing Line Loans
has not been so cured) whose Pro Rata Shares represent equal to or greater than
sixty-six and two-third percent (66-2/3%) of the aggregate Pro Rata Shares of
such Lenders; provided further, however, that, if the Commitments have been
terminated pursuant to the terms of this Agreement, "Required Lenders" means
Lenders (without regard to such Lenders' performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are equal to or greater than sixty-six and two-thirds percent (66-2/3%).

                    "Requirements of Law" means, as to any Person, the charter
and by-laws or other organizational or governing documents of such Person, and
any law, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject including, without limitation, the Securities Act of 1933, the
Securities Exchange Act of 1934, Regulations T, U and X, ERISA, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, Americans
with Disabilities Act of 1990, and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or permit or
environmental, labor, employment, occupational safety or health law, rule or
regulation, including Environmental, Health or Safety Requirements of Law.

                    "Reserve Requirement" means, with respect to an Interest
Period, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves) which is imposed under Regulation D
on Eurocurrency liabilities.

                    "Reserves" shall mean the maximum reserve requirement, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) with respect to "Eurocurrency liabilities" or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or category of extensions
of credit or other assets which includes loans by a non-United States office of
any Lender to United States residents.



22

--------------------------------------------------------------------------------


                    "Restricted Payment" means (i) any dividend or other
distribution, direct or indirect, on account of any Equity Interests of the
Borrower now or hereafter outstanding, except a dividend payable solely in the
Borrower's Capital Stock (other than Disqualified Stock) or in options, warrants
or other rights to purchase such Capital Stock, (ii) any redemption, retirement,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Borrower) of
other Equity Interests of the Borrower (other than Disqualified Stock), (iii)
any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness other than the
Obligations, (iv) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations) or any Equity Interests of the
Borrower or any of the Borrower's Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (v) any payment of management fees (or other fees of a
similar nature) to any holder of Equity Interests in the Borrower or any member
of management of the Borrower.

                    "Revolving Credit Availability" means, at any particular
time, the amount by which the lesser of (A) the Aggregate Revolving Loan
Commitment at such time and (B) the Asset Based Availability at such time
exceeds the Revolving Credit Obligations at such time.

                    "Revolving Credit Obligations" means, at any particular
time, the sum of (i) the outstanding principal amount of the Revolving Loans at
such time plus (ii) the outstanding principal amount of the Swing Line Loans at
such time plus (iii) the L/C Obligations at such time.

                    "Revolving Loan" is defined in Section 2.2(A) hereof.

                    "Revolving Loan Commitment" means, for each Lender, the
obligation of such Lender to make Revolving Loans and to purchase participations
in Letters of Credit and Swing Line Loans not exceeding the amount set forth on
Exhibit A to this Agreement opposite its name thereon under the heading
"Revolving Loan Commitment" or the Assignment Agreement by which it became a
Lender, as such amount may be modified from time to time pursuant to the terms
of this Agreement or to give effect to any applicable assignment and acceptance.

                    "Revolving Loan Pro Rata Share" shall mean, at any
particular time and with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which shall be the then aggregate amount of such
Lender's Revolving Loan Commitment (or, if such Commitments have been
terminated, the outstanding principal balance of such Lender's Revolving Loans)
and the denominator of which shall be the then aggregate amount of all Revolving
Loan Commitments (or, if such Commitments have been terminated, the outstanding
principal balance of all Revolving Loans).

                    "Revolving Loan Termination Date" means March 18, 2005.



23

--------------------------------------------------------------------------------


                    "Revolving Note" means a note, in substantially the form of
Exhibit B-1 hereto, duly executed by the Borrower and payable to the order of a
Lender in the amount of its Revolving Loan Commitment, including any amendment,
restatement, modification, renewal or replacement of such Revolving Note.

                    "Risk-Based Capital Guidelines" is defined in Section 4.2
hereof.

                    "Secured Obligations" means, collectively, (i) the
Obligations and (ii) all Hedging Obligations owing under Interest Rate
Agreements to any Lender or any affiliate of any Lender.

                    "Security Agreement(s)" means those certain Security
Agreements of even date herewith executed by the Borrower and each of its
Subsidiaries (whether in one agreement or multiple agreements) in favor of the
Collateral Agent for the benefit of the Holders of Secured Obligations, as
amended, restated or otherwise modified from time to time.

                    "Senior Debt" means, for any period, an amount equal to
Total Debt for such period, minus the aggregate principal amount of Subordinated
Indebtedness outstanding during such period, minus the aggregate principal
amount of Senior Unsecured Debt outstanding during such period.

                    "Senior Unsecured Debt" means any Indebtedness of the
Borrower which is unsecured and is not senior in priority to the Secured
Obligations.

                    "Solvent" shall mean, when used with respect to any Person,
that at the time of determination:

                    (i) the fair value of its assets (both at fair valuation and
at present fair saleable value) is equal to or in excess of the total amount of
its liabilities, including, without limitation, contingent liabilities; and

                    (ii) it is then able and expects to be able to pay its debts
as they mature; and

                    (iii) it has capital sufficient to carry on its business as
conducted and as proposed to be conducted.

                    With respect to contingent liabilities (such as litigation,
guarantees and pension plan liabilities), such liabilities shall be computed at
the amount which, in light of all the facts and circumstances existing at the
time, represent the amount which can be reasonably be expected to become an
actual or matured liability.

                    "Specified Acquisitions" mean (i) the acquisition
transaction under the Stock Purchase Agreement dated as of February 25, 1999 by
and between Valuland, Inc., Donald J. Koop, Janet Koop, Donald Koop Trust, Janet
Koop Trust, Lynda S. Kruithoff Trust, Laura L. De Haan Trust, John P. Koop Trust
and Daniel J. Koop Trust, as joined in by DK&RK, L.L.C. and Golden Eagle, L.L.C.
and Borrower with respect to the acquisition of the Capital Stock of Family
Fare, Inc., Family Fare Management Services, Inc. and Family Fare Trucking,
Inc.; and


24

--------------------------------------------------------------------------------


(ii) the acquisition transaction under the Asset Purchase Agreement by and
between Glen's Market, Inc., Catt's Realty Co. and Glen's Pharmacy, Inc., as
sellers and Valuland, Inc., as buyer, as joined in by certain shareholders and
by Universal Land Company and the Borrower; and (iii) the acquisition referred
to by the Borrower as "Project Tiger" so long as the total amount paid in
connection therewith (including for any inventory purchased in connection with
such acquisition) does not exceed $11,000,000.



                    "Subordinated Indebtedness" means Indebtedness which is
subordinated to the payment of the Secured Obligations.

                    "Subsidiary" of a Person means (i) any corporation more than
50% of the outstanding securities having ordinary voting power of which shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, association, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a "Subsidiary" shall mean
a Subsidiary of the Borrower.

                    "Swing Line Bank" means the Designated Lender or any other
Lender as a successor Swing Line Bank.

                    "Swing Line Commitment" means the obligation of the Swing
Line Bank to make Swing Line Loans up to a maximum principal amount of
$5,000,000 at any one time outstanding.

                    "Swing Line Loan" means any Swing Line Loan made available
to the Borrower by the Swing Line Bank pursuant to Section 2.2(B) hereof.

                    "Swing Line Note" means a promissory note, in substantially
the form of Exhibit B-5 hereto, duly executed by the Borrower and payable to the
order of the Swing Line Bank in the amount of its Swing Line Commitment,
including any amendment, restatement, modification, renewal or replacement of
such Swing Line Note.

                    "Syndication Agent" means ABN AMRO Bank N.V. in its capacity
as syndication agent for itself and the Lenders, together with any successor
entity thereto.

                    "Taxes" is defined in Section 2.14(E)(i) hereof.

                    "Term Loans" means, collectively, the Tranche A Term Loans,
the Tranche B Term Loans and, after the Term Loan Conversion Date, the
Acquisition Facility Loans.

                    "Term Notes" means, collectively, the Tranche A Term Notes,
the Tranche B Term Notes and, after the Term Loan Conversion Date, the
Acquisition Facility Notes.



25

--------------------------------------------------------------------------------


                    "Termination Date" means the earlier of (a) the Revolving
Loan Termination Date, and (b) the date of termination of the Aggregate
Revolving Loan Commitment pursuant to Section 2.5 hereof or the Commitments
pursuant to Section 9.1 hereof.

                    "Termination Event" means (i) a Reportable Event with
respect to any Benefit Plan; (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Benefit Plan during a plan year in which the
Borrower or such Controlled Group member was a "substantial employer" as defined
in Section 4001(a)(2) of ERISA or the cessation of operations which results in
the termination of employment of twenty percent (20%) of Benefit Plan
participants who are employees of the Borrower or any member of the Controlled
Group; (iii) the imposition of an obligation on the Borrower or any member of
the Controlled Group under Section 4041 of ERISA to provide affected parties
written notice of intent to terminate a Benefit Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Benefit Plan; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan; or (vi) the partial or
complete withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.

                    "Term Loan Conversion Date" is defined in Section 2.3
hereof.

                    "Term Note" means a Tranche A Term Note, a Tranche B Term
Note, or, after the Term Loan Conversion Date, an Acquisition Facility Note.

                    "Total Debt" means, for any period, on a consolidated basis
for the Borrower and its Subsidiaries, the sum of Indebtedness of the Borrower
and its Subsidiaries, other than the sum of the amounts then owed by the
Borrower and its Subsidiaries in respect of Hedging Obligations; provided: (i)
Contingent Obligations in connection with Customer Guarantied Indebtedness up to
an aggregate principal amount not to exceed $15,000,000 shall be excluded from
the calculation of Total Debt (with all amounts in excess of such amount being
included in the calculation of Total Debt); (ii) so long as such obligations
remain contingent, Contingent Obligations in connection with Customer Lease
Guaranties shall be excluded from the calculation of Total Debt; and (iii) there
shall be included in Total Debt all amounts for which payment has been demanded
or otherwise sought from the Borrower or any of its Subsidiaries in connection
with any Customer Loan Guaranties or Customer Lease Guaranties.

                    "Total Debt Leverage Ratio" means, for any period, the ratio
of (i) Total Debt for such period to (ii) EBITDA for such period.

                    "Tranche A Pro Rata Share" shall mean, at any particular
time and with respect to any Lender, a fraction (expressed as a percentage), the
numerator of which shall be the then outstanding principal balance of such
Lender's Tranche A Term Loans and the denominator of which shall be the then
outstanding principal balance of all Tranche A Term Loans.

                    "Tranche A Term Loan" is defined in Section 2.1(a) hereof.



26

--------------------------------------------------------------------------------


                    "Tranche A Term Loan Commitment" means, for each Lender, the
obligation of such Lender to make its Tranche A Term Loan pursuant to the terms
and conditions of this Agreement, and which shall not exceed the principal
amount set forth on Exhibit B to this Agreement opposite its name thereon under
the heading "Tranche A Term Loan Commitment", as such amount may be modified
from time to time pursuant to the terms hereof.

                    "Tranche A Term Loan Lender" means any Lender with a Tranche
A Term Loan Commitment.

                    "Tranche A Term Loan Termination Date" means the earlier of
(a) March 18, 2005 or (b) the date of termination of the Revolving Loan
Commitments pursuant to Section 2.5 or Section 8.1.

                    "Tranche A Term Note" means a promissory note, in
substantially the form of Exhibit B-2 hereto, duly executed by the Borrower and
payable to the order of a Lender in the amount of its Tranche A Term Loan
Commitment, including any amendment, restatement, modification, renewal or
replacement of such Tranche A Term Note.

                    "Tranche B Pro Rata Share" shall mean, at any particular
time and with respect to any Lender, a fraction (expressed as a percentage), the
numerator of which shall be the then outstanding principal balance of such
Lender's Tranche B Term Loans and the denominator of which shall be the then
outstanding principal balance of all Tranche B Term Loans.

                    "Tranche B Term Loan" is defined in Section 2.1(b) hereof.

                    "Tranche B Term Loan Commitment" means, for each Lender, the
obligation of such Lender to make its Tranche B Term Loan pursuant to the terms
and conditions of this Agreement, and which shall not exceed the principal
amount set forth on Exhibit B to this Agreement opposite its name thereon under
the heading "Tranche B Term Loan Commitment", as such amount may be modified
from time to time pursuant to the terms hereof.

                    "Tranche B Term Loan Lender" means any Lender with a Tranche
B Term Loan Commitment.

                    "Tranche B Term Loan Termination Date" means March 18, 2007.

                    "Tranche B Term Note" means a promissory note, in
substantially the form of Exhibit B-3 hereto, duly executed by the Borrower and
payable to the order of a Lender in the amount of its Tranche B Term Loan
Commitment, including any amendment, restatement, modification, renewal or
replacement of such Tranche B Term Note.

                    "Transferee" is defined in Section 13.5 hereof.

                    "Type" means, with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Rate Loan.



27

--------------------------------------------------------------------------------


                    "Unmatured Default" means an event which, but for the lapse
of time or the giving of notice, or both, would constitute a Default.

                    "Weighted Average Life to Maturity" means when applied to
any Indebtedness at any date, the number of years obtained by dividing (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment, by (ii) the then outstanding
principal amount of such Indebtedness.

                    The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms. Any accounting terms
used in this Agreement which are not specifically defined herein shall have the
meanings customarily given them in accordance with generally accepted accounting
principles in existence as of the date hereof.

          SECTION 1.2.  References. The existence throughout the Agreement of
references to the Borrower's Subsidiaries is for a matter of convenience only.
Any references to Subsidiaries of the Borrower set forth herein shall not in any
way be construed as consent by any Agent or any Lender to the establishment,
maintenance or acquisition of any Subsidiary, except as may otherwise be
permitted hereunder.

          SECTION 1.3.  Supplemental Disclosure. At any time at the request of
any Agent and at such additional times as the Borrower determines, the Borrower
shall supplement each schedule or representation herein or in the other Loan
Documents with respect to any matter hereafter arising which, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Unless any such supplement to such
schedule or representation discloses the existence or occurrence of events,
facts or circumstances which are not prohibited by the terms of this Agreement
or any other Loan Documents, such supplement to such schedule or representation
shall not be deemed an amendment thereof unless expressly consented to in
writing by the Required Lenders, and no such amendments, except as the same may
be consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by any Lender of any Default disclosed therein. Any items
disclosed in any such supplemental disclosures shall be included in the
calculation of any limits, baskets or similar restrictions contained in this
Agreement or any of the other Loan Documents.

ARTICLE II
THE TERM LOAN AND REVOLVING LOAN FACILITIES

          SECTION 2.1.  Term Loans.

          (A)          Amount of Tranche A Term Loans. Subject to the terms and
conditions set forth in this Agreement, each Tranche A Term Loan Lender has made
on the Closing Date, a term loan, in Dollars, to the Borrower in an amount equal
to such Lender's Tranche A Term Loan


28

--------------------------------------------------------------------------------


Commitment (each individually, a "Tranche A Term Loan" and, collectively, the
"Tranche A Term Loans"). All Tranche A Term Loans were made by the Lenders on
the Closing Date simultaneously and proportionately to their respective Tranche
A Pro Rata Shares, it being understood that no Lender shall be responsible for
any failure by any other Lender to perform its obligation to make any Tranche A
Term Loan hereunder nor shall the Tranche A Term Loan Commitment of any Lender
be increased or decreased as a result of any such failure.



          (B)          Amount of Tranche B Term Loans. Subject to the terms and
conditions set forth in this Agreement, each Tranche B Term Loan Lender has made
on the Closing Date, a term loan, in Dollars, to the Borrower in an amount equal
to such Lender's Tranche B Term Loan Commitment (each individually, a "Tranche B
Term Loan" and, collectively, the "Tranche B Term Loans"). All Tranche B Term
Loans were made by the Lenders on the Closing Date simultaneously, it being
understood that no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Tranche B Term Loan hereunder nor
shall the Tranche B Term Loan Commitment of any Lender be increased or decreased
as a result of any such failure.

          (C)          Borrowing Notice. The Borrower delivered to the Agents a
Borrowing Notice, signed by it on the Closing Date. Such Borrowing Notice
specified (i) the aggregate amount of the Tranche A Term Loans ($100,000,000)
and Tranche B Term Loans ($150,000,000) and (ii) instructions for the
disbursement of the proceeds of the Term Loans. The Term Loans shall initially
be Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurodollar Rate Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations therein set forth and set forth
in this Article II. Any Borrowing Notice given pursuant to this Section 2.1(C)
shall be irrevocable.

          (D)          Making of Term Loans. Promptly after receipt of the
Borrowing Notice under Section 2.1(C) in respect of the Term Loans, the
Administrative Agent notified each Lender by telex or telecopy, or other similar
form of transmission, of the proposed Advance. Each Lender deposited an amount
equal to its Tranche A Pro Rata Share of the Tranche A Term Loans and Tranche B
Pro Rata Share of the Tranche B Term Loans with the Administrative Agent at its
office in Farmington Hills, Michigan, in immediately available funds, on the
Closing Date specified in the Borrowing Notice. Subject to the fulfillment of
the conditions precedent set forth in Sections 5.1 and 5.2 and, with respect to
that portion of such amounts which shall be funded into the escrow created by
the Escrow Agreement, subject to fulfillment of the provisions of the Escrow
Agreement, the Administrative Agent made the proceeds of such amounts received
by it available to the Borrower at the Administrative Agent's office in
Farmington Hills, Michigan on such Closing Date (or if later the date on which
the applicable conditions under the Escrow Agreement are satisfied) and
disbursed such proceeds in accordance with the Borrower's disbursement
instructions set forth in such Borrowing Notice. The failure of any Lender to
deposit the amount described above with the Administrative Agent on the Closing
Date shall not relieve any other Lender of its obligations hereunder to make its
Term Loans on the Closing Date.

          (E)          Repayment of the Tranche A Term Loans. (i) The Tranche A
Term Loans shall be repaid in nineteen (19) consecutive quarterly installments,
payable on the last Business Day of


29

--------------------------------------------------------------------------------


each calendar quarter, commencing June 30, 2000 and continuing thereafter until
December 31, 2004 with a final installment payable on the Tranche A Term Loan
Termination Date, and the Tranche A Term Loans shall be permanently reduced by
the amount of each installment on the date payment thereof is made hereunder.
The remaining installments shall be in the aggregate amounts set forth below:



 

Installment Date

Installment Amount

 

 

 

 

 

 

September 30, 2002

$4,835,466.18

 

 

December 31, 2002

$4,835,466.18

 

 

March 31, 2003

$4,835,466.18

 

 

June 30, 2003

$4,835,466.18

 

 

 

 

 

 

September 30, 2003

$4,835,466.18

 

 

December 31, 2003

$4,835,466.18

 

 

March 31, 2004

$4,835,466.18

 

 

June 30, 2004

$4,835,466.18

 

 

 

 

 

 

September 30, 2004

$4,835,466.18

 

 

December 31, 2004

$4,835,466.18

 

 

Tranche A Term Loan

 

 

 

Termination Date

$4,835,466.18

 

 

 

 

 



Notwithstanding the foregoing, the final installment shall be in the amount of
the then outstanding principal balance of the Tranche A Term Loans. In addition,
the then outstanding principal balance of the Tranche A Term Loans, if any,
shall be due and payable on the Tranche A Term Loan Termination Date. No
installment of any Tranche A Term Loan shall be reborrowed once repaid.

          (F)          Repayment of the Tranche B Term Loans.

          (i)          The Tranche B Term Loans shall be repaid in fifteen (15)
consecutive semi-annual installments, payable on the last Business Day of
September and March of each year, commencing September 30, 1999 and continuing
thereafter until September 30, 2006, and a final installment payable on the
Tranche B Term Loan Termination Date, and the Tranche B Term Loans shall be
permanently reduced by the amount of each installment on the date payment
thereof is made hereunder. The remaining installments shall be in the amounts
set forth below:








30

--------------------------------------------------------------------------------


 

Installment Date

Installment Amount

 

 

 

 

 

 

September 30, 2002

$    241,773.31

 

 

March 31, 2003

$    241,773.31

 

 

September 30, 2003

$    241,773.31

 

 

March 31, 2004

$    241,773.31

 

 

September 30, 2004

$    241,773.31

 

 

March 31, 2005

$    241,773.31

 

 

September 30, 2005

$    241,773.31

 

 

March 31, 2006

$    241,773.31

 

 

September 30, 2006

$    241,773.31

 

 

Tranche B Term Loan

 

 

 

Termination Date

$141,437,385.70

 

 

 

 

 


Notwithstanding the foregoing, the final installment shall be in the amount of
the then outstanding principal balance of the Tranche B Term Loans. In addition,
the then outstanding principal balance of the Tranche B Term Loans, if any,
shall be due and payable on the Tranche B Termination Date. No installment of
any Tranche B Term Loan shall be reborrowed once repaid.

          (ii)          In addition to the scheduled payments on the Term Loans,
the Borrower (a) may make the voluntary prepayments described in Section 2.4(A)
for credit against the scheduled payments on the Term Loans pursuant to Section
2.4(A) and (b) shall make the mandatory prepayments prescribed in Section 2.4(B)
for credit against the scheduled payments on the Term Loans pursuant to Section
2.4(B).

          SECTION 2.2.  Revolving Loans.

          (A)          Syndicated Advances. Upon the satisfaction of the
conditions precedent set forth in Sections 5.2, from and including the Effective
Date and prior to the Termination Date, each Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Lender's Revolving Loan Pro Rata Share of Revolving Credit
Availability at such time (each individually, a "Revolving Loan" and,
collectively, the "Revolving Loans"); provided, however, at no time shall the
Revolving Credit Obligations exceed the lesser of (i) the Asset Based
Availability and (ii) the Aggregate Revolving Loan Commitment. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Revolving
Loans at any time prior to the Termination Date. The Revolving Loans made on the
Closing Date shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurodollar Rate Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II. On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Revolving Loans. Each Advance under this Section 2.2(A) shall
consist of Revolving Loans


31

--------------------------------------------------------------------------------


made by each Lender ratably in proportion to such Lender's respective Revolving
Loan Pro Rata Share of the Aggregate Revolving Loan Commitment.



          (B)          Swing Line Loans.

          (i)          Amount of Swing Line Loans. Upon the satisfaction of the
conditions precedent set forth in Section 5.2, from and including the Effective
Date and prior to the Revolving Loan Termination Date, the Swing Line Bank
agrees, on the terms and conditions set forth in this Agreement, to make swing
line loans to the Borrower from time to time, in Dollars, in an amount not to
exceed the Swing Line Commitment (each, individually, a "Swing Line Loan" and
collectively, the "Swing Line Loans"); provided, however, at no time shall the
Revolving Credit Obligations exceed the lesser of (1) the Asset Based
Availability and (2) the Aggregate Revolving Loan Commitment. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Swing Line
Loans at any time prior to the Termination Date.

          (ii)          Borrowing Notice. The Borrower shall deliver to the
Administrative Agent and the Swing Line Bank a Borrowing Notice, signed by it,
not later than 2:00 p.m. (Farmington Hills, Michigan time) on the Borrowing Date
of each Swing Line Loan, specifying (A) the applicable Borrowing Date (which
shall be a Business Day), and (B) the aggregate amount of the requested Swing
Line Loan. The Swing Line Loans shall at all times be Floating Rate Loans, which
shall be an amount not less than $500,000 and increments of $100,000 in excess
thereof. The Administrative Agent shall promptly notify each Lender of such
request.

          (iii)          Making of Swing Line Loans. Promptly after receipt of
the Borrowing Notice under Section 2.2(B)(ii) in respect of Swing Line Loans,
the Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission, of the requested Swing Line Loan. Not later than
4:00 p.m. (Farmington Hills, Michigan time) on the applicable Borrowing Date,
the Swing Line Bank shall make available its Swing Line Loan, in funds
immediately available in Farmington Hills, Michigan to the Administrative Agent
at its address specified pursuant to Article XIV. The Administrative Agent will
promptly make the funds so received from the Swing Line Bank available to the
Borrower at the Administrative Agent's aforesaid address.

          (iv)          Repayment of Swing Line Loans. The Swing Line Loans
shall be evidenced by the Swing Line Note, and each Swing Line Loan shall be
paid in full by the Borrower on or before the tenth Business Day after the
Borrowing Date for such Swing Line Loan. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans or, in a minimum
amount and increments of $100,000, any portion of the outstanding Swing Line
Loans, upon notice to the Administrative Agent and the Swing Line Bank. In
addition, the Administrative Agent (i) may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, or (ii) shall on the tenth
Business Day after the Borrowing Date of any Swing Line Loan, require each
Lender (including the Swing Line Bank) to make a Revolving Loan in the amount of
such Lender's Revolving Loan Pro Rata Share of such Swing Line Loan, for the




32

--------------------------------------------------------------------------------


purpose of repaying such Swing Line Loan. Not later than 2:00 p.m. (Chicago,
Illinois time) on the date of any notice received pursuant to this Section
2.2(B)(iv), each Lender shall make available its required Revolving Loan or
Revolving Loans, in funds immediately available in Chicago, Illinois to the
Administrative Agent at its address specified pursuant to Article XIV. Revolving
Loans made pursuant to this Section 2.2(B)(iv) shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II. Unless a Lender shall have notified the Swing Line Bank, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 5.1 and 5.2 had not then been satisfied, such Lender's obligation to
make Revolving Loans pursuant to this Section 2.2(B)(iv) to repay Swing Line
Loans shall be unconditional, continuing, irrevocable and absolute and shall not
be affected by any circumstances, including, without limitation, (a) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Administrative Agent, the Swing Line Bank or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, or (d) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2(B)(iv), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(B)(iv), such Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swing Line Bank, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Lender together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received. On the Revolving Loan Termination Date, the
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans.



          SECTION 2.3.  Acquisition Facility. Upon the satisfaction of the
conditions precedent set forth in Sections 5.1 and 5.2, from and including the
date of this Agreement and prior to the Term Loan Conversion Date, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make term loans to the Borrower from time to time in an aggregate
amount not to exceed such Lender's Acquisition Facility Commitment (each
individually, an "Acquisition Facility Loan" and collectively, the "Acquisition
Facility Loans"). Each Advance under this Section 2.3 shall consist of
Acquisition Facility Loans made by each Lender ratably in proportion to such
Lender's respective Acquisition Loan Pro Rata Share of the Aggregate Acquisition
Facility Commitment. Subject to the terms of this Agreement, the Borrower may
borrow and repay Acquisition Facility Loans at any time prior to the Term Loan
Conversion Date. No amount of any Acquisition Facility Loan shall be reborrowed
once repaid. On June 29, 2001, the Borrower's option to borrow Acquisition
Facility Loans shall terminate,


33

--------------------------------------------------------------------------------


the Aggregate Acquisition Facility Commitment shall be reduced to zero and the
outstanding principal balance of the Acquisition Facility Loans shall be
converted into amortizing term loans to be repaid in nineteen (19) consecutive
quarterly installments of principal, payable on the last Business Day of each
calendar quarter, commencing June 30, 2001 and continuing thereafter until
December 31, 2005 and a final installment of principal, payable on the
Acquisition Loan Termination Date, and the Acquisition Facility Loans shall be
permanently reduced by the amount of each installment on the date payment
thereof is made hereunder. Except as otherwise set forth herein, the amounts to
be repaid on each such quarterly payment date shall be an amount equal to the
installment percentage set forth below opposite such installment date of the
outstanding principal balance of the Acquisition Facility Loans on the date they
converted to amortizing term loans.



 

Date of Installment

Percentage Payable

 

 

 

 

 

 

 

September 30, 2002

3.33333

%

 

 

December 31, 2002

3.33333

%

 

 

March 31, 2003

3.33333

%

 

 

June 30, 2003

5.0

%

 

 

September 30, 2003

5.0

%

 

 

December 31, 2003

5.0

%

 

 

March 31, 2004

5.0

%

 

 

June 30, 2004

5.0

%

 

 

September 30, 2004

5.0

%

 

 

December 31, 2004

5.0

%

 

 

March 31, 2005

5.0

%

 

 

June 30, 2005

8.33333

%

 

 

September 30, 2005

8.33333

%

 

 

December 31, 2005

8.33333

%

 

 

Acquisition Loan Termination Date

8.33337

%

 

 

 

 

 

 


Notwithstanding the foregoing, in the event that the aggregate amount of
Acquisition Facility Loans funded subsequent to the Closing Date and prior to
June 30, 2000 is $75,000,000, then, on the date that such aggregate amount has
been funded (the earlier of two years after the closing date and such date being
herein the "Term Loan Conversion Date"), the Borrower's option to borrow
Acquisition Facility Loans shall terminate, the Aggregate Acquisition Facility
Commitment shall be reduced to zero and the outstanding principal balance of the
Acquisition Facility Loans shall be converted into amortizing term loans to be
repaid in twenty-three (23) consecutive quarterly installments of principal,
payable on the last Business Day of each calendar quarter, commencing June 30,
2000 and continuing thereafter until December 31, 2005 with a final installment
of principal payable on the Acquisition Loan Termination Date, and the
Acquisition Facility Loans shall be permanently reduced by the amount of each
installment on the date payment thereof is made hereunder. The amounts to be
repaid on each remaining quarterly payment dates shall be as set forth below:

 

Date of Installment

Installment Amounts

 

 

 

 

 

 

September 30, 2002

$2,417,733.09

 



34

--------------------------------------------------------------------------------


 

Date of Installment

Installment Amounts

 

 

 

 

 

 

December 31, 2002

$2,417,733.09

 

 

March 31, 2003

$2,417,733.09

 

 

June 30, 2003

$3,626,599.03

 

 

September 30, 2003

$3,626,599.03

 

 

December 31, 2003

$3,626,599.03

 

 

March 31, 2004

$3,626,599.03

 

 

June 30, 2004

$3,626,599.03

 

 

September 30, 2004

$3,626,599.03

 

 

December 31, 2004

$3,626,599.03

 

 

March 31, 2005

$3,626,599.03

 

 

June 30, 2005

$6,044,332.73

 

 

September 30, 2005

$6,044,332.73

 

 

December 31, 2005

$6,044,332.73

 

 

 

 

 

 

Acquisition Loan Termination Date

$6,044,332.73

 

 

 

 

 


Notwithstanding anything herein to the contrary, the final installment shall be
in the amount of the then outstanding principal balance of the Acquisition
Facility Loans.

          SECTION 2.4.  Optional Payments; Mandatory Prepayments.

          (A)          Optional Payments. The Borrower may from time to time
repay or prepay, without penalty or premium all or any part of outstanding
Floating Rate Advances; provided, that the Borrower may not so prepay Floating
Rate Advances consisting of Term Loans unless it shall have provided at least
one Business Day's written notice to the Agents of such prepayment. Eurodollar
Rate Advances may be voluntarily repaid or prepaid prior to the last day of the
applicable Interest Period, subject to the indemnification provisions contained
in Section 4.4, provided, that the Borrower may not so prepay Eurodollar Rate
Advances unless it shall have provided at least three Business Days' written
notice to the Agents of such prepayment. Unless the aggregate outstanding
principal balance of the Term Loans is to be prepaid in full, voluntary
prepayments of the Term Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount. Optional
prepayments of the Term Loans shall be applied pro rata between the Tranche A
Term Loans, the Tranche B Term Loans and, after the Term Loan Conversion Date,
the Acquisition Facility Loans, and, in each case, applied on a ratable basis to
each of the remaining installments based upon the respective amounts of such
installments.

          (B)          Mandatory Prepayments.

          (i)          Mandatory Prepayments of Term Loans.

          (a)          Upon the consummation of any Asset Sale or any Financing
by the




35

--------------------------------------------------------------------------------


Borrower or any Subsidiary of the Borrower (other than in connection with
consummation of an "Excluded Transaction" (as defined below)), within seven (7)
Business Days after the Borrower's or any of its Subsidiaries' (i) receipt of
any Net Cash Proceeds from any such Asset Sale or Financing, or (ii) conversion
to cash or Cash Equivalents of non-cash proceeds (whether principal or interest
and including securities, release of escrow arrangements or lease payments)
received from any such Asset Sale or Financing, the Borrower shall make a
mandatory prepayment of the Obligations in an amount equal to one hundred
percent (100%) of such Net Cash Proceeds or such proceeds converted from
non-cash to cash or Cash Equivalents.



For purposes of this Section, "Excluded Transaction" shall mean:

          (1) any sale of Capital Stock of the Borrower as part of the
consideration for a Permitted Acquisition;

          (2) sales of Capital Stock of the Borrower to customers of the
Borrower; provided, however, that such transactions shall constitute Excluded
Transactions only to the extent that the aggregate Net Cash Proceeds received
from such transactions during the 12-month period ending with the month in which
such transaction occurs does not exceed the amount paid during such period in
connection with redemptions of the Borrower's Capital Stock from customers of
the Borrower and its Subsidiaries during the 12-month period by more than
$2,000,000 (any net amount in excess thereof being subject to the provisions of
the first sentence of this Section 2.4(B)(i)(a));

          (3) sales of Capital Stock to employees of the Borrower in the
ordinary course of business and consistent with past practice under the
Borrower's stock purchase, bonus and option plans;

          (4) Asset Sales permitted pursuant to Section 7.3(B)(i) and (ii); and

          (5) Financings consisting of the issuance of Permitted Refinancing
Indebtedness for the Borrower's variable rate notes outstanding as of the
Closing Date.

          (b)          Simultaneously with the delivery of the annual audited
financial statements required to be delivered pursuant to Section 7.1(A)(iii)
for each fiscal year beginning with the fiscal year ending on or about March 31,
2000, the Borrower shall calculate Excess Cash Flow for such fiscal year and
shall make a mandatory prepayment, payable not later than the earlier of ten
(10) days after such financial statements and calculation are delivered or one
hundred (100) days after the end of such fiscal year, in an amount equal to
seventy-five percent (75%) of such Excess Cash Flow; provided, such percentage
shall be reduced to fifty percent (50%) of such Excess Cash Flow from and after
the date on which the Borrower's Leverage Ratio for four consecutive fiscal
quarters was less than or equal to 2.50 to 1.00.


36

--------------------------------------------------------------------------------


          (c)          Nothing in this Section 2.4(B)(i) shall be construed to
constitute the Lenders' consent to any transaction referred to in clause (a)
above which is not expressly permitted by the terms of this Agreement.

          (d)          Each mandatory prepayment required by clauses (a) and (b)
of this Section 2.4(B) shall be referred to herein as a "Designated Prepayment."
Designated Prepayments shall be allocated and applied to the Obligations as
follows:

          (I) the amount of each Designated Prepayment shall be applied pro rata
between the Tranche A Term Loans, the Tranche B Term Loans, and, after the Term
Loan Conversion Date, the Acquisition Facility Loans, and, in each case, applied
on a ratable basis to each of the remaining installments based upon the
respective amounts of such installments; and

          (II) following the payment in full of the Term Loans, the amount of
each Designated Prepayment shall be applied to repay Revolving Loans (but shall
reduce Revolving Loan Commitments only at the option of Lenders with Revolving
Loan Pro Rata Shares equal to or greater than sixty-six and two-thirds percent
(66-2/3%)) and following the payment in full of the Revolving Loans, the amount
of each Designated Prepayment shall be applied first to interest on the
Reimbursement Obligations, then to principal on the Reimbursement Obligations,
then to fees on account of Letters of Credit and then, to the extent any L/C
Obligations are contingent, deposited with the Collateral Agent as cash
collateral in respect of such L/C Obligations.

          (e)          Any Tranche B Term Loan Lender may decline any Designated
Prepayment, in which case the amount declined will be applied pro rata to each
of the then remaining installments of the Tranche A Term Loans and, after the
Term Loan Conversion Date, to the Acquisition Facility Loans, and, in each case,
applied on a ratable basis to each of the remaining installments based upon the
respective amounts of such installments.

          (f)          On the date any Designated Prepayment is received by the
Administrative Agent, such prepayment shall be applied first to Floating Rate
Loans and to any Eurodollar Rate Loans maturing on such date and then to
subsequently maturing Eurodollar Rate Loans in order of maturity.

          (ii)          Mandatory Prepayments of Revolving Loans. In addition to
repayments under Section 2.4(B)(i)(d)(II), if at any time and for any reason the
Revolving Credit Obligations are greater than the Aggregate Revolving Loan
Commitment, the Borrower shall immediately make a mandatory prepayment of the
Obligations in an amount equal to such excess. In addition, if Revolving Credit
Availability is at any time less than the amount of contingent L/C Obligations
outstanding at any time, the Borrower shall deposit cash collateral with the
Collateral Agent in an amount equal to the amount by which such L/C Obligations
exceed such Revolving Credit Availability.


37

--------------------------------------------------------------------------------


          (iii)          Subject to the preceding provisions of this Section
2.4(B), all of the mandatory prepayments made under this Section 2.4(B) shall be
applied first to Floating Rate Loans and to any Eurodollar Rate Loans maturing
on such date and then to subsequently maturing Eurodollar Rate Loans in order of
maturity; provided, the Borrower shall be required to pay all amounts payable
under Section 4.4 in connection with the prepayment of any such Eurodollar Rate
Loans.

          SECTION 2.5.  Reduction of Commitments. The Borrower may permanently
reduce the Aggregate Revolving Loan Commitment or the Aggregate Acquisition
Facility Commitment in whole, or in part ratably among the Lenders, in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount (unless the Aggregate Revolving Loan Commitment is reduced
in whole), upon at least one Business Day's written notice to the Agents, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Revolving Loan Commitment may not be reduced below
the aggregate principal amount of the outstanding Revolving Credit Obligations.
All accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder.

          SECTION 2.6.  Method of Borrowing; Rate Options for all Advances. Not
later than 2:00 p.m. (Farmington Hills, Michigan time) on each Borrowing Date,
each Lender shall make available its Revolving Loan or Acquisition Facility
Loan, in funds immediately available in Farmington Hills, Michigan to the
Administrative Agent at its address specified pursuant to Article XIV. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Administrative Agent's aforesaid address.
Revolving Loans, Acquisition Facility Loans, and Term Loans may be Floating Rate
Advances or Eurodollar Rate Advances, or a combination thereof, selected by the
Borrower in accordance with Section 2.9. The Swing Line Loans shall at all times
be Floating Rate Loans. The Borrower may select, in accordance with Section 2.9,
Rate Options and Interest Periods applicable to portions of the Revolving Loans,
Acquisition Facility Loans, and the Term Loans; provided that there shall be no
more than six (6) Interest Periods in effect with respect to all of the Loans at
any time. Notwithstanding anything herein to the contrary, the Borrower may not
select the Eurodollar Rate for any Loans without the consent of the Syndication
Agent during the period from the Closing Date through the earlier to occur of
(i) the date that is ninety (90) days after the Closing Date and (ii) the date
on which the Syndication Agent notifies the Borrower and the Administrative
Agent that the primary syndication of the Loans and Commitments has been
completed (the "Syndication Period"); provided, however, the Syndication Agent
and the Borrower shall work together to establish alternative interest periods
for Loans bearing interest at a fixed rate of interest to be made available to
the Borrower during the Syndication Period which may be shorter than thirty (30)
days and may be established so that, at some time or times during the
Syndication Period they expire at the same time.

          SECTION 2.7.  Method of Selecting Types and Interest Periods for
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Rate Advance, the Interest Period applicable to each Advance from
time to time. The Borrower shall give the Agents irrevocable notice in
substantially the form of Exhibit C hereto (a "Borrowing Notice") not later than
11:30 a.m. (Farmington Hills, Michigan time) (a) on the Borrowing Date of each


38

--------------------------------------------------------------------------------


Floating Rate Advance and (b) three Business Days before the Borrowing Date for
each Eurodollar Rate Advance, specifying: (i) the Borrowing Date (which shall be
a Business Day) of such Advance; (ii) the aggregate amount of such Advance;
(iii) the Type of Advance selected; and (iv) in the case of each Eurodollar Rate
Advance, the Interest Period applicable thereto. The Borrower shall select
Interest Periods so that, to the best of the Borrower's knowledge, it will not
be necessary to prepay all or any portion of any Eurodollar Rate Advance prior
to the last day of the applicable Interest Period in order to make mandatory
prepayments as required pursuant to the terms hereof. Each Floating Rate Advance
and all Obligations other than Loans shall bear interest from and including the
date of the making of such Advance to (but not including) the date of repayment
thereof at the Floating Rate, changing when and as such Floating Rate changes.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Loan will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurodollar Rate Advance.



          SECTION 2.8.  Minimum Amount of Each Advance. Each Advance (other than
an Advance to repay a Swing Line Loan or a Reimbursement Obligation) shall be in
the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commitment or the unused Aggregate
Acquisition Facility Commitment.

          SECTION 2.9.  Method of Selecting Types and Interest Periods for
Conversion and Continuation of Advances.

          (A)          Right to Convert. The Borrower may elect from time to
time, subject to the provisions of Section 2.6 and this Section 2.9, to convert
all or any part of a Loan of any Type (other than Swing Line Loans) into any
other Type or Types of Loans; provided that any conversion of any Eurodollar
Rate Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto.

          (B)          Automatic Conversion and Continuation. Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall
continue as Eurodollar Rate Loans until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have given the
Administrative Agent notice in accordance with Section 2.9(D) requesting that,
at the end of such Interest Period, such Eurodollar Rate Loans continue as a
Eurodollar Rate Loan.

          (C)          No Conversion Post-Default or Post-Unmatured Default.
Notwithstanding anything to the contrary contained in Section 2.9(A) or Section
2.9(B), no Loan may be converted into or continued as a Eurodollar Rate Loan
(except with the consent of the Required Lenders) when any Default or Unmatured
Default has occurred and is continuing.

          (D)          Conversion/Continuation Notice. The Borrower shall give
the Agents irrevocable notice (a "Conversion/Continuation Notice") of each
conversion of a Floating Rate Loan into a


39

--------------------------------------------------------------------------------


Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not later than
11:30 a.m. (Farmington Hills, Michigan time) three Business Days prior to the
date of the requested conversion or continuation, specifying: (1) the requested
date (which shall be a Business Day) of such conversion or continuation; (2) the
amount and Type of the Loan to be converted or continued; and (3) the amount of
Eurodollar Rate Loan(s) into which such Loan is to be converted or continued and
the duration of the Interest Period applicable thereto.



          SECTION 2.10.  Default Rate. After the occurrence and during the
continuance of a Default, at the option of the Syndication Agent or at the
direction of the Required Lenders, the interest rate(s) applicable to the
Obligations and the fees payable under Section 3.7 with respect to Letters of
Credit shall be increased by two percent (2.0%) per annum above the Floating
Rate or Eurodollar Rate, as applicable.

          SECTION 2.11.  Method of Payment. All payments of principal, interest,
and fees hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent's address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 1:00 p.m. (Farmington Hills, Michigan
time) on the date when due and shall be made ratably among the Lenders (unless
such amount is not to be shared ratably in accordance with the terms hereof).
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds which the Administrative Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder.

          SECTION 2.12.  Notes. Each Lender is authorized to record the
principal amount of each of its Loans and each repayment with respect to its
Loans on the schedule attached to its respective Notes; provided, however, that
the failure to so record shall not affect the Borrower's obligations under any
such Note.

          SECTION 2.13.  Telephonic Notices. The Borrower authorizes the Lenders
and the Agents to extend Advances and Swing Line Loans, issue Letters of Credit,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agents or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Agents a written confirmation, signed by an Authorized Agent, if
such confirmation is requested by any Agent or any Lender, of each telephonic
notice. If the written confirmation differs in any material respect from the
action taken by the Agents and the Lenders, (i) the telephonic notice shall
govern absent manifest error and (ii) the applicable Agent or Lender, as
applicable, shall promptly notify the Authorized Agent who provided such
confirmation of such difference.

          SECTION 2.14.  Promise to Pay; Interest and Commitment Fees; Interest
Payment Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.



40

--------------------------------------------------------------------------------


          (A)          Promise to Pay. The Borrower unconditionally promises to
pay when due the principal amount of each Loan and all other Obligations
incurred by it, and to pay all unpaid interest accrued thereon, in accordance
with the terms of this Agreement and the Notes.

          (B)          Interest Payment Dates. Interest accrued on each Floating
Rate Loan shall be payable on each Payment Date, commencing with the first such
date to occur after the date hereof, and at maturity (whether by acceleration or
otherwise). Interest accrued on each Eurodollar Rate Loan shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurodollar Rate Loan is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Rate Loan having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accrued on the
principal balance of all other Obligations shall be payable in arrears (i) on
the last day of each calendar month, commencing on the first such day following
the incurrence of such Obligation, (ii) upon repayment thereof in full or in
part, and (iii) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).

          (C)          Commitment and Other Fees.

          (i)          Revolving Loan Commitment Fees. The Borrower shall pay to
the Administrative Agent, for the account of the Lenders in accordance with
their Revolving Loan Pro Rata Shares, from and after the Effective Date until
the date on which the Aggregate Revolving Loan Commitment shall be terminated in
whole, a commitment fee as follows:

          (a)          for each day from and after the date of this agreement on
which the Revolving Credit Obligations (other than the Swing Line Loans) exceed
fifty percent (50%) of the Aggregate Revolving Loan Commitment, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of the
Lenders which have a Revolving Loan Commitment, a commitment fee, payable
quarterly in arrears and on the Termination Date equal to one-half of one
percent (0.50%) per annum on the amount by which the Aggregate Revolving Loan
Commitment exceeds the Revolving Credit Obligations (other than the Swing Line
Loans) for such day; and

          (b)          for each day from and after the date of this agreement on
which the Revolving Credit Obligations (other than the Swing Line Loans) are
equal to or less than fifty percent (50%) of the Aggregate Revolving Loan
Commitment, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of the Lenders which have a Revolving Loan Commitment, a
commitment fee, payable quarterly in arrears and on the Termination Date equal
to three-quarters of one percent (0.75%) per annum on the amount by which the
Aggregate Revolving Loan Commitment exceeds the Revolving Credit Obligations
(other than the Swing Line Loans) for such day.



41

--------------------------------------------------------------------------------


          (ii)          Acquisition Facility Loan Commitment Fees. The Borrower
shall pay to the Administrative Agent, for the account of the Lenders in
accordance with their Acquisition Loan Pro Rata Shares, from and after the
Closing Date until the Term Loan Conversion Date, a commitment fee as follows:

          (a)          for each day from and after the date of this agreement on
which the Acquisition Facility Loans exceed fifty percent (50%) of the Aggregate
Acquisition Facility Commitment, the Borrower agrees to pay to the Agent, for
the ratable account of the Lenders which have an Acquisition Facility
Commitment, a commitment fee, payable quarterly in arrears and on the Term Loan
Conversion Date, equal to one-half of one percent (0.50%) per annum on the
amount by which the Aggregate Acquisition Facility Commitment exceeds the
Acquisition Facility Loans for such day;

          (b)          for each day from and after the date of this agreement on
which the Acquisition Facility Loans are less than or equal to fifty percent
(50%) of the Aggregate Acquisition Facility Commitment, the Borrower agrees to
pay to the Agent, for the ratable account of the Lenders which have an
Acquisition Facility Commitment, a commitment fee, payable quarterly in arrears
and on the Term Loan Conversion Date, equal to three quarters of one percent
(0.75%) per annum on the amount by which the Aggregate Acquisition Facility
Commitment exceeds the Acquisition Facility Loans for such day;

provided, however, in the event that no Acquisition Facility Loans have been
borrowed on or prior to September 14, 1999, the foregoing fees under clauses
(ii)(a) and (ii)(b) shall each be increased permanently, commencing September
14, 1999, by one-quarter of one percent (0.25%) per annum.

          (iii)          Payment Dates for Fees. The Administrative Agent shall
calculate and invoice the Borrower for the fees payable pursuant to clauses (i)
and (ii) above not later than the date that is ten (10) Business Days following
the end of each calendar quarter and the Borrower shall pay such fees not later
than five (5) Business Days following the receipt of such invoice.

          (iv)          Agents and Arrangers Fees. The Borrower agrees to pay to
the Syndication Agent for the sole account of the Agents and Arrangers the fees
set forth in the letter agreement between the Syndication Agent and the Borrower
dated as of February 8, 1999, payable at the times and in the amounts set forth
therein, to be allocated among the Agents and Arrangers in their determination.

          (D)          Interest and Fee Basis; Applicable Floating Rate Margins
and Applicable Eurodollar Margins.

          (i)          Interest on all Obligations and all fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Obligation is incurred but not for the day of
any payment on the amount paid if payment is received




42

--------------------------------------------------------------------------------


prior to 1:00 p.m. (Farmington Hills, Michigan time) at the place of payment. If
any payment of principal of or interest on a Loan or any payment of any other
Obligations shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.



          (ii)          The Applicable Floating Rate Margin for the Tranche B
Term Loans shall at all times be two and three-quarters percent (2.75%) per
annum and the Applicable Eurodollar Rate Margin for the Tranche B Term Loans
shall at all times be four percent (4.00%) per annum.

From and after the first delivery by the Borrower of the financial statements
required to be delivered pursuant to Section 7.1(A)(ii) or (iii) which are
delivered after September 18, 1999, the Applicable Floating Rate Margins and
Applicable Eurodollar Margins for the Tranche A Term Loans, the Revolving Loans
and the Acquisition Facility Loans shall be determined from time to time by
reference to the table set forth below, on the basis of the then applicable
Total Debt Leverage Ratio as described in this Section 2.14(D)(ii):

Total debt
Leverage Ratio
(Total Debt/
EBITDA)

Tranche A Term Loans and
Revolving Loans

Acquisition Facility Loans

 

Applicable
Eurodollar Rate
Margin

Applicable Base
Rate Margin

Applicable
Eurodollar Rate
Margin

Applicable
Base Rate
Margin

Greater than 3.00
to 1.00

3.50%

2.25%

3.75%

2.50%

Less than or equal
to 3.00 to 1.00 but
greater than 2.00 to
1.00

3.00%

1.75%

3.25%

2.00%

Less than or equal
to 2.00 to 1.00

2.50%

1.25%

2.75%

1.50%


For purposes of this Section 2.14(D)(ii), the Total Debt Leverage Ratio shall be
determined as of the last day of each fiscal quarter and on the date of
consummation of any Permitted Acquisition based upon (a) for Total Debt, Total
Debt as of the last day of each such fiscal quarter or date of consummation of
such Acquisition (taking into account all debt incurred or assumed in connection
therewith); and (b) for EBITDA, the actual amount for the four-quarter period
ending on such day (or in the case of a calculation on the date of an
Acquisition, for the 12-month period


43

--------------------------------------------------------------------------------


preceding such Acquisition for which financial information of the target entity
is available), calculated, with respect to Permitted Acquisitions, on a pro
forma basis using historical financial statements obtained from the seller,
broken down by fiscal quarter in the Borrower's reasonable judgment (the amounts
from which shall be unadjusted unless adjustments thereto shall have been
approved in writing by the Agents). Upon receipt of the financial statements
delivered pursuant to Sections 7.1(A)(ii) and (iii) and on the closing date of
any Permitted Acquisition, as applicable, the Applicable Floating Rate Margins
and Applicable Eurodollar Margins shall be adjusted, such adjustment being
effective five (5) Business Days following the Agents' receipt of such financial
statements and the compliance certificate required to be delivered in connection
therewith pursuant to Section 7.1(A)(iv); provided, that if the Borrower shall
not have timely delivered its financial statements in accordance with Section
7.1(A)(ii) or (iii), as applicable, then commencing on the date upon which such
financial statements should have been delivered and continuing until such
financial statements are actually delivered, it shall be assumed for purposes of
determining the Applicable Floating Rate Margins and Applicable Eurodollar
Margins that the Total Debt Leverage Ratio was greater than 3.00 to 1.00.



          (E)          Taxes.

          (i)          Any and all payments by the Borrower hereunder shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings or any liabilities
with respect thereto including those arising after the date hereof as a result
of the adoption of or any change in any law, treaty, rule, regulation, guideline
or determination of a Governmental Authority or any political subdivision of or
taxing authority therein or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of each Lender
and the Agents, such taxes (including income taxes, franchise taxes and branch
profit taxes) as are imposed on or measured by such Lender's or Agent's, as the
case may be, net income by the United States of America or any Governmental
Authority of the jurisdiction under the laws of which such Lender or Agent, as
the case may be, is organized or maintains a Lending Installation (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities which an Agent or a Lender determines to be applicable to this
Agreement, the other Loan Documents, the Commitments, the Loans or the Letters
of Credit being hereinafter referred to as "Taxes"). For purposes of the
preceding sentence, the Michigan Business Tax shall not be treated as a tax
imposed on or measured by net income for Lenders which, but for the transactions
evidenced by this Credit Agreement and the other Loan Documents, would not be
liable for payment of Michigan Single Business Tax.. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender or any Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14(E)) such Lender or such Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and (iii)
the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. If a withholding
tax of the United States of America or any other Governmental Authority shall be
or become applicable (y) after the date of this Agreement, to such payments by
the




44

--------------------------------------------------------------------------------


Borrower made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (z) after such Lender's selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the Borrower's liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the judgment of such Lender, otherwise
adversely affect such Loans, or obligations under the Commitments or such
Lender. Without limiting the obligations of the Borrower under this Section
2.14(E), any Lender which receives notice from any Governmental Authority that
amounts hereunder may be subject to the provisions of the Michigan Single
Business Tax agrees to use reasonable efforts promptly to provide a copy of any
such notice to the Borrower and the Agent; provided, that the failure to provide
such notice shall not result in any liability on the part of such Lender.



          (ii)          In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder, from the
issuance of Letters of Credit hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, the Commitments, the Loans or the Letters of Credit (hereinafter
referred to as "Other Taxes").

          (iii)          The Borrower indemnifies each Lender and the Agents for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any Governmental Authority on amounts payable
under this Section 2.14(E)) paid by such Lender or Agent (as the case may be)
and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted; provided, however, that the Borrower's
indemnification of each Lender or Agent for Michigan Single Business Tax shall
be reduced by the tax savings, if any, that such Lender or Agent realizes in the
event the state or states in which such Lender or Agent is organized or
maintains a Lending Installation permit the Lender or Agent to source interest
income received from the Borrower to Michigan for purposes of apportioning or
allocating the Lender's or Agent's income. This indemnification shall be made
within thirty (30) days after the date such Lender or Agent (as the case may be)
makes written demand therefor. A certificate as to any additional amount payable
to any Lender or Agent under this Section 2.14(E) submitted to the Borrower and
the Agents (if a Lender or other Agent is so submitting) by such Lender or Agent
shall show in reasonable detail the amount payable and the calculations used to
determine such amount and shall, absent manifest error, be final, conclusive and
binding upon all parties hereto. With respect to such deduction or withholding
for or on account of any Taxes and to confirm that all such Taxes have been paid
to the appropriate Governmental Authorities, the Borrower shall promptly (and in
any event not later than thirty (30) days after receipt) furnish to each Lender
and the Agents such certificates, receipts and other documents as may be
required (in the judgment of such Lender or any Agent) to establish any tax
credit to which such Lender or Agent may be entitled.



45

--------------------------------------------------------------------------------


          (iv)          Within thirty (30) days after the date of any payment of
Taxes or Other Taxes by the Borrower, the Borrower shall furnish to the Agents
the original or a certified copy of a receipt evidencing payment thereof.

          (v)          Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 2.14(E) shall survive the payment in full of principal
and interest hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

          (vi)          Without limiting the obligations of the Borrower under
this Section 2.14(E), each Lender that is not created or organized under the
laws of the United States of America or a political subdivision thereof shall
deliver to the Borrower and the Syndication Agent on or before the Effective
Date, or, if later, the date on which such Lender becomes a Lender pursuant to
Section 13.3, a true and accurate certificate executed in duplicate by a duly
authorized officer of such Lender, in a form satisfactory to the Borrower and
the Syndication Agent, to the effect that such Lender is capable under the
provisions of an applicable tax treaty concluded by the United States of America
(in which case the certificate shall be accompanied by two executed copies of
Form 1001 of the IRS) or under Section 1442 of the Code (in which case the
certificate shall be accompanied by two copies of Form 4224 of the IRS) or, if
such Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, two completed and signed copies of IRS Form W-8 or W-9 or successor
applicable form, of receiving payments of interest hereunder without deduction
or withholding of United States federal income tax. Each such Lender further
agrees to deliver to the Borrower and the Syndication Agent from time to time a
true and accurate certificate executed in duplicate by a duly authorized officer
of such Lender substantially in a form satisfactory to the Borrower and the
Syndication Agent, before or promptly upon the occurrence of any event requiring
a change in the most recent certificate previously delivered by it to the
Borrower and the Syndication Agent pursuant to this Section 2.14(E)(vi).
Further, each Lender which delivers a certificate accompanied by Form 1001 of
the IRS covenants and agrees to deliver to the Borrower and the Syndication
Agent within fifteen (15) days prior to January 1, 2000, and every third (3rd)
anniversary of such date thereafter on which this Agreement is still in effect,
another such certificate and two accurate and complete original signed copies of
Form 1001 (or any successor form or forms required under the Code or the
applicable regulations promulgated thereunder), and each Lender that delivers a
Form W-8 or W-9 as prescribed above or a certificate accompanied by Form 4224 of
the IRS covenants and agrees to deliver to the Borrower and the Syndication
Agent within fifteen (15) days prior to the beginning of each subsequent taxable
year of such Lender during which this Agreement is still in effect, another such
Form W-8 or W-9 or another certificate and two accurate and complete original
signed copies of IRS Form 4224 (or any successor form or forms required under
the Code or the applicable regulations promulgated thereunder). Each such
certificate shall certify as to one of the following:

          (a)          that such Lender is capable of receiving payments of
interest hereunder without deduction or withholding of United States of America
federal




46

--------------------------------------------------------------------------------


income tax;



          (b)          that such Lender is not capable of receiving payments of
interest hereunder without deduction or withholding of United States of America
federal income tax as specified therein but is capable of recovering the full
amount of any such deduction or withholding from a source other than the
Borrower and will not seek any such recovery from the Borrower; or

          (c)          that, as a result of the adoption of or any change in any
law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority after the date such Lender became a party hereto, such
Lender is not capable of receiving payments of interest hereunder without
deduction or withholding of United States of America federal income tax as
specified therein and that it is not capable of recovering the full amount of
the same from a source other than the Borrower.

          (vii)          Each Lender shall promptly furnish to the Borrower and
the Syndication Agent such additional documents as may be reasonably required by
the Borrower or the Syndication Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender.

          (F)          Loan Account. Each Lender shall maintain in accordance
with its usual practice an account or accounts (a "Loan Account") evidencing the
Obligations of the Borrower to such Lender owing to such Lender from time to
time, including the amount of principal and interest payable and paid to such
Lender from time to time hereunder and under the Notes.

          (G)          Control Account. The Register maintained by the
Administrative Agent pursuant to Section 13.3(C) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Advance made
hereunder, the type of Loan comprising such Advance and any Interest Period
applicable thereto, (ii) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder or under
the Notes, (iv) the amount of any sum received by the Administrative Agent from
the Borrower hereunder and each Lender's share thereof, and (v) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

          (H)          Entries Binding. The entries made in the Register and
each Loan Account shall be conclusive and binding for all purposes, absent
manifest error, unless the Borrower objects to information contained in the
Register and each Loan Account within thirty (30) days of the Borrower's receipt
of such information; provided, however, that as to the amounts owed by the
Borrower to any Lender, as between the Borrower and such Lender, to the extent
the amount in the Register conflicts with the amounts reflected on the schedule
to such Lender's Notes, in the


47

--------------------------------------------------------------------------------


absence of manifest error, the Lender's records instead of the Register shall be
conclusive and binding.



          SECTION 2.15.  Notification of Advances, Interest Rates, Prepayments
and Aggregate Revolving Loan Commitment Reductions. After receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment or Aggregate Acquisition Facility Commitment reduction
notice, Borrowing Notice, Continuation/Conversion Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Rate Loan promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

          SECTION 2.16.  Lending Installations. Each Lender may book its Loans
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or
facsimile notice to the Agents and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

          SECTION 2.17.  Non-Receipt of Funds by the Administrative Agent.
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.

          SECTION 2.18.  Termination Date. This Agreement shall be effective
until the Tranche B Term Loan Termination Date. Notwithstanding the termination
of this Agreement on the Tranche B Term Loan Termination Date, until all of the
Secured Obligations (other than contingent indemnity obligations) shall have
been fully and indefeasibly paid and satisfied, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been cancelled or terminated, all of the rights
and remedies under this Agreement and the other Loan Documents shall survive.

          SECTION 2.19.  Replacement of Certain Lenders. In the event a Lender
("Affected Lender") shall have: (i) failed to fund its Acquisition Loan Pro Rata
Share, Revolving Loan Pro


48

--------------------------------------------------------------------------------


Rata Share, Tranche A Pro Rata Share or Tranche B Pro Rata Share, as applicable,
of any Advance requested by the Borrower, or to fund a Revolving Loan (including
to repay obligations in respect of Swing Line Loans or L/C Obligations) or
Acquisition Facility Loans, which such Lender is obligated to fund under the
terms of this Agreement and which failure has not been cured, (ii) requested
compensation from the Borrower under Sections 2.14(E), 4.1 or 4.2 to recover
Taxes, Other Taxes or other additional costs incurred by such Lender which are
not being incurred generally by the other Lenders, (iii) delivered a notice
pursuant to Section 4.3 claiming that such Lender is unable to extend Eurodollar
Rate Loans to the Borrower for reasons not generally applicable to the other
Lenders or (iv) has invoked Section 10.2, then, in any such case, the Borrower
or any Agent may make written demand on such Affected Lender (with a copy to the
Agents in the case of a demand by the Borrower and a copy to the Borrower and
the other Agent in the case of a demand by an Agent) for the Affected Lender to
assign, and such Affected Lender shall use its best efforts to assign pursuant
to one or more duly executed Assignments Agreements five (5) Business Days after
the date of such demand, to one or more financial institutions that comply with
the provisions of Section 13.3(A) which the Borrower or any Agent, as the case
may be, shall have engaged for such purpose ("Replacement Lender"), all of such
Affected Lender's rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, its Revolving Loan Commitment,
Acquisition Facility Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit and Swing Line Loans, and its obligation
to participate in additional Letters of Credit and Swing Line Loans hereunder)
in accordance with Section 13.3. The Syndication Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Borrower, to use reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Syndication Agent is authorized to execute one or more of such
assignment agreements as attorney-in-fact for any Affected Lender failing to
execute and deliver the same within five (5) Business Days after the date of
such demand. Further, with respect to such assignment the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document, including, without
limitation, the aggregate outstanding principal amount of the Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to
such Affected Lender and compensation payable under Section 2.14(C) in the event
of any replacement of any Affected Lender under clause (ii) or clause (iii) of
this Section 2.19; provided that upon such Affected Lender's replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 10.7, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 11.8. Upon the replacement of any
Affected Lender pursuant to this Section 2.19, the provisions of Section 9.2
shall continue to apply with respect to borrowings which are then outstanding
with respect to which the Affected Lender failed to fund its applicable pro rata
share and which failure has not been cured.



          SECTION 2.20.  Collection Account Arrangements.

          (A)          Establishment of Collection Accounts. On or prior to the
date hereof, the Borrower has and has caused each of its Subsidiaries to enter
into and the Borrower shall and shall cause each of its Subsidiaries thereafter
to maintain cash collection account arrangements


49

--------------------------------------------------------------------------------


and/or similar arrangements for the concentration of their collection of
Receivables included in the Collateral and other proceeds of Collateral into one
or more Collection Accounts, in form and substance reasonably acceptable to the
Collateral Agent, and in connection with such arrangements, the Borrower shall
have entered into and shall thereafter maintain and shall cause its Subsidiaries
to enter into and thereafter maintain in effect Collection Account Agreements
for each of such Collection Accounts. Notwithstanding the foregoing, the
Borrower and its Subsidiaries shall be permitted to maintain deposit accounts
for the collection of Receivables which consist of minimum balance accounts
subject to established arrangements pursuant to which the amounts on deposit in
such accounts (other than a minimum balance of up to $5,000 per account which is
permitted to remain therein) are automatically transferred (on a periodic basis
acceptable to the Collateral Agent) to concentration accounts which are
Collection Accounts and subject to a Collection Account Agreement (the
"Permitted Sweep Accounts"). On or prior to the date hereof, the Borrower has
and has caused its Subsidiaries to put in place arrangements so that their
account debtors directly remit all payments on accounts receivable to the
Collection Accounts or Permitted Sweep Accounts. Any collections received by the
Borrower or any Subsidiary and not deposited in the Collection Accounts or
Permitted Sweep Accounts, shall be deemed to have been received by the Borrower
or such Subsidiary as the Collateral Agent's trustee and, upon the receipt
thereof, the Borrower or shall transfer or cause the Subsidiary, as applicable,
to transfer promptly all such amounts into a Collection Account or Permitted
Sweep Account in their original form. All deposits in any Collection Account
shall be remitted to the Borrower, its Subsidiaries, the Collateral Agent or as
the Collateral Agent may direct, all in accordance with the provisions of the
Collection Account Agreements.



          (B)          Collection Account Blockage. Following any Collection
Account Blockage Date and during the continuance of the Default giving rise
thereto, (i) all payments received by any Agent, all collection of accounts
receivable received by the Collateral Agent and all proceeds of other Collateral
received by the Collateral Agent, whether through payment or otherwise, will be
the sole property of the Collateral Agent for the benefit of the Holders of
Secured Obligations and will be deemed to be received by the Collateral Agent
for application to the Secured Obligations.

ARTICLE III
THE LETTER OF CREDIT FACILITY

          SECTION 3.1.  Obligation to Issue; Transitional Issues. Subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower through such Issuing
Bank's branches as it and the Borrower may jointly agree, one or more Letters of
Credit denominated in Dollars in accordance with this Article III, from time to
time during the period, commencing on the date hereof and ending on the Business
Day prior to the Termination Date. Schedule 3.1 contains a schedule of certain
letters of credit issued for the account of the Borrower prior to the Effective
Date. Subject to the satisfaction of the conditions contained in Sections 5.1
and 5.2, from and after the Effective Date such letters of credit shall be
deemed to be Letters of Credit issued pursuant to this Article III.



50

--------------------------------------------------------------------------------


          SECTION 3.2.  Types and Amounts. No Issuing Bank shall have any
obligation to and no Issuing Bank shall:

          (A)          issue any Letter of Credit if on the date of issuance,
before or after giving effect to the Letter of Credit requested hereunder, (i)
the Revolving Credit Obligations at such time would exceed the Aggregate
Revolving Loan Commitment at such time, or (ii) the aggregate outstanding amount
of the L/C Obligations would exceed $25,000,000; or

          (B)          issue any Letter of Credit which has an expiration date
later than the date which is the earlier of one (1) year after the date of
issuance thereof or five (5) Business Days immediately preceding the Termination
Date; provided that a Letter of Credit may provide for an automatic annual
renewal if (i) such renewal can be terminated on notice by the applicable
Issuing Bank or requires consent by the applicable Issuing Bank and the
conditions precedent to the issuance of such Letter of Credit are met at the
time of such renewal; and (ii) such renewal provisions do not permit the
extension of the expiration date later than five (5) Business Days immediately
preceding the Termination Date.

          SECTION 3.3.  Conditions. In addition to being subject to the
satisfaction of the conditions contained in Sections 5.1 and 5.2, the obligation
of an Issuing Bank to issue any Letter of Credit is subject to the satisfaction
in full of the following conditions:

          (A)          the Borrower shall have delivered to the applicable
Issuing Bank, with a copy to the Administrative Agent, at such times and in such
manner as such Issuing Bank may reasonably prescribe, a request for issuance of
such Letter of Credit in substantially the form of Exhibit D hereto, duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof,
and the proposed Letter of Credit shall be reasonably satisfactory to such
Issuing Bank as to form and content; and

          (B)          as of the date of issuance no order, judgment or decree
of any court, arbitrator or Governmental Authority shall purport by its terms to
enjoin or restrain the applicable Issuing Bank from issuing such Letter of
Credit and no law, rule or regulation applicable to such Issuing Bank and no
request or directive (whether or not having the force of law) from a
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
or request that such Issuing Bank refrain from the issuance of Letters of Credit
generally or the issuance of that Letter of Credit.

          SECTION 3.4.  Procedure for Issuance of Letters of Credit.

          (A)          Subject to the terms and conditions of this Article III
and provided that the applicable conditions set forth in Sections 5.1 and 5.2
hereof have been satisfied, the applicable Issuing Bank shall, on the requested
date, issue a Letter of Credit on behalf of the Borrower in accordance with such
Issuing Bank's usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in Section
5.2 hereof have been satisfied unless it shall have received notice to the
contrary from an Agent or a Lender or has knowledge that the applicable
conditions have not been met.



51

--------------------------------------------------------------------------------


          (B)          The applicable Issuing Bank shall give the Administrative
Agent written, facsimile or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.

          (C)          No Issuing Bank shall extend or amend any Letter of
Credit unless the requirements of this Section 3.4 are met as though a new
Letter of Credit was being requested and issued.

          SECTION 3.5.  Letter of Credit Participation. Unless a Lender shall
have notified the Issuing Bank, prior to its issuance of a Letter of Credit,
that any applicable condition precedent set forth in Sections 5.1 and 5.2 had
not then been satisfied, (a) upon the Effective Date with respect to the
Existing Letters of Credit and (b) immediately upon the issuance of each other
Letter of Credit hereunder, each Lender with a Revolving Loan Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from the applicable Issuing Bank an undivided interest and
participation in and to such Letter of Credit, the obligations of the Borrower
in respect thereof, and the liability of such Issuing Bank thereunder
(collectively, an "L/C Interest" in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Lender's Revolving Loan
Pro Rata Share. Each Issuing Bank will notify each Lender promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Issuing Bank, each Lender shall make payment to the Administrative
Agent, for the account of the applicable Issuing Bank, in immediately available
funds in an amount equal to such Lender's Revolving Loan Pro Rata Share of the
amount of such payment or draw. The obligation of each Lender to reimburse the
Issuing Banks under this Section 3.5 shall be unconditional, continuing,
irrevocable and absolute. In the event that any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 3.5, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.5.

          SECTION 3.6.  Reimbursement Obligation. The Borrower agrees
unconditionally, irrevocably and absolutely to pay immediately to the
Administrative Agent, for the account of the Lenders, the amount of each advance
which may be drawn under or pursuant to a Letter of Credit or an L/C Draft
related thereto (such obligation of the Borrower to reimburse the Administrative
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a "Reimbursement Obligation" with respect to such
Letter of Credit or L/C Draft). If the Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.6, the Borrower shall be
deemed to have elected to borrow Revolving Loans from the Lenders, as of the
date of the advance giving rise to the Reimbursement Obligation, equal in amount
to the amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall
be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically,


52

--------------------------------------------------------------------------------


without notice and without any requirement to satisfy the conditions precedent
otherwise applicable to an Advance of Revolving Loans. Such Revolving Loans
shall constitute a Floating Rate Advance, the proceeds of which Advance shall be
used to repay such Reimbursement Obligation. If, for any reason, the Borrower
fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Lenders are unable to make or have no
obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Advance.



          SECTION 3.7.  Letter of Credit Fees. The Borrower agrees to pay (i)
quarterly, in arrears, to the Administrative Agent for the ratable benefit of
the Lenders, except as set forth in Section 9.2, a letter of credit fee at a
rate per annum equal to the Applicable Eurodollar Rate Margin for Revolving
Loans (changing as and when such Applicable Eurodollar Rate Margin changes) on
the average daily outstanding face amount available for drawing under all
Letters of Credit, (ii) quarterly, in arrears, to the Administrative Agent for
the sole account of each Issuing Bank, a letter of credit fronting fee of
one-quarter of one percent (0.25%) per annum on the average daily outstanding
face amount available for drawing under all Letters of Credit issued by such
Issuing Bank, and (iii) to the Administrative Agent for the benefit of each
Issuing Bank, all customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by such Issuing Banks with respect to standby Letters
of Credit. With respect to the Existing Letters of Credit, the provisions of
this Section 3.7 shall supersede any existing fee agreements with respect to
such Existing Letters of Credit.

          SECTION 3.8.  Issuing Bank Reporting Requirements. In addition to the
notices required by Section 3.5(C), each Issuing Bank shall, no later than the
tenth Business Day following the last day of each month, provide to each of the
Agents, and upon any Agent's or any Lender's request, schedules, in form and
substance reasonably satisfactory to the Agents, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by the Borrower during such month. In addition, upon
the request of any Agent or any Lender, each Issuing Bank shall furnish to the
Agents or such requesting Lender copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party and such other documentation as may reasonably
be requested by any Agent. Upon the request of any Lender, the Administrative
Agent will provide to such Lender information concerning such Letters of Credit.

          SECTION 3.9.  Indemnification; Exoneration.

          (A)          In addition to amounts payable as elsewhere provided in
this Article III, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Agents, each Issuing Bank and each Lender from and against any and
all liabilities and costs which such Agent, such Issuing Bank or such Lender may
incur or be subject to as a consequence, direct or indirect, of (i) the issuance
of any Letter of Credit other than, in the case of the applicable Issuing Bank,
as a result of its Gross Negligence or willful misconduct, as determined by the
final judgment of a


53

--------------------------------------------------------------------------------


court of competent jurisdiction, or (ii) the failure of the applicable Issuing
Bank to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions herein called
"Governmental Acts").



          (B)          As among the Borrower, the Lenders, the Agents and the
Issuing Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Borrower at the time of request for any Letter of Credit,
neither any Agent, any Issuing Bank nor any Lender shall be responsible (in the
absence of Gross Negligence or willful misconduct in connection therewith, as
determined by the final judgment of a court of competent jurisdiction): (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agents, the Issuing Banks and the Lenders,
including, without limitation, any Governmental Acts. None of the above shall
affect, impair, or prevent the vesting of any Issuing Bank's rights or powers
under this Section 3.9.

          (C)          In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Issuing Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, any Agent or any Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.

          (D)          Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 3.9 shall survive the payment in full of principal and
interest hereunder, the termination of the Letters of Credit and the termination
of this Agreement.

          SECTION 3.10.  Cash Collateral. Notwithstanding anything to the
contrary herein or in any application for a Letter of Credit, after the
occurrence and during the continuance of Default, the Borrower shall, upon the
Collateral Agent's demand, deliver to the Collateral Agent for the benefit of
the Lenders and the Issuing Banks, cash, or other collateral of a type
satisfactory to the


54

--------------------------------------------------------------------------------


Required Lenders, having a value, as determined by such Lenders, equal to the
aggregate outstanding L/C Obligations. Any such collateral shall be held by the
Collateral Agent in a separate interest bearing account appropriately designated
as a cash collateral account in relation to this Agreement and the Letters of
Credit and retained by the Collateral Agent for the benefit of the Lenders and
the Issuing Banks as collateral security for the Borrower's obligations in
respect of this Agreement and each of the Letters of Credit and L/C Drafts. Such
amounts shall be applied to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit or L/C Drafts, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Collateral Agent shall determine. If no Default shall be continuing, amounts
(including interest income) remaining in any cash collateral account established
pursuant to this Section 3.10 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or L/C Draft, shall be returned to the Borrower
(after deduction of the Collateral Agent's expenses incurred in connection with
such cash collateral account).



ARTICLE IV
CHANGE IN CIRCUMSTANCES

          SECTION 4.1.  Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the date of this Agreement and having
general applicability to all banks within the jurisdiction in which such Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any interpretation or application thereof by any
Governmental Authority charged with the interpretation or application thereof,
or the compliance of any Lender therewith,

          (i)          subjects any Lender or any applicable Lending
Installation to any tax, duty, charge or withholding on or from payments due
from the Borrower (excluding federal taxation of the overall net income of any
Lender or applicable Lending Installation), or changes the basis of taxation of
payments to any Lender in respect of its Loans, its L/C Interests, the Letters
of Credit or other amounts due it hereunder, or

          (ii)          imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Rate Loans) with respect to its Loans, L/C Interests or the Letters
of Credit, or

          (iii)          imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining the Loans, the L/C Interests or the Letters of
Credit or reduces any amount received by any Lender or any applicable Lending
Installation in connection with Loans or Letters of Credit, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans or L/C Interests held or interest




55

--------------------------------------------------------------------------------


received by it or by reference to the Letters of Credit, by an amount deemed
material by such Lender;



and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Loans, L/C Interests or Letters of Credit or
to reduce any amount received under this Agreement, then, within 15 days after
receipt by the Borrower of written demand by such Lender pursuant to Section
4.5, the Borrower shall pay such Lender that portion of such increased expense
incurred or reduction in an amount received which such Lender determines is
attributable to making, funding and maintaining its Loans, L/C Interests,
Letters of Credit and its Revolving Loan Commitment.

          SECTION 4.2.  Changes in Capital Adequacy Regulations. If a Lender
determines (i) the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a "Change" (as defined
below), and (ii) such increase in capital will result in an increase in the cost
to such Lender of maintaining its Loans, L/C Interests, the Letters of Credit or
its obligation to make Loans hereunder, then, within 15 days after receipt by
the Borrower of written demand by such Lender pursuant to Section 4.5, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the date of this Agreement in the
"Risk-Based Capital Guidelines" (as defined below) excluding, for the avoidance
of doubt, the effect of any phasing in of such Risk-Based Capital Guidelines or
any other capital requirements passed prior to the date hereof, or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement and having general
applicability to all banks and financial institutions within the jurisdiction in
which such Lender operates which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. "Risk-Based Capital Guidelines" means (i)
the risk-based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled "International Convergence of Capital
Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

          SECTION 4.3.  Availability of Types of Advances. If (i) any Lender
determines that maintenance of its Eurodollar Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, or (ii) the Required Lenders determine
that (x) deposits of a type and maturity appropriate to match fund Eurodollar
Rate Advances are not available or (y) the interest rate applicable to a Type of
Advance does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the


56

--------------------------------------------------------------------------------


case of any occurrence set forth in clause (i) require any Advances of the
affected Type to be repaid.



          SECTION 4.4.  Funding Indemnification. If any payment of a Eurodollar
Rate Advance occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment, conversion or
otherwise, or a Eurodollar Rate Advance is not made on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower
indemnifies each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Eurodollar Rate Advance. In connection
with any assignment by any Lender of any portion of the Loans made pursuant to
Section 13.3 and made during the Syndication Period, and if, notwithstanding the
provisions of Section 2.6, the Borrower has requested and the Syndication Agent
has consented to the use of the Eurodollar Rate (or any other fixed rate), the
Borrower shall be deemed to have repaid all outstanding Eurodollar Rate Advances
as of the effective date of such assignment and reborrowed such amount as a
Floating Rate Advance and/or Eurodollar Rate Advance (chosen in accordance with
the provisions of Section 2.6) and the indemnification provisions under this
Section 4.4 shall apply.

          SECTION 4.5.  Lender Statements; Survival of Indemnity. If reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.1 and 4.2 or to avoid the unavailability of a Type
of Advance under Section 4.3, so long as such designation is not disadvantageous
to such Lender. Each Lender requiring compensation pursuant to Section 2.14(E)
or to this Article IV shall use its reasonable efforts to notify the Borrower
and the Agents in writing of any Change, law, policy, rule, guideline or
directive giving rise to such demand for compensation not later than ninety (90)
days following the date upon which the responsible account officer of such
Lender knows or should have known of such Change, law, policy, rule, guideline
or directive. Any demand for compensation pursuant to this Article IV shall be
in writing and shall state the amount due, if any, under Section 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which such Lender
determined such amount. Such written demand shall be rebuttably presumed correct
for all purposes. Determination of amounts payable under such Sections in
connection with a Eurodollar Rate Loan shall be calculated as though each Lender
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. The obligations of the Borrower under Sections 2.14(E), 4.1, 4.2 and 4.4
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE V
CONDITIONS PRECEDENT

          SECTION 5.1.  Initial Advances and Letters of Credit. The Borrower
hereby confirms that on or prior to the Closing Date the Borrower furnished to
the Agent with sufficient copies for the Lenders:



57

--------------------------------------------------------------------------------


                    (1) Copies of the Articles of Incorporation of the Borrower
and each of its Subsidiaries, together with all amendments and a certificate of
good standing, both certified by the appropriate governmental officer in its
jurisdiction of incorporation;

                    (2) Copies, certified by the Secretary or Assistant
Secretary of the Borrower and each of its Subsidiaries, of its By-Laws and of
its Board of Directors' resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for any Lender) authorizing the execution of the
Loan Documents;

                    (3) An incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower and each of its Subsidiaries, which shall
identify by name and title and bear the signature of the officers of the
Borrower and each of its Subsidiaries authorized to sign the Loan Documents and
to make borrowings hereunder, upon which certificate the Agents and the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower;

                    (4) A certificate, in form and substance satisfactory to the
Agents, signed by the Director of Finance or Vice President of Finance of the
Borrower, stating that on Closing Date no Default or Unmatured Default has
occurred and is continuing;

                    (5) A written opinion of the Borrower's counsel, addressed
to the Agents and the Lenders, addressing the issues identified in Exhibit F
hereto containing assumptions and qualifications acceptable to the Agents and
the Lenders;

                    (6) Notes payable to the order of each of the applicable
Lenders;

                    (7) Written information satisfactory to the Agents
demonstrating that the Borrower and its Subsidiaries (i) have (A) made a
complete and full assessment of the Borrower and its Subsidiaries' Year 2000
Issues arising from computers or computer applications used by the Borrower or
its Subsidiaries and (B) made reasonable inquiries of the material customers,
suppliers and vendors of the Borrower and its Subsidiaries regarding Year 2000
Issues arising from computers or computer applications used by such customers,
suppliers and vendors; (ii) have a realistic and achievable program for
remediating the Year 2000 Issues identified as a result of such assessment and
inquiries on a timely basis; and (iii) do not reasonably anticipate that Year
2000 Issues will have a Material Adverse Effect; and

                    (8) Such other documents as any Agent, Arranger or Lender or
their respective counsel may have reasonably requested, including, without
limitation all of the documents reflected on the List of Closing Documents
attached as Exhibit G to this Agreement (other than those specifically
identified to be delivered following the Closing Date).

          SECTION 5.2.  Each Advance and Letter of Credit. The Lenders shall not
be required to make any Advance or issue any Letter of Credit, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued:

                    (i)  There exists no Default or Unmatured Default; and



58

--------------------------------------------------------------------------------


                    (ii)  The representations and warranties contained in
Article VI are true and correct as of such Borrowing Date except for changes in
the Schedules to this Agreement reflecting transactions permitted by this
Agreement.

Each Borrowing Notice with respect to each such Advance and the letter of credit
application with respect to a Letter of Credit shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 5.2(i)
and (ii) have been satisfied. Any Lender may require a duly completed officer's
certificate in substantially the form of Exhibit H hereto and/or a duly
completed compliance certificate in substantially the form of Exhibit I hereto
as a condition to making an Advance.

          SECTION 5.3.  Effectiveness of this Agreement. The Lenders shall not
be required to make any Advances hereunder and this Agreement shall not become
effective, unless the Administrative Agent shall have received each of the
following (with sufficient copies for the Lenders):

          (i)          Duly executed signature pages to this Agreement from the
Borrower, the Required Lenders and the Agent.

          (ii)          An amendment fee for the ratable account of those
Lenders who have submitted their signature pages to this Agreement on or prior
to 7:00 p.m. (New York City time) on Wednesday, July 31, 2002 (the "Approving
Lenders") in the amount of 25 basis points on the sum of such Approving Lenders'
(i) Acquisition Facility Commitments, (ii) Revolving Loan Commitments and (iii)
outstanding principal balance of their Term Loans.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and the other financial accommodations to the Borrower and to
issue the Letters of Credit described herein, the Borrower represents and
warrants as follows to each Lender and each Agent as of the Effective Date, and
thereafter on each date as required by Section 5.2:

          SECTION 6.1.  Organization; Corporate Powers. The Borrower and each of
its Subsidiaries (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing would reasonably be expected to have a Material Adverse Effect,
and (iii) has all requisite corporate power and authority to own, operate and
encumber its property and to conduct its business as presently conducted and as
proposed to be conducted.

          SECTION 6.2.  Authority.

          (A)          The Borrower and each of its Subsidiaries has the
requisite corporate power and authority to execute, deliver and perform each of
the Loan Documents.



59

--------------------------------------------------------------------------------


          (B)          The execution, delivery and performance of each of the
Loan Documents and the consummation of the transactions contemplated thereby,
including, without limitation, the Specified Acquisitions, have been duly
approved by the respective boards of directors and, if necessary, the
shareholders of the Borrower and its Subsidiaries, and such approvals have not
been rescinded. No other corporate action or proceedings on the part of the
Borrower or its Subsidiaries are necessary to consummate such transactions.

          (C)          Each of the Loan Documents to which the Borrower or any
of its Subsidiaries is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally), and no unmatured default, default or breach of any covenant
by any such party exists thereunder.

          SECTION 6.3.  No Conflict; Governmental Consents. The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any of its Subsidiaries is a party do not and will not (i) conflict with the
certificate or articles of incorporation or by-laws of the Borrower or any such
Subsidiary, (ii) constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law (including, without limitation, any Environmental Property
Transfer Act) or Contractual Obligation of the Borrower or any such Subsidiary,
or require termination of any Contractual Obligation, except such interference,
breach, default or termination which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (iii) with respect
to the Loan Documents, constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law (including, without limitation, any Environmental Property
Transfer Act) or Contractual Obligation of the Borrower or any such Subsidiary,
or require termination of any Contractual Obligation, except such interference,
breach, default or termination which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Borrower or any such Subsidiary, other than Liens
permitted by the Loan Documents, or (v) require any approval of the Borrower's
or any such Subsidiary's shareholders except such as have been obtained. The
execution, delivery and performance of each of the Transaction Documents to
which the Borrower or any of its Subsidiaries is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, including under any
Environmental Property Transfer Act, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or which could reasonably be likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $7,500,000.

          SECTION 6.4.  Financial Statements.



60

--------------------------------------------------------------------------------


          (A)          The pro forma financial statements of the Borrower and
its Subsidiaries, copies of which are attached hereto as Schedule 6.4 to this
Agreement, present on a pro forma basis the financial condition of the Borrower
and such Subsidiaries as of such date, and reflect on a pro forma basis those
liabilities reflected in the notes thereto and resulting from the Specified
Acquisitions and the other transactions contemplated by this Agreement, and the
payment or accrual of all transaction costs payable on the Closing Date with
respect to any of the foregoing. The projections and assumptions expressed in
the pro forma financials referenced in this Section 6.4(A) were prepared in good
faith and represent management's opinion based on the information available to
the Borrower at the time so furnished.

          (B)          Complete and accurate copies of the historical financial
statements of the Borrower and the entities to be acquired in the Specified
Acquisitions as set forth in the Bank Book have been provided to the Agents.

          SECTION 6.5.  No Material Adverse Change.

          (A)          Since March 31, 1998 up to the Effective Date, there has
occurred no change in the business, properties, condition (financial or
otherwise), results of operations or prospects of the Borrower, or the Borrower
and its Subsidiaries taken as a whole or any other event which has had or could
reasonably be expected to have a Material Adverse Effect.

          (B)          Since the Effective Date, there has occurred no change in
the business, properties, condition (financial or otherwise), results of
operations or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole or any other event which has had or could reasonably be
expected to have a Material Adverse Effect.

          SECTION 6.6.  Taxes.

          (A)          Tax Examinations. All deficiencies which have been
asserted against the Borrower or any of the Borrower's Subsidiaries as a result
of any federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and as of the Effective
Date no issue has been raised by any taxing authority in any such examination
which, by application of similar principles, reasonably can be expected to
result in assertion by such taxing authority of a material deficiency for any
other year not so examined which has not been reserved for in the Borrower's
consolidated financial statements to the extent, if any, required by Agreement
Accounting Principles. Except as permitted pursuant to Section 7.2(D), neither
the Borrower nor any of the Borrower's Subsidiaries anticipates any material tax
liability with respect to the years which have not been closed pursuant to
applicable law.

          (B)          Payment of Taxes. All tax returns and reports of the
Borrower and its Subsidiaries required to be filed have been timely filed, and
all taxes, assessments, fees and other governmental charges thereupon and upon
their respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Borrower has no knowledge of any


61

--------------------------------------------------------------------------------


proposed tax assessment against the Borrower or any of its Subsidiaries that
will have or could reasonably be expected to have a Material Adverse Effect or
which could reasonably be likely to subject the Borrower or any of its
Subsidiaries to liability, individually or in the aggregate, in excess of
$7,500,000.



          SECTION 6.7.  Litigation; Loss Contingencies and Violations. Except as
set forth in Schedule 6.7 (the "Disclosed Litigation"), there is no action,
suit, proceeding, arbitration or (to the Borrower's knowledge after diligent
inquiry) investigation before or by any Governmental Authority or private
arbitrator pending or, to the Borrower's knowledge after diligent inquiry,
threatened against the Borrower or any of its Subsidiaries or any property of
any of them. None of the Disclosed Litigation (i) challenges the validity or the
enforceability of any provision of the Loan Documents or (ii) will have or could
reasonably be expected to have a Material Adverse Effect or result in liability,
individually or in the aggregate, in excess of $7,500,000. There is no material
loss contingency within the meaning of Agreement Accounting Principles which has
not been reflected in the consolidated financial statements of the Borrower and
its Subsidiaries prepared and delivered pursuant to Section 7.1(A) for the
fiscal period during which such material loss contingency was incurred. Neither
the Borrower nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation will have or could reasonably be expected to
have a Material Adverse Effect or result in liability, individually or in the
aggregate, in excess of $7,500,000, or (B) subject to or in default with respect
to any final judgment, writ, injunction, restraining order or order of any
nature, decree, rule or regulation of any court or Governmental Authority which
will have or could reasonably be expected to have a Material Adverse Effect.

          SECTION 6.8.  Subsidiaries. Schedule 6.8 to this Agreement (i)
contains a description of the corporate structure of the Borrower, its
Subsidiaries and any other Person in which the Borrower or any of its
Subsidiaries holds an Equity Interest (both narratively and in chart form); and
(ii) accurately sets forth (A) the correct legal name, the jurisdiction of
incorporation and the jurisdictions in which each of the Borrower and the direct
and indirect Subsidiaries of the Borrower is qualified to transact business as a
foreign corporation, (B) the authorized, issued and outstanding shares of each
class of Capital Stock of the Borrower and each of its Subsidiaries and the
owners of such shares (both as of the Effective Date and on a fully-diluted
basis), and (C) a summary of the direct and indirect partnership, joint venture,
or other Equity Interests, if any, of the Borrower and each Subsidiary of the
Borrower in any Person that is not a corporation. None of the issued and
outstanding Capital Stock of the Borrower or any of its Subsidiaries is subject
to any vesting, redemption, or repurchase agreement, and there are no warrants
or options outstanding with respect to such Capital Stock. The outstanding
Capital Stock of the Borrower and each of the Borrower's Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable and the outstanding
Capital Stock of each of the Borrower's Subsidiaries is not Margin Stock.

          SECTION 6.9.  ERISA.

          (A)          Except as disclosed on Schedule 6.9, no Benefit Plan has
incurred any accumulated funding deficiency (as defined in Sections 302(a)(2) of
ERISA and 412(a) of the Code) whether or not waived. Neither the Borrower nor
any member of the Controlled Group


62

--------------------------------------------------------------------------------


has incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. Schedule B to the most recent annual report filed with the IRS
with respect to each Benefit Plan and furnished to the lenders is complete and
accurate in all material respects. Since the date of each such Schedule B, there
has been no material adverse change in the funding status or financial condition
of the Benefit Plan relating to such Schedule B. Neither the Borrower nor any
member of the Controlled Group has (i) failed to make a required contribution or
payment to a Multiemployer Plan or (ii) made a complete or partial withdrawal
under Sections 4203 or 4205 of ERISA from a Multiemployer Plan. Neither the
Borrower nor any member of the Controlled Group has failed to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or other payment. Neither the Borrower
nor any member of the Controlled Group is required to provide security to a
Benefit Plan under Section 401(a)(29) of the Code due to a Plan amendment that
results in an increase in current liability for the plan year. Except as
disclosed on Schedule 6.9, neither the Borrower nor any of its Subsidiaries
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. Each Plan which is
intended to be qualified under Section 401(a) of the Code as currently in effect
is so qualified, and each trust related to any such Plan is exempt from federal
income tax under Section 501(a) of the Code as currently in effect except where
any respective failure to be qualified or exempt would not be material. The
Borrower and all Subsidiaries are in compliance in all material respects with
the responsibilities, obligations and duties imposed on them by ERISA and the
Code with respect to all Plans. Neither the Borrower nor any of its Subsidiaries
nor any fiduciary of any Plan has engaged in a material nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code. Neither the
Borrower nor any member of the Controlled Group has taken or failed to take any
action which would constitute or result in a material Termination Event. Neither
the Borrower nor any Subsidiary is subject to any liability under Sections 4063,
4064, 4069, 4204 or 4212(c) of ERISA and no other member of the Controlled Group
is subject to any material liability under Sections 4063, 4064, 4069, 4204 or
4212(c) of ERISA. Neither the Borrower nor any of its Subsidiaries has, by
reason of the transactions contemplated hereby, any obligation to make any
payment to any employee pursuant to any Plan or existing contract or
arrangement.



          (B)          For purposes of this Section 6.9, "material" means any
transaction, noncompliance or other basis for liability described in Section
6.9(A) which could reasonably be expected to subject the Borrower or any of its
Subsidiaries to liability, individually or in the aggregate with all other
liabilities under Section 6.9(A), in excess of $7,500,000.

          SECTION 6.10.  Accuracy of Information. The information, exhibits and
reports furnished by or on behalf of the Borrower and any of its Subsidiaries,
including, without limitation, the Bank Book, to any Agent, to any Arranger or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents, the representations and warranties of the Borrower and its
Subsidiaries contained in the Loan Documents, and all certificates and documents
delivered to the Agents, Arrangers and the Lenders pursuant to the terms
thereof, taken as a whole, do not contain as of the date furnished any untrue
statement of a material fact


63

--------------------------------------------------------------------------------


or omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.



          SECTION 6.11.  Securities Activities. Neither the Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

          SECTION 6.12.  Material Agreements. Neither the Borrower nor any
Subsidiary is a party to any Contractual Obligation or subject to any charter or
other corporate restriction which, individually or in the aggregate, will have
or could reasonably be expected to have a Material Adverse Effect or which could
reasonably be likely to subject the Borrower or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $7,500,000 (other than
ordinary course liabilities resulting from contracts to purchase goods). Except
in connection with the Disclosed Litigation, neither the Borrower nor any of its
Subsidiaries has received notice or has knowledge that (i) it is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, or (ii)
any condition exists which, with the giving of notice or the lapse of time or
both, would constitute a default with respect to any such Contractual
Obligation. Neither any default of any Contractual Obligation which is the
subject of any Disclosed Litigation nor any other default with respect to any
other Contractual Obligation of the Borrower or any of its Subsidiaries is
reasonably expected to have a Material Adverse Effect or is reasonably likely to
subject the Borrower or any of its Subsidiaries to liability, individually or in
the aggregate, in excess of $7,500,000.

          SECTION 6.13.  Compliance with Laws. The Borrower and its Subsidiaries
are in compliance in all material respects with all Requirements of Law
applicable to them and their respective businesses, in each case where the
failure to so comply, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or which could reasonably be likely
to subject the Borrower or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $7,500,000.

          SECTION 6.14.  Assets and Properties. The Borrower and each of its
Subsidiaries has good and marketable title to all of its assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its leased assets (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and all such assets and property are free and clear of all Liens,
except Liens permitted under Section 7.3(C). Substantially all of the assets and
properties owned by, leased to or used by the Borrower and/or each such
Subsidiary of the Borrower are in adequate operating condition and repair,
ordinary wear and tear excepted. Neither this Agreement nor any other
Transaction Document, nor any transaction contemplated under any such agreement,
will affect any right, title or interest of the Borrower or such Subsidiary in
and to any of such assets in a manner that would have or could reasonably be
expected to have a Material Adverse Effect.

          SECTION 6.15.  Statutory Indebtedness Restrictions. Neither the
Borrower nor any of its Subsidiaries is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, or the Investment Company Act of 1940, or


64

--------------------------------------------------------------------------------


any other federal or state statute or regulation which limits its ability to
incur indebtedness or its ability to consummate the transactions contemplated
hereby or in connection with Specified Acquisitions and the related
transactions.



          SECTION 6.16.  Insurance. Schedule 6.16 to this Agreement accurately
sets forth as of the Closing Date all insurance policies and programs currently
in effect with respect to the respective properties and assets and business of
the Borrower and its Subsidiaries, specifying, for each such policy and program,
(i) the amount thereof, (ii) the risks insured against thereby, (iii) the name
of the insurer and each insured party thereunder, (iv) the policy or other
identification number thereof, (v) the expiration date thereof, (vi) the annual
premium with respect thereto, and (vii) any reserves relating to any
self-insurance program that is in effect. Such insurance policies and programs
reflect coverage that is reasonably consistent with prudent industry practice.

          SECTION 6.17.  Labor Matters.

          (A)          Except as set forth on Schedule 6.17 to this Agreement,
there are, on the Closing Date, no collective bargaining agreements, other labor
agreements or Multiemployer Plans covering any of the employees of the Borrower
or any of its Subsidiaries. As of the Closing Date, no requests for recognition
by unions other than those identified in Schedule 6.17 have been made to the
Borrower. Also as of the Effective Date, there are no pending Equal Employment
Opportunity Commission charges, Unfair Labor Practice Charges, state or federal
DOL investigations or other employment or related charges, complaints or claims
or any strikes or walkouts affecting the operation of the Borrower or any of its
Subsidiaries which are reasonably expected to have a Material Adverse Effect or
to subject the Borrower or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $7,000,000.

          (B)          Set forth in Schedule 6.17 to this Agreement is a list,
as of the Closing Date, of all material consulting agreements, executive
compensation plans, deferred compensation agreements, employee pension plans or
retirement plans, employee profit sharing plans, employee stock purchase and
stock option plans, severance plans, group life insurance, hospitalization
insurance or other plans or arrangements of the Borrower and its Subsidiaries
providing for benefits for employees of the Borrower and its Subsidiaries.

          SECTION 6.18.  Environmental Matters.

          (A)          Except as disclosed on Schedule 6.18 to this Agreement:

          (i)          the operations of the Borrower and its Subsidiaries
comply in all material respects with Environmental, Health or Safety
Requirements of Law;

          (ii)          the Borrower and its Subsidiaries have all permits,
licenses or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;

          (iii)          neither the Borrower, any of its Subsidiaries nor any
of their respective present property or operations, or, to the best of the
Borrower's or any of its Subsidiaries'




65

--------------------------------------------------------------------------------


knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Borrower or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;



          (iv)          there is not now, nor to the best of the Borrower's or
any of its Subsidiaries' knowledge has there ever been on or in the property of
the Borrower or any of its Subsidiaries any landfill, waste pile, underground
storage tanks, aboveground storage tanks, surface impoundment or hazardous waste
storage facility of any kind, any polychlorinated biphenyls (PCBs) used in
hydraulic oils, electric transformers or other equipment, or any asbestos
containing material; and

          (v)          neither the Borrower nor any of its Subsidiaries has any
material Contingent Obligation in connection with any Release or threatened
Release of a Contaminant into the environment.

          (B)          For purposes of this Section 6.18 "material" means any
noncompliance or basis for liability described in this Section 6.18 which could
reasonably be likely to subject the Borrower or a Subsidiary of the Borrower to
liability, individually or in the aggregate with all other liabilities under
Section 6.18, in excess of $7,500,000.

          SECTION 6.19.  Solvency. After giving effect to the (i) Loans to be
made on the Closing Date or such other date as Loans requested hereunder are
made and consummation of the other transactions contemplated by this Agreement
and (ii) the payment and accrual of all transaction costs with respect to the
foregoing, the Borrower and each of its Subsidiaries is Solvent. After giving
effect to the (i) the Specified Acquisitions or any other Permitted Acquisition
and (iii) the payment and accrual of all transaction costs with respect to the
foregoing, the Borrower and each of its Subsidiaries is Solvent.

          SECTION 6.20.  Foreign Employee Benefit Matters. Each Foreign Employee
Benefit Plan is in compliance in all respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Plan, except for any non-compliance the consequences of
which, in the aggregate, would not result in a material obligation to pay money.
The aggregate of the accumulated benefit obligations under all Foreign Pension
Plans does not exceed the current fair market value of the assets held in the
trusts or similar funding vehicles for such Plans or reasonable reserves have
been established in accordance with prudent business practices or as required by
Agreement Accounting Principles with respect to any shortfall. With respect to
any Foreign Employee Benefit Plan maintained or contributed to by the Borrower
or any Subsidiary or any member of its Controlled Group (other than a Foreign
Pension Plan), reasonable reserves have been established in accordance with
prudent business practice or where required by ordinary accounting practices in
the jurisdiction in which such Plan is maintained. There are no actions, suits
or claims (other than routine claims for benefits) pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Subsidiary or any ERISA
Affiliate with respect to any Foreign Employee Benefit Plan.



66

--------------------------------------------------------------------------------


          SECTION 6.21.  Benefits. The Borrower and each of its Subsidiaries
will benefit from the financing arrangement established by this Agreement. The
Agents, Arrangers and the Lenders have stated and the Borrower acknowledges
that, but for the agreement by each of the Subsidiaries to execute and deliver
its Guaranty and Collateral Documents, the Agents and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.

          SECTION 6.22.  Subordinated Indebtedness. The Secured Obligations
constitute senior indebtedness which is entitled to the benefits of the
subordination provisions of all outstanding Subordinated Indebtedness of the
Borrower or its Subsidiaries.

ARTICLE VII
COVENANTS

The Borrower covenants and agrees that so long as any Commitments are
outstanding and thereafter until payment in full of all of the Secured
Obligations (other than contingent indemnity obligations), unless the Required
Lenders shall otherwise give prior written consent:

          SECTION 7.1.  Reporting. The Borrower shall:

          (A)          Financial Reporting. Furnish to the Lenders:

          (i)          Monthly Reports. As soon as practicable, and in any event
within thirty (30) days after the end of each fiscal four-week period (other
than the four-week periods which represent a fiscal quarter end), the
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such period and the related consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for such calendar month, certified by the Director of Finance or
Vice President of Finance of the Borrower on behalf of the Borrower as fairly
presenting the consolidated and consolidating financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the calendar months indicated in accordance with
Agreement Accounting Principles, subject to normal year end adjustments.

          (ii)          Quarterly Reports. As soon as practicable, and in any
event within forty-five (45) days after the end of each of the first three
fiscal quarters in each fiscal year, the consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as at the end of such period and the
related consolidated and consolidating statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, along with consolidating schedules in form and substance sufficient to
calculate the financial covenants set forth in Section 7.4, all certified by the
Director of Finance or Vice President of Finance of the Borrower on behalf of
the Borrower as fairly presenting the consolidated and consolidating financial
position of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with Agreement Accounting Principles, subject to normal year




67

--------------------------------------------------------------------------------


end adjustments, and in comparative form the corresponding figures for the
previous fiscal year together with a comparison of the statements of income and
cash flows to the budget.



          (iii)          Annual Reports. As soon as practicable, and in any
event within ninety (90) days after the end of each fiscal year, (a) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income,
stockholders' equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 7.4, (b) a
schedule from the Borrower setting forth for each item in clause (a) hereof, the
corresponding figures from the consolidated financial budget for the current
fiscal year delivered pursuant to Section 7.1(A)(v), and (c) an audit report on
the consolidated financial statements listed in clause (a) hereof of independent
certified public accountants of recognized national standing, which audit report
shall be unqualified and shall state that such financial statements fairly
present the consolidated financial position of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with Agreement Accounting Principles and
that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (iii) commencing
with the fiscal year ending on or about March 31, 2000 shall be accompanied by a
certificate of such accountants that, in the course of their audit necessary for
their certification of the foregoing, they have obtained no knowledge of any
Default or Unmatured Default as a result of a violation of the provisions of
Section 7.4, or if, in the opinion of such accountants, any such Default or
Unmatured Default shall exist, stating the nature and status thereof.

          (iv)          Officer's Certificate. Together with each delivery of
any financial statement (a) pursuant to clauses (i), (ii) and (iii) of this
Section 7.1(A), an Officer's Certificate of the Borrower, substantially in the
form of Exhibit H attached hereto and made a part hereof, stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof and (b) pursuant to clauses (ii)
and (iii) of this Section 7.1(A), a compliance certificate, substantially in the
form of Exhibit I attached hereto and made a part hereof, signed by the
Borrower's Director of Finance or Vice President of Finance, setting forth
calculations for the period then ended for Section 2.4(B), if applicable, which
demonstrate compliance, when applicable, with the provisions of Section 7.4, and
which calculate the Leverage Ratio for purposes of determining the then
Applicable Floating Rate Margins and Applicable Eurodollar Margins.

          (v)          Budgets; Business Plans; Financial Projections. As soon
as practicable and in any event not later than thirty (30) days after the
beginning of each fiscal year, a copy of the plan and forecast (including a
projected balance sheet, income statement and




68

--------------------------------------------------------------------------------


a statement of cash flow) of the Borrower and its Subsidiaries for such fiscal
year, prepared in such detail as shall be reasonably satisfactory to the Agents.



          (vi)          Management Letters. As soon as practicable and in any
event within ten (10) Business Days after receipt thereof, a copy of any
management letter prepared by the accountants to the Borrower or any of its
Subsidiaries.

          (vii)          Asset Coverage Ratio. Not later than fifteen (15)
Business Days following the last day of each fiscal month, deliver an Asset
Coverage Ratio Compliance Certificate, calculating the Asset Coverage Ratio as
of the end of such fiscal month, which ratio shall be determined based upon the
financial statements delivered to the Lenders pursuant to Section 7.1(A)(i)
hereof and the Asset Based Availability.

          (viii)          Collateral Valuation Report. Not later than 90 days
following the Effective Date, a report regarding the value of the Collateral in
form and substance reasonably satisfactory to the Required Lenders.

          (B)          Notice of Default. Promptly upon any of the chief
executive officer, chief operating officer, Director of Finance, Vice President
of Finance, treasurer or controller of the Borrower obtaining knowledge (i) of
any condition or event which constitutes a Default or Unmatured Default, or
becoming aware that any Lender or any Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement, or (ii)
that any Person has given any written notice to the Borrower or any Subsidiary
of the Borrower or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 8.1(E), deliver to the
Agents an Officer's Certificate specifying (a) the nature and period of
existence of any such claimed default, Default, Unmatured Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action the Borrower has taken, is taking and proposes to
take with respect thereto.

          (C)          Lawsuits. (i) Promptly upon any chief executive officer,
chief operating officer, Director of Finance, Vice President of Finance,
treasurer, controller or general counsel of the Borrower obtaining knowledge of
the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration against or affecting the Borrower or
any of its Subsidiaries or any property of the Borrower or any of its
Subsidiaries which is not Disclosed Litigation and which action, suit,
proceeding, governmental investigation or arbitration exposes, or in the case of
multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances could
reasonably be expected to have a Material Adverse Effect or result in liability,
individually or in the aggregate in excess of $5,000,000, give written notice
thereof to the Agents and provide such other information as may be reasonably
available to enable each Lender and the Agents and their respective counsel to
evaluate such matters (at which time such items shall be included in Disclosed
Litigation for all purposes hereof); and (ii) in addition to the requirements
set forth in clause (i) of this Section 7.1(C), upon request of any Agent or the
Required Lenders, promptly give written notice of the status of the Disclosed
Litigation or any action, suit, proceeding, governmental investigation or
arbitration covered by a report delivered pursuant to clause (i) above or
disclosed in any filing


69

--------------------------------------------------------------------------------


with the Commission and provide such other information as may be reasonably
available to it to enable each Lender and the Agents and their respective
counsel to evaluate such matters.



          (D)          ERISA Notices. Deliver or cause to be delivered to the
Agents, at the Borrower's expense, the following information and notices as soon
as reasonably possible, and in any event:

          (i)          (a) within ten (10) Business Days after the Borrower
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $1,000,000, a written statement
of the Director of Finance or Vice President of Finance of the Borrower
describing such Termination Event and the action, if any, which the Borrower has
taken, is taking or proposes to take with respect thereto, and when known, any
action taken or threatened by the IRS, DOL or PBGC with respect thereto and (b)
within ten (10) Business Days after any member of the Controlled Group obtains
knowledge that a Termination Event has occurred which could reasonably be
expected to subject the Borrower or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $5,000,000, a written statement
of the Director of Finance or Vice President of Finance of the Borrower
describing such Termination Event and the action, if any, which the member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, and when known, any action taken or threatened by the IRS, DOL or PBGC
with respect thereto;

          (ii)          within ten (10) Business Days after the Borrower or any
of its Subsidiaries obtains knowledge that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Code) has occurred which could
reasonably be expected to subject the Borrower or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $1,000,000, a
statement of the Director of Finance or Vice President of Finance of the
Borrower describing such transaction and the action which the Borrower or such
Subsidiary has taken, is taking or proposes to take with respect thereto;

          (iii)          within ten (10) Business Days after an increase in the
benefits of any existing Benefit Plan or any Plan that provides welfare benefits
to former employees (other than pursuant to Part 6 of Title I of ERISA) which
could reasonably be expected to subject the Borrower or any of its Subsidiaries
to liability, individually or in the aggregate, in excess of $5,000,000, or the
establishment of any new Benefit Plan or the commencement of, or obligation to
commence, contributions to any Benefit Plan or Multiemployer Plan to which the
Borrower or any member of the Controlled Group was not previously contributing,
notification of such increase, establishment, commencement or obligation to
commence and the amount of such contributions;

          (iv)          within ten (10) Business Days after the Borrower or any
of its Subsidiaries receives notice of any unfavorable determination letter from
the IRS regarding the qualification of a Plan under Section 401(a) of the Code,
copies of each such letter;

          (v)          within ten (10) Business Days after the establishment of
any foreign employee benefit plan or the commencement of, or obligation to
commence,




70

--------------------------------------------------------------------------------


contributions to any foreign employee benefit plan to which the Borrower or any
Subsidiary was not previously contributing, notification of such establishment,
commencement or obligation to commence and the amount of such contributions;



          (vi)          within ten (10) Business Days following the request
therefor by any Agent or any Lender, copies of each annual report (form 5500
series), including Schedule B thereto, filed with respect to each Benefit Plan;

          (vii)          within ten (10) Business Days following the request
therefor by any Agent or any Lender of each actuarial report for any Benefit
Plan or Multiemployer Plan and each annual report for any Multiemployer Plan,
copies of each such report;

          (viii)          within ten (10) Business Days after the filing thereof
with the IRS, a copy of each funding waiver request filed with respect to any
Benefit Plan and all communications received by the Borrower or a member of the
Controlled Group with respect to such request;

          (ix)          within ten (10) Business Days after receipt by the
Borrower or any member of the Controlled Group of the PBGC's intention to
terminate a Benefit Plan pursuant to an involuntary termination or to have a
trustee appointed to administer a Benefit Plan, copies of each such notice;

          (x)          within ten (10) Business Days after receipt by the
Borrower or any member of the Controlled Group of a notice from a Multiemployer
Plan regarding the imposition of withdrawal liability, copies of each such
notice;

          (xi)          within ten (10) Business Days after the Borrower or any
member of the Controlled Group fails to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or payment, a notification of such failure; and

          (xii)          within ten (10) Business Days after the Borrower or any
member of the Controlled Group knows or has reason to know that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.

For purposes of this Section 7.1(D), the Borrower, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the Administrator of any Plan of which the Borrower or any member of the
Controlled Group or such Subsidiary is the plan sponsor.

          (E)          Labor Matters. Notify the Agents in writing, promptly
upon the Borrower's learning thereof, of (i) any material labor dispute to which
the Borrower or any of its Subsidiaries may become a party, including, without
limitation, any grievances, unfair labor practice charges, strikes, lockouts or
other disputes relating to such Persons' plants and other


71

--------------------------------------------------------------------------------


facilities and (ii) any Worker Adjustment and Retraining Notification Act
liability incurred with respect to the closing of any plant or other facility of
the Borrower or any of its Subsidiaries.



          (F)          Other Indebtedness. Deliver to the Agents (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults (including any accompanying officer's certificate) delivered by or on
behalf of the Borrower or any of its Subsidiaries to the holders of funded
Indebtedness pursuant to the terms of the agreements governing such
Indebtedness, such delivery to be made at the same time and by the same means as
such notice or other communication is delivered to such holders, and (ii) a copy
of each notice or other communication received by the Borrower or any of its
Subsidiaries from the holders of funded Indebtedness pursuant to the terms of
such Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Borrower.

          (G)          Other Reports. Deliver or cause to be delivered to the
Agents copies of all financial statements, reports and notices, if any, sent or
made available generally by the Borrower to its securities holders or filed with
the Commission by the Borrower, all press releases made available generally by
the Borrower or any of the Borrower's Subsidiaries to the public concerning
material developments in the business of the Borrower or any such Subsidiary and
all notifications received from the Commission by the Borrower or its
Subsidiaries pursuant to the Securities Exchange Act of 1934 and the rules
promulgated thereunder.

          (H)          Environmental Notices. As soon as possible and in any
event within ten (10) days after receipt by the Borrower, deliver to the Agents
a copy of (i) any notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release by the
Borrower, any of its Subsidiaries, or any other Person of any Contaminant into
the environment, and (ii) any notice alleging any violation of any
Environmental, Health or Safety Requirements of Law by the Borrower or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Borrower or any of its
Subsidiaries to liability, individually or in the aggregate, in excess of
$5,000,000.

          (I)          Other Information. Promptly upon receiving a request
therefor from the any Agent, prepare and deliver to the Agents such other
information with respect to the Borrower, any of its Subsidiaries, or the
Collateral, including, without limitation, schedules identifying and describing
the Collateral and any dispositions thereof or any Asset Sale or Financing (and
the use of the Net Cash Proceeds thereof), as from time to time may be
reasonably requested by any Agent.

          SECTION 7.2.  Affirmative Covenants.

          (A)          Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to, at all times maintain its corporate existence
and preserve and keep, or cause to be preserved and kept, in full force and
effect its rights and franchises material to its businesses.

          (B)          Corporate Powers; Conduct of Business. The Borrower
shall, and shall cause each of its Subsidiaries to, qualify and remain qualified
to do business in each jurisdiction in which the nature of its business requires
it to be so qualified and where the failure to be so


72

--------------------------------------------------------------------------------


qualified will have or could reasonably be expected to have a Material Adverse
Effect. The Borrower will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted; provided it is expressly
understood and agreed that the Borrower and its Subsidiaries can own and engage
in the business of retail grocery operations.



          (C)          Compliance with Laws, Etc. The Borrower shall, and shall
cause its Subsidiaries to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, properties, assets
or operations of such Person, and (b) obtain as needed all Permits necessary for
its operations and maintain such Permits in good standing unless failure to
comply or obtain could not reasonably be expected to have a Material Adverse
Effect or which could reasonably be likely to subject the Borrower or any of its
Subsidiaries to liability, individually or in the aggregate, in excess of
$7,500,000.

          (D)          Payment of Taxes and Claims; Tax Consolidation. The
Borrower shall pay, and cause each of its Subsidiaries to pay, (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty or interest accrues thereon, and (ii) all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a Lien (other than a Lien permitted by Section 7.3(C)) upon any of
the Borrower's or such Subsidiary's property or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, however,
that no such taxes, assessments and governmental charges referred to in clause
(i) above or claims referred to in clause (ii) above (and interest, penalties or
fines relating thereto) need be paid if being contested in good faith by
appropriate proceedings diligently instituted and conducted and if such reserve
or other appropriate provision, if any, as shall be required in conformity with
Agreement Accounting Principles shall have been made therefor.

          (E)          Insurance. The Borrower shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, the insurance policies and programs listed on Schedule 6.16 to this
Agreement or substantially similar policies and programs or other policies and
programs as reflect coverage that is reasonably consistent with prudent industry
practice. The Borrowers shall deliver to the Collateral Agent endorsements (y)
to all "All Risk" physical damage insurance policies on all of the Borrowers'
tangible real and personal property and assets and business interruption
insurance policies naming the Collateral Agent loss payee, and (z) to all
general liability and other liability policies naming the Collateral Agent an
additional insured. In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Collateral Agent, without waiving or releasing any obligations
or resulting Default hereunder, may at any time or times thereafter (but shall
be under no obligation to do so) obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto which the
Collateral Agent deems advisable. For the avoidance of doubt, unless the
Borrower provides the Collateral Agent with evidence of the insurance coverage
required hereunder, the Collateral Agent may purchase insurance at the
Borrower's expense to protect the Holders of Secured Obligations' interests in
the Borrower's Collateral. This insurance may, but need not, protect the


73

--------------------------------------------------------------------------------


Borrower's interests. The coverage that the Collateral Agent purchases may not
pay any claim that the Borrower makes or any claim that is made against the
Borrower in connection with the Collateral. The Borrower may later cancel any
insurance purchased by the Collateral Agent, but only after providing the
Collateral Agent with evidence that the Borrower has obtained insurance as
required by this Agreement. If the Collateral Agent purchases insurance for the
Collateral, the Borrower will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed in connection with
the placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be more than the
cost of insurance the Borrower may be able to obtain on its own. All sums so
disbursed by the Collateral Agent shall constitute part of the Obligations,
payable as provided in this Agreement.



          (F)          Inspection of Property; Books and Records; Discussions.
The Borrower shall permit and cause each of the Borrower's Subsidiaries to
permit, any authorized representative(s) designated by any Agent or any Lender
to visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and independent certified
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested. The
Borrower shall keep and maintain, and cause each of the Borrower's Subsidiaries
to keep and maintain, in all material respects, proper books of record and
account in which entries in conformity with Agreement Accounting Principles
shall be made of all dealings and transactions in relation to their respective
businesses and activities. If a Default has occurred and is continuing, the
Borrower, upon any Agent's request, shall turn over copies of any such records
to the Agents or their representatives.

          (G)          ERISA Compliance. The Borrower shall, and shall cause
each of the Borrower's Subsidiaries to, establish, maintain and operate all
Plans to comply in all material respects with the provisions of ERISA, the Code,
all other applicable laws, and the regulations and interpretations thereunder
and the respective requirements of the governing documents for such Plans,
except where noncompliance will not have or is not reasonably likely to subject
the Borrower or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $5,000,000.

          (H)          Maintenance of Property. The Borrower shall cause all
property used or useful in the conduct of its business or the business of any
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section 7.2(H) shall
prevent the Borrower from discontinuing the operation or maintenance of any of
such property if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Agents or the Lenders.



74

--------------------------------------------------------------------------------


          (I)          Environmental Compliance. The Borrower and its
Subsidiaries shall comply in all material respects with all Environmental,
Health or Safety Requirements of Law, except where noncompliance will not have
or is not reasonably likely to subject the Borrower or any of its Subsidiaries
to liability, individually or in the aggregate, in excess of $7,500,000.

          (J)          Use of Proceeds. The Borrower shall use the proceeds of
the Revolving Loans, Acquisition Facility Loans and the Term Loans to (i) repay
existing Indebtedness, (ii) provide funds for the additional working capital
needs and other general corporate purposes of the Borrower and its Subsidiaries,
(iii) finance the Specified Acquisitions and other Permitted Acquisitions and
(iv) pay fees and expenses incurred in connection with this Agreement, the other
Loan Documents, the Specified Acquisitions and the Permitted Acquisitions;
provided, however, Acquisition Facility Loans shall be used solely to, (y)
finance Permitted Acquisitions other than the Specified Acquisitions and (z) pay
fees and expenses incurred in connection with Permitted Acquisitions other than
the Specified Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loans to purchase or carry any
Margin Stock or to make any Acquisition, other than the Specified Acquisitions
and other Permitted Acquisitions pursuant to Section 7.3(G).

          (K)          Foreign Employee Benefit Compliance. The Borrower shall,
and shall cause each of its Subsidiaries and ERISA Affiliates to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not result in a material
obligation to pay money.

          (L)          Insurance and Condemnation Proceeds. The Borrower directs
and shall cause its Subsidiaries to direct all insurers under policies of
property damage, boiler and machinery and business interruption insurance and
payors of any condemnation claim or award relating to the property to pay all
proceeds payable under such policies or with respect to such claim or award for
any loss with respect to the Collateral directly to the Collateral Agent, for
the benefit of the Collateral Agent and the Holders of the Secured Obligations;
provided, however, in the event that such proceeds or awards aggregate less than
$2,000,000 for all claims or awards subsequent to the Closing Date ("Excluded
Proceeds"), unless a Default shall have occurred and be continuing, the
Collateral Agent shall remit such Excluded Proceeds to the Borrower. The
Collateral Agent shall hold such proceeds as cash collateral for the
Obligations. For up to 180 days from the date of any loss (the "Decision
Period"), the Borrower may notify the Collateral Agent that it intends to
restore, rebuild or replace the property subject to any insurance payment or
condemnation award and shall, as soon as practicable thereafter, provide the
Collateral Agent detailed information, including a construction schedule and
cost estimates. Should a Default occur at any time during the Decision Period,
should the Borrower notify the Collateral Agent that it has decided not to
rebuild or replace such property during the Decision Period, or should the
Borrower fail to notify the Collateral Agent of the Borrower's decision during
the Decision Period, then the amounts held as cash collateral pursuant to this
Section 7.2(M) shall upon the Required Lenders' direction be paid to the
Administrative Agent for the ratable benefit of the Lenders for application as a
prepayment to the outstanding Loans, such prepayment to be treated as a
Designated Prepayment from Asset Sales in accordance with the terms of Section
2.4(B).


75

--------------------------------------------------------------------------------


Proceeds held as cash collateral pursuant to this Section 7.2(M) shall be
disbursed as payments for restoration, rebuilding or replacement of such
property as such amounts become due pursuant to documentation reasonably
acceptable to the Collateral Agent; provided, however, should a Default occur
after the Borrower has notified the Collateral Agent that it intends to rebuild
or replace the property, the amounts held as cash collateral may, or shall, upon
the Required Lenders' direction be applied as a prepayment of the Loans as set
forth above. Upon completion of the restoration, rebuilding or replacement of
such property, the unused proceeds shall be applied as a prepayment of the Loans
as set forth above. All insurance and condemnation proceeds shall be subject to
the security interest of the Collateral Agent on behalf of itself and the
Holders of Secured Obligations under the Collateral Documents until so released.



          (M)          Collateral Documents. Without in any way limiting the
requirements and covenants set forth in the Collateral Documents, if, subsequent
to the Closing Date, the Borrower or any Subsidiary shall (a) acquire any
intellectual property, securities, instruments, chattel paper or other personal
property required to be delivered to the Collateral Agent as Collateral
hereunder or under any of the Collateral Documents or (b) acquire, construct or
lease any real property, the Borrower shall promptly (and in any event within
five (5) Business Days) after any executive officer of the Borrower or any of
its Subsidiaries acquires knowledge of same notify the Agents of same. The
Borrower shall, and shall cause each of its Subsidiaries to, take such action at
its own expense as reasonably requested by any Agent to ensure that the
Collateral Agent has a first priority (subject to any applicable Lien permitted
under Section 7.3(C)) perfected Lien to secure the Secured Obligations in (i)
all owned real property and personal property of the Borrower and its
Subsidiaries located in the United States (other than (w) certain real property
of Market Development Corporation in Sterling Heights, Michigan and Battle
Creek, Michigan which, as of the Closing Date is scheduled for sale; (x) certain
real property leased in Canton, Michigan for so long as such property is leased
by MDP LLC; and (y) certain real property of Market Development Corporation in
the Cascade East Shopping Center in Grand Rapids, Michigan which shall be
required to be mortgaged pursuant to the terms hereof not later than April 30,
1999; and (z) certain real property owned by J.F. Walker Distributing Company in
Louisville, Kentucky, which shall be required to be mortgaged pursuant to the
terms hereof not later than July 31, 1999), (ii) to the extent deemed to be
material by any Agent or the Required Lenders in its or their sole reasonable
discretion, all other owned real and personal property of the Borrower and its
Subsidiaries, (iii) all leased real property located in the United States,
subject in each case only to Liens permitted under Section 7.3(C) and (iv) all
Capital Stock of each of the Borrower's Subsidiaries. The Borrower shall, and
shall cause each of its Subsidiaries to, adhere to the covenants set forth in
the Collateral Documents, including, without limitation, the covenants regarding
the location of personal property as set forth in the Security Agreements.

          (N)          Interest Rate Agreements. Not later than the date that is
thirty days following the date hereof and for the period thereafter during the
first four (4) years during the term of this Agreement, the Borrower shall enter
into and shall thereafter maintain, Interest Rate Agreements on terms and with
counterparties rated at least A by Standard & Poor's Ratings Corporation,
selected by the Borrower and reasonably acceptable to the Agents pursuant to
which the Borrower is protected against increases in interest rates from and
after the date of such contracts in an aggregate notional amount of at least 50%
of the sum of (i) the Acquisition Facility Commitments (or, after the Term Loan
Conversion Date or if such Commitments have been


76

--------------------------------------------------------------------------------


terminated, the outstanding principal balance of all Acquisition Facility
Loans), (ii) the Tranche A Term Loans and (iii) the Tranche B Term Loans. In the
event a Lender elects to enter into any Interest Rate Agreement with the
Borrower, the obligations of the Borrower with respect to such Interest Rate
Agreement shall be Secured Obligations secured by the Collateral.



          (O)          Addition of Guarantors; Addition of Pledged Capital Stock
and other Collateral. The Borrower shall cause (i) each Subsidiary that is (y) a
Subsidiary as of the date of this Agreement (other than MDP LLC) or (z) at any
time thereafter, a Material Subsidiary, and (ii) each other Subsidiary necessary
for the Borrower to comply with the requirements set forth in Section 7.3(Q), to
deliver to the Collateral Agent an executed Guaranty Supplement to become a
Guarantor under the Guaranty in the form of Exhibit A attached to the Guaranty
and appropriate corporate resolutions, opinions and other documentation in form
and substance reasonably satisfactory to the Agents, such Guaranty Supplement
and other documentation to be delivered to the Collateral Agent as promptly as
possible but in any event (1) on the date of the consummation of a Permitted
Acquisition involving a Material Subsidiary and (2) otherwise within thirty (30)
days of determination that a Subsidiary is a Material Subsidiary or otherwise
needs to be added as a Guarantor. Simultaneously with any Subsidiary becoming a
Guarantor, the Borrower shall (or, if the Capital Stock of such Subsidiary is
owned by another Subsidiary, shall cause such other Subsidiary to) deliver to
the Collateral Agent an executed supplement to the Pledge Agreement or a Pledge
Agreement, together with appropriate corporate resolutions, opinions, stock
certificates, UCC filings or amendments and other documentation, in each case in
form and substance reasonably satisfactory to the Agents and the Agents shall be
reasonably satisfied that the Collateral Agent has a first priority perfected
pledge of all of the Capital Stock of such Guarantor owned by the Borrower and
its Subsidiaries. Simultaneously with any Subsidiary becoming a Guarantor, the
Borrower shall cause such Subsidiary to (i) execute and deliver a Security
Agreement (and deliver the other documents required thereby) and, if applicable,
Intellectual Property Agreements; (ii) if such Subsidiary owns or leases any
real property deemed to be material by the Agents or the Required Lenders in its
or their sole discretion, deliver to the Collateral Agent with respect to such
real property Collateral Documents to provide the Collateral Agent with a first
priority perfected security interest therein and lien thereon all in form,
content and scope reasonably satisfactory to the Agents and (iii) deliver such
other documentation as the Agents may reasonably require in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, environmental reports,
landlord's waivers (to the extent and on the time frame set forth in the
Security Agreements), certified resolutions and other organizational and
authorizing documents of such Subsidiary, favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the Collateral Agent's liens thereunder) and other items of the
types required to be delivered by the Borrower and its Subsidiaries pursuant to
Section 5.1 as of the Closing Date, all in form, content and scope reasonably
satisfactory to the Agents.

          (P)          Severance/Labor Reserves. The Borrower shall, and shall
cause each of the Borrower's Subsidiaries to, preserve and at all times maintain
sufficient monetary reserves to cover any and all severance or other obligations
such entity may have, including without limitation any back pay or other
compensatory liability resulting from the filing of any


77

--------------------------------------------------------------------------------


grievance, suit, unfair labor practice charge filed with the National Labor
Relations Board, or charge filed with any other Governmental Authority, against
said entity, with respect to any plant closing or reduction in force which has
occurred or is anticipated to occur by said entity.



          (Q)          Post-Closing Requirements. In addition to the items to be
performed by the Borrower and its Subsidiaries under the terms of the Escrow
Agreement in order to obtain funds under the Escrow Agreement for the
consummation of the Specified Acquisitions, the Borrower shall take the actions
set forth on and in accordance with Schedule 7.2(R) hereto, as such Schedule may
be modified from time to time by the Agents and the Borrower.

          SECTION 7.3.  Negative Covenants.

          (A)          Indebtedness. Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

          (i)          the Obligations;

          (ii)          Permitted Existing Indebtedness and Permitted
Refinancing Indebtedness;

          (iii)          Indebtedness in respect of obligations secured by
Customary Permitted Liens;

          (iv)          Indebtedness constituting Contingent Obligations
permitted by Section 7.3(E);

          (v)          Indebtedness in respect of Hedging Obligations permitted
under Section 7.3(P);

          (vi)          secured or unsecured purchase money Indebtedness
(including Capitalized Leases) incurred by the Borrower or any of its
Subsidiaries after the Closing Date to finance the acquisition of fixed assets,
if (1) at the time of such incurrence, no Default or Unmatured Default has
occurred and is continuing or would result from such incurrence, (2) such
Indebtedness has a scheduled maturity and is not due on demand, (3) such
Indebtedness does not exceed the lower of the fair market value or the cost of
the applicable fixed assets on the date acquired, (4) such Indebtedness does not
exceed $35,000,000 in the aggregate outstanding at any time, and (5) any Lien
securing such Indebtedness is permitted under Section 7.3(C) (such Indebtedness
being referred to herein as "Permitted Purchase Money Indebtedness"); provided,
however, that no such Indebtedness shall be incurred if either a Default or an
Unmatured Default shall have occurred and be continuing at the date of issuance
or incurrence thereof or would result therefrom;

          (vii)          Indebtedness with respect to surety, appeal and
performance bonds obtained by the Borrower or any of its Subsidiaries in the
ordinary course of business;



78

--------------------------------------------------------------------------------


          (viii)          provided the Agents shall have been provided with
copies of the documentation in connection therewith not fewer than ten (10)
Business Days prior to the issuance thereof, unsecured Subordinated Indebtedness
incurred by the Borrower to the seller in any Permitted Acquisition as part of
the consideration therefor; provided, however, that no such Indebtedness shall
be incurred if either a Default or an Unmatured Default shall have occurred and
be continuing at the date of issuance or incurrence thereof or would result
therefrom;

          (ix)          Indebtedness arising from intercompany loans from the
Borrower to any Subsidiary which is a Guarantor or from any Subsidiary which is
a Guarantor to the Borrower or any other Guarantor; provided that in each case
such Indebtedness is subordinated upon terms satisfactory to the Agents to the
obligations of the Borrower and its Subsidiaries with respect to the
Obligations;

          (x)          unsecured Indebtedness in addition to that referred to
elsewhere in this Section 7.3(A) in an amount not to exceed $10,000,000 at any
time; provided, however, that no such Indebtedness shall be incurred if either a
Default or an Unmatured Default shall have occurred and be continuing at the
date of issuance or incurrence thereof or would result therefrom.

          (B)          Sales of Assets. Neither the Borrower nor any of its
Subsidiaries shall sell, assign, transfer, lease, convey or otherwise dispose of
any property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

          (i)          sales of inventory in the ordinary course of business;

          (ii)          the disposition in the ordinary course of business of
equipment that is obsolete, excess or no longer useful in the Borrower's or its
Subsidiaries' business;

          (iii)          sales, assignments, transfers, leases, conveyances or
other dispositions of other assets if such transaction (a) is for consideration
consisting at least 90% of cash, (b) is for not less than fair market value, and
(c) when combined with all such other transactions (each such transaction being
valued at book value) (i) during the immediately preceding twelve-month period,
represents the disposition of not greater than ten percent (10%) of the
Borrower's Consolidated Tangible Assets at the end of the fiscal year
immediately preceding that in which such transaction is proposed to be entered
into, and (ii) during the period from the Closing Date to the date of such
proposed transaction, represents the disposition of not greater than twenty
(20%) percent of the Borrower's Consolidated Tangible Assets at the end of the
fiscal year immediately preceding that in which such transaction is proposed to
be entered into;

          (iv)          the sale of certain assets of one or more Subsidiaries
of the Borrower as more fully described in that certain letter from the
Administrative Agent to the Lenders dated July 24, 2002; and



79

--------------------------------------------------------------------------------


          (v)          sales of real estate by Market Development Corporation in
the ordinary course of its business;

provided in each such case the Net Cash Proceeds are applied in accordance with
the provisions of Section 2.4(B)(i), if applicable to such transaction.

          (C)          Liens. Neither the Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or permit to exist any Lien
on or with respect to any of their respective property or assets except:

          (i)          Liens securing the Secured Obligations pursuant to the
Collateral Documents;

          (ii)          Permitted Existing Liens;

          (iii)          Customary Permitted Liens;

          (iv)          purchase money Liens (including the interest of a lessor
under a Capitalized Lease and Liens to which any property is subject at the time
of the Borrower's acquisition thereof) securing Permitted Purchase Money
Indebtedness; provided that such Liens shall not apply to any property of the
Borrower or its Subsidiaries other than that purchased or subject to such
Capitalized Lease;

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Collateral Agent for the benefit of itself and the
Lenders, as collateral for the Obligations; provided that any agreement, note,
indenture or other instrument in connection with Permitted Purchase Money
Indebtedness (including Capitalized Leases) may prohibit the creation of a Lien
in favor of the Collateral Agent for the benefit of itself and the Lenders on
the items of property obtained with the proceeds of such Permitted Purchase
Money Indebtedness.

          (D)          Investments. Except to the extent permitted pursuant to
paragraph (G) below, neither the Borrower nor any of its Subsidiaries shall
directly or indirectly make or own any Investment except:

          (i)          Investments in Cash Equivalents;

          (ii)          Permitted Existing Investments in an amount not greater
than the amount thereof on the Closing Date;

          (iii)          Investments in trade receivables or received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;



80

--------------------------------------------------------------------------------


          (iv)          Investments consisting of deposit accounts maintained by
the Borrower and its Subsidiaries in the ordinary course of business; provided
(a) such deposit accounts are subject to a Collection Account Agreement or (b)
such deposit accounts are Permitted Sweep Accounts;

          (v)          Investments consisting of non-cash consideration from a
sale, assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 7.3(B);

          (vi)          Investments constituting Permitted Acquisitions;

          (vii)          Investments consisting of intercompany loans from any
Subsidiary to the Borrower or any other Subsidiary permitted by Section
7.3(A)(ix);

          (viii)          Investments consisting of loans from the Borrower or
any of its Subsidiaries to customers; provided that the aggregate principal
amount of Permitted Existing Investments consisting of loans to customers and
additional Investments made pursuant to this clause (viii) shall not at any time
exceed $10,000,000; and provided, further that all promissory notes in
connection therewith shall constitute "Pledged Debt" (as defined in the Security
Agreement) and shall be delivered to the Collateral Agent to the extent required
by the terms of the Security Agreement;

          (ix)          Investments by the Borrower or any of its Subsidiaries
in any Subsidiaries which are also Guarantors, in connection with which
Guarantor Collateral Documents have been entered into and all of the Capital
Stock of which has been pledged to the Collateral Agent pursuant to a Pledge
Agreement; and

          (x)          Investments in addition to those referred to elsewhere in
this Section 7.3(D) in an amount which do not to exceed $5,000,000 in the
aggregate at any time outstanding;

provided, however, that the Investments described in clauses (viii), (ix) and
(x) above shall not be permitted if either a Default or an Unmatured Default
shall have occurred and be continuing on the date thereof or would result
therefrom.

          (E)          Contingent Obligations. Neither the Borrower nor any of
its Subsidiaries shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation, except:

          (i)          recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;

          (ii)          Permitted Existing Contingent Obligations;

          (iii)          obligations, warranties, and indemnities, not relating
to Indebtedness of any Person, which have been or are undertaken or made in the
ordinary course of




81

--------------------------------------------------------------------------------


business and not for the benefit of or in favor of an Affiliate of the Borrower
or such Subsidiary;



          (iv)          Contingent Obligations with respect to surety, appeal
and performance bonds obtained by the Borrower or any Subsidiary in the ordinary
course of business;

          (v)          Contingent Obligations with respect to Indebtedness of
any customer of the Borrower or any of its Subsidiaries ("Customer Loan
Guaranties"); provided, however, that the Contingent Obligations under this
clause (v) shall not be permitted if either a Default or an Unmatured Default
shall have occurred and be continuing at the date of incurrence thereof or would
result therefrom;

          (vi)          Contingent Obligations with respect to lease obligations
of any customer of the Borrower or any of its Subsidiaries ("Customer Lease
Guaranties"); provided, that the annual rental under leases of such customers
which are guarantied pursuant to the terms of this Section 7.3(E)(vi) when
aggregated with the annual rental under leases of customers which are guarantied
pursuant to the terms of Section 7.3(E)(ii) above shall not exceed $2,000,000;

          (vii)          Contingent Obligations of the Borrower with respect to
Indebtedness of any Guarantor or with respect to lease obligations of Guarantor;
provided the underlying transaction pursuant to which the Guarantor incurred the
Indebtedness or lease obligations was not prohibited by the terms of this
Agreement; and

          (viii)          additional Contingent Obligations which do not exceed
$7,500,000 in the aggregate at any time.

          (F)          Restricted Payments. Neither the Borrower nor any of its
Subsidiaries shall declare or make any Restricted Payment except:

          (i)          Restricted Payments (other than Acquisition Redemptions)
from funds legally available for such purpose; provided that the aggregate
amount paid in connection with such Restricted Payments in any fiscal year shall
not exceed the sum of (i) $5,000,000 plus (ii) the Borrower's Excess Cash Flow
for the immediately preceding year minus the amount required to be prepaid to
the Lenders pursuant to Section 2.4(B)(i)(b); and

          (ii)          Acquisition Redemptions provided any payments made in
connection with such Acquisition Redemptions are made on or prior to the date
that is one year following the date of the consummation of the applicable
Permitted Acquisition;

provided, however, that the Restricted Payments under clauses (i) and (ii) above
shall not be permitted if either a Default or an Unmatured Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.

          (G)          Conduct of Business; Subsidiaries; Acquisitions.



82

--------------------------------------------------------------------------------


          (i)          Neither the Borrower nor any of its Subsidiaries shall
engage in any business other than the businesses engaged in by the Borrower on
the Closing Date and any business or activities which are substantially similar,
related or incidental thereto.

          (ii)          The Borrower may create, acquire and/or capitalize any
Subsidiary (a "New Subsidiary") after the date hereof pursuant to any
transaction that is permitted by or not otherwise prohibited by this Agreement;
provided that upon the creation or acquisition of each New Subsidiary, the
Borrower shall cause each New Subsidiary that is a Material Subsidiary to
promptly deliver to the Collateral Agent the documents, instruments and
agreements required pursuant to Section 7.2(N), and all New Subsidiaries that
are Material Subsidiaries shall be Controlled Subsidiaries. After the formation
or acquisition of any New Subsidiary permitted hereunder, if requested by the
Agent, the Borrower shall provide a supplement to Schedule 6.8 to this
Agreement.

          (iii)          The Borrower shall not and shall not permit any of its
Subsidiaries to make any Acquisitions (including the Specified Acquisitions),
other than Acquisitions meeting all of the following requirements (each such
Acquisition constituting a "Permitted Acquisition"); provided, however, that no
Acquisitions may be made prior to the later of (i) the date on which the
Borrower issues either Subordinated Indebtedness or Senior Unsecured Debt and
(ii) the date on which the Borrower attains a Fixed Charge Coverage Ratio of
1.00 to 1.00:

          (a)          no Default or Unmatured Default shall have occurred and
be continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;

          (b)          in the case of an Acquisition of Equity Interests of an
entity, such Acquisition shall be of greater than eighty percent (80%) of the
Equity Interests of such entity, and 100% of the Capital Stock of such entity
owned by the Borrower or any of its Subsidiaries shall be pledged pursuant to a
Pledge Agreement;

          (c)          the businesses being acquired shall be substantially
similar, related or incidental to the businesses or activities engaged in by the
Borrower and its Subsidiaries on the Closing Date; and

          (d)          the purchase is consummated pursuant to a negotiated
acquisition agreement on a non-hostile basis;

          (e)          after giving effect to such Acquisition, the
representations and warranties set forth in Article VI hereof shall be true and
correct in all material respects on and as of the date of such Acquisition with
the same effect as though made on and as of such date;

          (f)          prior to each such Acquisition, the Borrower shall
deliver to the Agents a documentation, information and certification package in
form and substance acceptable to the Agents, including, without limitation:



83

--------------------------------------------------------------------------------


          (1) a certificate from one of the Authorized Officers, calculating the
Leverage Ratio as of the closing of such Acquisition;

          (2) all of the Collateral Documents necessary for the perfection of a
first priority security interest in all of the assets to be acquired or the
Equity Interests and assets of the entity to be acquired together with opinions
of counsel, in each case in form and substance reasonably acceptable to the
Agents;

          (3) a Guaranty Supplement if required pursuant to the terms of this
Agreement;

          (4) the financial statements of the target entity together with any
pro forma financial statements, projections, forecasts and budgets prepared by
the Borrower in connection therewith;

          (5) a copy of the acquisition agreement for such Acquisition, together
with drafts of the material schedules thereto;

          (6) a copy of all documents, instruments and agreements with respect
to any Indebtedness to be incurred or assumed in connection with such
Acquisition; and

          (7) such other documents or information as shall be reasonably
requested by any Agent or any Lender;

          (g)          prior to each such Acquisition, the Borrower shall
deliver to the Agents a certificate from one of the Authorized Officers,
demonstrating to the satisfaction of the Agents and the Required Lenders that
after giving effect to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.3(A) in connection therewith, on a pro forma basis using
historical financial statements obtained from the seller, broken down by fiscal
quarter in the Borrower's reasonable judgment (the amounts from which shall be
unadjusted unless adjustments thereto shall have been approved in writing by the
Agents), as if the Acquisition and such incurrence of Indebtedness had occurred
on the first day of the twelve-month period ending on the last day of the
Borrower's most recently completed fiscal quarter, (x) the Borrower would have
been in compliance with the financial covenants in Section 7.4 and not otherwise
in Default; provided, however, that in determining compliance with the financial
covenants, the ratio required to comply with the Leverage Ratio shall be the
then applicable ratio set forth in Section 7.4(B) minus 0.25, and (y) the
Aggregate Revolving Loan Commitment shall exceed the Revolving Credit
Obligations by at least $50,000,000; and

          (h)          the written consent of the Required Lenders shall have
been obtained in connection with any Acquisition (other than the Specified




84

--------------------------------------------------------------------------------


Acquisitions) if the aggregate purchase price (including, without limitation or
duplication, cash, stock, Indebtedness assumed (net of any cash acquired),
amounts to be paid in connection with redemptions of the Borrower's Capital
Stock from the sellers, contingent earn-outs or other similar contingent
purchase price payments, and transaction related contractual payments, including
amounts payable under non-compete, consulting or similar agreements) (valuing
all non-cash consideration at Fair Value) is equal to or greater than
$1,000,000, or, after giving effect to such Acquisition, the aggregate purchase
price for all Acquisitions during the twelve month period ending on the date of
such Acquisition exceeds $3,000,000.



With respect to any Acquisition where consent of the Required Lenders is
necessary pursuant to clause (h) above, the Borrower shall (a) have obtained
(and shall have based the various calculations set forth in this Agreement on)
historical reviewed unaudited financial statements (where no audited financial
statements are available) for the target for a period of not less than two
years, obtained from the seller or provided by independent certified public
accountants retained for the purposes of such Acquisition, broken down by fiscal
quarter in the Borrower's reasonable judgment, copies of which shall be provided
to the Agents and the Lenders or (b) in connection with any Acquisition where
the Borrower is required by the Commission's regulations to base its pro forma
calculations on audited financial statements for the target for any period (even
though the Commission's regulations may not require that such audit be conducted
prior to the closing of the applicable Acquisition), have obtained audited
financial statements for the target (and shall have based the various
calculations set forth in this Agreement on) historical audited financial
statements for the target for a period of not less than two years, obtained from
the seller or provided by independent certified public accountants retained for
the purpose of such Acquisition, broken down by fiscal quarter in the Borrower's
reasonable judgment, copies of which shall be provided to the Agents and the
Lenders.

          (H)          Transactions with Shareholders and Affiliates. Except as
set forth on Schedule 7.3(H), neither the Borrower nor any of its Subsidiaries
shall directly or indirectly enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder or holders of any of
the Equity Interests of the Borrower, or with any Affiliate of the Borrower
which is not its Subsidiary, on terms that are less favorable to the Borrower or
any of its Subsidiaries, as applicable, than those that might be obtained in an
arm's length transaction at the time from Persons who are not such a holder or
Affiliate.

          (I)          Restriction on Fundamental Changes. Neither the Borrower
nor any of its Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Borrower's or any such
Subsidiary's business or property, whether now or hereafter acquired, except
transactions permitted under Sections 7.3(B) or 7.3(G). Notwithstanding the
foregoing and the provisions of Sections 7.3(B) and 7.3(H), any of the
transactions listed in the immediately preceding sentence shall be permitted by
any wholly-owned Subsidiary of the Borrower into or with the Borrower or another
wholly-owned Subsidiary of the Borrower.



85

--------------------------------------------------------------------------------


          (J)          Sales and Leasebacks. Except for a sale-leaseback
transaction in connection with the closure and possible relocation of the
Borrower's facility in Plymouth, Michigan, neither the Borrower nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an operating lease or a
Capitalized Lease, of any property (whether real or personal or mixed) (i) which
it or one of its Subsidiaries sold or transferred or is to sell or transfer to
any other Person, or (ii) which it or one of its Subsidiaries intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by it or one of its Subsidiaries to any other Person in
connection with such lease, unless in either case the sale involved is not
prohibited under Section 7.3(B) and the lease involved is not prohibited under
Section 7.3(A).

          (K)          Margin Regulations. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock.

          (L)          ERISA. The Borrower shall not

          (i)          engage, or permit any of its Subsidiaries to engage, in
any material prohibited transaction described in Sections 406 of ERISA or 4975
of the Code for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the DOL;

          (ii)          permit to exist any accumulated funding deficiency (as
defined in Sections 302 of ERISA and 412 of the Code), with respect to any
Benefit Plan unless waived pursuant to Section 412(d) of the Code;

          (iii)          fail, or permit any Controlled Group member to fail, to
pay timely required contributions or annual installments due with respect to any
waived funding deficiency to any Benefit Plan under circumstances which could
reasonably be expected to result in the imposition of a Lien on the assets or
properties of the Borrower or any Subsidiary (including any lien arising under
Section 412(n) of the Code);

          (iv)          terminate, or permit any Controlled Group member to
terminate, any Benefit Plan which would result in any material liability of the
Borrower or any Controlled Group member under Title IV of ERISA;

          (v)          fail to make any contribution or payment to any
Multiemployer Plan which the Borrower or any Controlled Group member may be
required to make under any agreement relating to such Multiemployer Plan (except
as permitted by Section 4218(2) of ERISA), or any law pertaining thereto;

          (vi)          fail, or permit any Controlled Group member to fail, to
pay any required installment or any other payment required under Section 412 of
the Code on or before the due date for such installment or other payment under
circumstances which could reasonably be expected to result in the imposition of
a Lien on the assets or properties of




86

--------------------------------------------------------------------------------


the Borrower or any Subsidiary (including any lien arising under Section 412(n)
of the Code); or



          (vii)          amend, or permit any Controlled Group member to amend,
a Plan resulting in an increase in current liability for the plan year such that
the Borrower or any Controlled Group member is required to provide security to
such Plan under Section 401(a)(29) of the Code.

For purposes of this Section 7.3(L), "material" means any transaction,
noncompliance or other basis for liability described in Section 7.3(L) which
could reasonably be expected to subject the Borrower or any of its Subsidiaries
to liability, individually or in the aggregate with all other liabilities under
Section 7.3(L), in excess of $7,500,000.

          (M)          Corporate Documents. Other than in connection with the
issuance of Permitted Hybrid Securities, neither the Borrower nor any of its
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective constituent documents as in effect on the
date hereof in any manner adverse to the interests of the Lenders, without the
prior written consent of the Required Lenders. Nothing herein shall prevent any
such changes which increases the number of authorized shares of common stock of
the Borrower.

          (N)          Fiscal Year. Neither the Borrower nor any of its
consolidated Subsidiaries shall change its fiscal year for accounting or tax
purposes from a period consisting of the 52-week period or 53-week period, as
applicable, ending on the last Saturday of March of each year.

          (O)          Subsidiary Covenants. The Borrower will not, and will not
permit any Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution on its stock, or make
any other Restricted Payment, pay any Indebtedness or other Obligation owed to
the Borrower or any other Subsidiary, make loans or advances or other
Investments in the Borrower or any other Subsidiary, or sell, transfer or
otherwise convey any of its property to the Borrower or any other Subsidiary.

          (P)          Hedging Obligations. The Borrower shall not and shall not
permit any of its Subsidiaries to enter into any interest rate, commodity or
foreign currency exchange, swap, collar, cap or similar agreements evidencing
Hedging Obligations, other than interest rate, foreign currency or commodity
exchange, swap, collar, cap or similar agreements entered into by the Borrower
pursuant to which the Borrower has hedged its actual interest rate, foreign
currency or commodity exposure. Such permitted hedging agreements entered into
by the Borrower and any Lender or any affiliate of any Lender are sometimes
referred to herein as "Interest Rate Agreements."

          (Q)          Non-Guarantor Subsidiaries. The Borrower shall not permit
Subsidiaries which are not Guarantors, the Capital Stock of which is not pledged
or the assets of which are not subject to a Security Agreement and other
Collateral Documents to represent five percent (5%) or more of the consolidated
EBITDA of the Borrower and its Subsidiaries.



87

--------------------------------------------------------------------------------


          (R)          Change of Deposit Accounts. The Borrower shall not and
shall not permit its Subsidiaries to establish or maintain any deposit account
with any bank or other financial institution other than (i) those which have
entered into a Collection Account Agreement in form and substance acceptable to
the Collateral Agent and (ii) Permitted Sweep Accounts.

          (S)          Subordinated Indebtedness. The Borrower shall not and
shall not permit any of its Subsidiaries to amend, supplement or modify the
terms of any Subordinated Indebtedness, or make any payment required as a result
of an amendment or change thereto, other than amendments, supplements or
modifications which (1) (a) decrease the rate of interest payable on such
Subordinated Indebtedness, (b) provide for the payment in kind in lieu of cash
of any portion of the interest on the Subordinated Indebtedness, (c) provide for
the extension of the maturity date with respect to any principal or interest
payment to be made under the instruments evidencing such Subordinated
Indebtedness, (d) provide more flexibility to the Borrower or its Subsidiaries
in connection with any covenants or (e) waive any defaults existing in
connection with the Subordinated Indebtedness and (2) do not adversely affect in
any respect the interests of the Agents or any Lender.

          (T)          Issuance of Equity Interests. The Borrower shall not
issue any Equity Interests if as a result of such issuance a Change of Control
shall occur. None of the Borrower's Subsidiaries shall issue any Equity
Interests other than to the Borrower and all of which shall be subject to an
applicable Pledge Agreement.

          SECTION 7.4.  Financial Covenants. The Borrower shall comply with the
following:

          (A)          Minimum Fixed Charge Coverage Ratio. The Borrower shall
maintain a ratio ("Fixed Charge Coverage Ratio") of (i) the sum of the amounts
of (a) EBITDA; minus (b) Capital Expenditures, to (ii) the sum of the amounts
of: (a) Interest Expense (excluding Interest Expenses incurred as a result of
canceling interest rate swap agreements in connection with the issuance of
Subordinated Indebtedness or Senior Unsecured Debt by the Borrower); plus (b)
scheduled amortization of the principal portion of the Term Loans and scheduled
amortization of the principal portion of all other Indebtedness for borrowed
money of the Borrower; plus (c) cash taxes paid by the Borrower and its
consolidated Subsidiaries; plus (d) Restricted Payments (other than Acquisition
Redemptions) made pursuant to Section 7.3(F)) made during such period; plus (e)
any payments made by the Borrower or any of its Subsidiaries directly or
indirectly pursuant to any Customer Loan Guaranties during such period; and plus
(f) any payments made by the Borrower or any of its Subsidiaries directly or
indirectly pursuant to any Customer Lease Guaranties of at least:

 

Quarter(s) Ending

Ratio

 

 

 

 

 

 

September 14, 2002

0.625 to 1.00

 

 

 

 

 

 

January 4, 2003

0.700 to 1.00

 

 

 

 

 

 

March 29, 2003

0.850 to 1.00

 

 

 

 

 



88

--------------------------------------------------------------------------------


 

June 21, 2003 through March 27, 2004

1.00 to 1.00

 

 

 

 

 

 

June 19, 2004 and each quarter thereafter


1.10 to 1.00

 


In each case, the Fixed Charge Coverage Ratio shall be determined as of the last
day of each fiscal quarter for the four fiscal quarter period ending on such
day, calculated, with respect to Permitted Acquisitions, on a pro forma basis
using historical financial statements obtained from the seller, broken down by
fiscal quarter in the Borrower's reasonable judgment (the amounts from which
shall be unadjusted unless adjustments thereto shall have been approved in
writing by the Agents); provided, however, that if the Borrower issues
Subordinated Indebtedness or Senior Unsecured Debt, (1) the amount determined in
accordance with clause (b) above shall not include the scheduled amortization of
the principal portion of the Term Loans that was paid with the proceeds of such
Subordinated Indebtedness or Senior Unsecured Debt and (2) the Administrative
Agent and the Lenders shall have the right to amend the ratios set forth in the
table above in this Section 7.4(A).

          (B)          Maximum Leverage Ratio. The Borrower shall not permit the
ratio (the "Leverage Ratio") of (i) Senior Debt to (ii) EBITDA to be greater
than the ratio set forth below at the end of the fiscal quarter ending on the
corresponding date set forth below:

 

Quarter(s) Ending

Ratio

 

 

 

 

 

 

September 14, 2002

4.50 to 1.00

 

 

 

 

 

 

January 4, 2003

4.00 to 1.00

 

 

 

 

 

 

March 29, 2003

3.50 to 1.00

 

 

 

 

 

 

June 21, 2003

2.25 to 1.00

 

 

 

 

 

 

Each quarter thereafter

2.00 to 1.00

 


The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter based upon (a) for Senior Debt, Senior Debt as of the
last day of each such fiscal quarter; and (b) for EBITDA, the actual amount for
the four-quarter period ending on such day, calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical financial
statements obtained from the seller, broken down by fiscal quarter in the
Borrower's reasonable judgment (the amounts from which shall be unadjusted
unless adjustments thereto shall have been approved in writing by the Agents);
provided, however, that if the Borrower issues Subordinated Indebtedness or
Senior Unsecured Debt, the Administrative Agent and the Lenders shall have the
right to amend the ratios set forth in the table above in this Section 7.4(B).



89

--------------------------------------------------------------------------------


          (C)          Maximum Lease Adjusted Leverage Ratio. The Borrower shall
not permit the ratio (the "Lease Adjusted Leverage Ratio") of (i) the sum of (a)
Total Debt plus (b) an amount equal to eight (8) times Rentals for the
four-quarter period ending on such day to (ii) the sum of (a) EBITDA plus (b)
Rentals to be greater than the ratio set forth below at the end of the fiscal
quarter ending on the corresponding date set forth below:

 

Quarter(s) Ending

Ratio

 

 

 

 

 

 

September 14, 2002

5.75 to 1.00

 

 

 

 

 

 

January 4, 2003

5.50 to 1.00

 

 

 

 

 

 

March 29, 2003 through
June 21, 2003

5.00 to 1.00

 

 

 

 

 

 

September 13, 2003 through
March 27, 2004


4.75 to 1.00

 

 

 

 

 

 

June 19, 2004 through March
6, 2005


4.25 to 1.00

 

 

 

 

 

 

June 18, 2005 through
March 25, 2006


4.00 to 1.00

 

 

 

 

 

 

June 17, 2006 and each
quarter thereafter


3.75 to 1.00

 


The Lease Adjusted Leverage Ratio shall be calculated, in each case, determined
as of the last day of each fiscal quarter based upon (a) for Total Debt, Total
Debt as of the last day of each such fiscal quarter; and (b) for EBITDA and
Rentals, the actual amount for the four-quarter period ending on such day,
calculated, with respect to Permitted Acquisitions, on a pro forma basis using
historical financial statements obtained from the seller, broken down by fiscal
quarter in the Borrower's reasonable judgment (the amounts from which shall be
unadjusted unless adjustments thereto shall have been approved in writing by the
Agents).

          (D)          Interest Expense Coverage Ratio. The Borrower shall
maintain a ratio (the "Interest Expense Coverage Ratio") of (i) EBITDA, to (ii)
cash Interest Expense (excluding Interest Expenses incurred as a result of
canceling interest rate swap agreements in connection with the issuance of
Subordinated Indebtedness or Senior Unsecured Debt by the Borrower) during each
four fiscal quarter period ending on the date described below of at least the
ratio set forth below at the end of the fiscal quarter ending on the
corresponding date set forth below:

 

Quarter(s) Ending

Ratio

 



90

--------------------------------------------------------------------------------


 

 

 

 

 

September 14, 2002 through
January 4, 2003


2.50 to 1.00

 

 

 

 

 

 

March 29, 2003

2.75 to 1.00

 

 

 

 

 

 

June 21, 2003 through
March 27, 2004


3.00 to 1.00

 

 

 

 

 

 

June 19, 2004 through March
26, 2005


3.25 to 1.00

 

 

 

 

 

 

June 18, 2005 and each
quarter thereafter


3.50 to 1.00

 


In each case, the Interest Expense Coverage Ratio shall be determined as of the
last day of each fiscal quarter described above for the four fiscal quarter
period ending on such day, calculated, with respect to Permitted Acquisitions,
on a pro forma basis using historical financial statements obtained from the
seller, broken down by fiscal quarter in the Borrower's reasonable judgment (the
amounts from which shall be unadjusted unless adjustments thereto shall have
been approved in writing by the Agents).

          (E)          Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to expend for Capital Expenditures, on a cumulative basis
with respect to fiscal years 2003 and 2004 only, in the aggregate for the
Borrower and its Subsidiaries, in excess of (i) for the fiscal quarter ended
June 22, 2002, $11,250,000, (ii) for the fiscal quarter ended September 14,
2002, $22,500,000, (iii) for the fiscal quarter ended January 4, 2003,
$33,750,000, (iv) for the fiscal year ended March 29, 2003, $45,000,000, (v) for
the fiscal quarter ended June 21, 2003, $12,500,000, (vi) for the fiscal quarter
ended September 13, 2003, $25,000,000, (vii) for the fiscal quarter ended
January 3, 2004, $37,500,000, (viii) for the fiscal year ended March 27, 2004,
$50,000,000, (ix) for the fiscal year ended March 26, 2005, $50,000,000, (x) for
the fiscal year ended March 25, 2006, $55,000,000, and (xi) for the fiscal year
ended March 31, 2007, $60,000,000.

          (F)          Asset Coverage Ratio. From the Effective Date through the
date on which the Borrower attains a ratio of Senior Debt to EBITDA of less than
or equal to 3.00 to 1.00, and at any time thereafter if the Borrower's ratio of
Senior Debt to EBITDA is more than 3.00 to 1.00, from the date on which the
Borrower's ratio of Senior Debt to EBITDA is more than 3.00 to 1.00 through the
date on which the Borrower attains a ratio of Senior Debt to EBITDA of less than
or equal to 3.00 to 1.00, the Borrower shall maintain a ratio (the "Asset
Coverage Ratio") of (i) the sum of the book value of the Borrower's accounts
receivable, inventory (determined on a first in/first out basis) and net
property, plant and equipment, to (ii) the aggregate amount of Total Debt which
is secured by assets of the Borrower of at least:

 

Fiscal Month Ending

Ratio

 



91

--------------------------------------------------------------------------------


 

 

 

 

 

August 17, 2002 through
October 12, 2002


1.60 to 1.00

 

 

 

 

 

 

November 9, 2002 through
February 1, 2003


1.625 to 1.00

 

 

 

 

 

 

March 1, 2003 through
April 26, 2003


1.65 to 1.00

 

 

 

 

 

 

May 24, 2003 through
July 19, 2003


1.625 to 1.00

 

 

 

 

 

 

August 16, 2003 through
October 11, 2003


1.675 to 1.00

 

 

 

 

 

 

November 8, 2003 through
January 31, 2004


1.75 to 1.00

 

 

 

 

 

 

February 28, 2004 through
April 25, 2004


1.80 to 1.00

 

 

 

 

 

 

May 23, 2004

1.775 to 1.00

 

 

 

 

 

 

June 20, 2004 through
April 24, 2005


1.85 to 1.00

 

 

 

 

 

 

May 22, 2005 through
April 23, 2006


2.10 to 1.00

 

 

 

 

 

 

May 21, 2006 and each
quarter thereafter


2.35 to 1.00

 



ARTICLE VIII
DEFAULTS

          SECTION 8.1.   Defaults. Each of the following occurrences shall
constitute a Default under this Agreement:

          (A)          Failure to Make Payments When Due. The Borrower shall (i)
fail to pay when due any of the Obligations consisting of principal with respect
to the Loans or (ii) shall fail to pay within three (3) Business Days of the
date when due any of the other Obligations under this Agreement or the other
Loan Documents.



92

--------------------------------------------------------------------------------


          (B)          Breach of Certain Covenants. The Borrower shall fail duly
and punctually to perform or observe any agreement, covenant or obligation
binding on the Borrower under:

          (i)          Section 7.1(C) through and including 7.1(I), 7.2(B) or
7.2(F) and such failure shall continue unremedied for ten (10) Business Days;

          (ii)          Sections 7.1(A) (excluding Section 7.1(A)(vii)), 7.1(B),
7.2(A), 7.2(C), 7.2(D), 7.2(E) and 7.2(G) through and including 7.2(Q) and such
failure shall continue unremedied for five (5) Business Days;

          (iii)          Section 7.1(A)(vii) and such failure shall continue
unremedied for two (2) Business Days; or

          (iv)          Section 7.3 or 7.4; provided, however, that with respect
to a breach of Section 7.4(F), no Default shall have occurred hereunder unless
such breach shall have continued unremedied for three (3) Business Days
following the date on which the Borrower delivers an Asset Coverage Ratio
Compliance Certificate showing such breach to have occurred.

          (C)          Breach of Representation or Warranty. Any representation
or warranty made or deemed made by the Borrower to any Agent, any Arranger or
any Lender herein or by the Borrower or any of its Subsidiaries in any of the
other Loan Documents or in any statement or certificate at any time given by any
such Person pursuant to any of the Loan Documents shall be false or misleading
in any material respect on the date as of which made (or deemed made).

          (D)          Other Defaults. The Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A), (B) or (C) of this Section 8.1), or the
Borrower or any of its Subsidiaries shall default in the performance of or
compliance with any term contained in any of the other Loan Documents, and such
default shall continue for thirty (30) days after the occurrence thereof.

          (E)          Default as to Other Indebtedness. The Borrower or any of
its Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness the outstanding principal amount of which Indebtedness is in
excess of $5,000,000; or any breach, default or event of default shall occur, or
any other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the effect thereof is to cause an
acceleration, mandatory redemption, a requirement that the Borrower offer to
purchase such Indebtedness or other required repurchase of such Indebtedness, or
permit the holder(s) of such Indebtedness to accelerate the maturity of any such
Indebtedness or require a redemption or other repurchase of such Indebtedness;
or any such Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.

          (F)          Involuntary Bankruptcy; Appointment of Receiver, Etc.



93

--------------------------------------------------------------------------------


          (i)          An involuntary case shall be commenced against the
Borrower or any of the Borrower's Subsidiaries and the petition shall not be
dismissed, stayed, bonded or discharged within ninety (90) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Borrower or any of the
Borrower's Subsidiaries in an involuntary case, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law.

          (ii)          A decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any of the
Borrower's Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower's Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Borrower or any of the Borrower's
Subsidiaries or of all or a substantial part of the property of the Borrower or
any of the Borrower's Subsidiaries shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Borrower or any of the Borrower's Subsidiaries shall be issued
and any such event shall not be stayed, dismissed, bonded or discharged within
ninety (90) days after entry, appointment or issuance.

          (G)          Voluntary Bankruptcy; Appointment of Receiver, Etc. The
Borrower or any of the Borrower's Subsidiaries shall (i) commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

          (H)          Judgments and Attachments. Any money judgment(s) (other
than a money judgment covered by insurance as to which the insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of $7,500,000 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder.

          (I)          Dissolution. Any order, judgment or decree shall be
entered against the Borrower decreeing its involuntary dissolution or split up
and such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or the Borrower shall otherwise dissolve or cease to exist
except as specifically permitted by this Agreement.

          (J)          Loan Documents. At any time, for any reason, any Loan
Document as a whole that materially affects the ability of any Agent or any of
the Lenders to enforce the Obligations

94

--------------------------------------------------------------------------------


ceases to be in full force and effect or the Borrower or any of the Borrower's
Subsidiaries party thereto seeks to repudiate its obligations thereunder.



          (K)          Termination Event. Any Termination Event occurs which the
Required Lenders believe is reasonably likely to subject the Borrower or any
Subsidiary to liability, individually or in the aggregate, in excess of
$7,500,000.

          (L)          Waiver of Minimum Funding Standard. If the plan
administrator of any Plan applies under Section 412(d) of the Code for a waiver
of the minimum funding standards of Section 412(a) of the Code and any Lender
believes the substantial business hardship upon which the application for the
waiver is based could reasonably be expected to subject either the Borrower or
any Controlled Group member to liability, individually or in the aggregate, in
excess of $7,500,000.

          (M)          Change of Control. A Change of Control shall occur.

          (N)          Interest Rate Agreements. Nonpayment by the Borrower of
any obligation under any Interest Rate Agreement or the breach by the Borrower
of any term, provision or condition contained in any such Interest Rate
Agreement.

          (O)          Environmental Matters. The Borrower or any of its
Subsidiaries shall be the subject of any proceeding or investigation pertaining
to (i) the Release by the Borrower or any of its Subsidiaries of any Contaminant
into the environment, (ii) the liability of the Borrower or any of its
Subsidiaries arising from the Release by any other Person of any Contaminant
into the environment, or (iii) any violation of any Environmental, Health or
Safety Requirements of Law which by the Borrower or any of its Subsidiaries,
which, in any case, has or is reasonably likely to subject the Borrower to
liability in excess of $7,500,000.

          (P)          Guarantor Default or Revocation. Any Guaranty shall fail
to remain in full force or effect or any action shall be taken by the Borrower
or any Subsidiary to discontinue or to assert the invalidity or unenforceability
of any Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of any Guaranty to which it is a party, or any Guarantor denies that
it has any further liability under any Guaranty to which it is a party, or gives
notice to such effect.

          (Q)          Customer Defaults. With respect to Customer Lease
Guaranties and Customer Loan Guaranties, the aggregate amount after the Closing
Date of (i) payments made by the Borrower and its Subsidiaries and (ii) amounts
for which payment has been demanded or otherwise sought from the Borrower and
its Subsidiaries exceeds $5,000,000.

          (R)          The occurrence of any event set forth in the separate
disclosure letter from the Borrower and addressed to the Lenders dated of even
date herewith.

A Default shall be deemed "continuing" until cured or until waived in writing in
accordance with Section 9.3.



95

--------------------------------------------------------------------------------


ARTICLE IX
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND
REMEDIES

          SECTION 9.1.  Termination of Commitments; Acceleration. If any Default
described in Section 8.1(B) (solely with respect to a breach of Section
7.1(A)(viii)), Section 8.1(F) or Section 8.1(G) occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of any Agent or any Lender.
If any other Default occurs, (a) the Lenders with Revolving Loan Pro Rata Shares
equal to or greater than sixty-six and two-thirds percent (66-2/3%) may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, (b)
the Lenders with Acquisition Loan Pro Rata Shares equal to or greater than
sixty-six and two-thirds percent (66-2/3%) may terminate or suspend the
obligations of the Lenders to make Acquisition Facility Loans hereunder and/or
(c) the Lenders with Pro Rata Shares equal to or greater than sixty-six and
two-thirds percent (66-2/3%) may declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower expressly waives.

          SECTION 9.2.  Defaulting Lender. In the event that any Lender fails to
fund its Tranche A Pro Rata Share, Tranche B Pro Rata Share, Acquisition Loan
Pro Rata Share and/or Revolving Loan Pro Rata Share, as applicable, of any
Advance requested or deemed requested by the Borrower (or requested by an
Issuing Bank or the Swing Line Bank in connection with the participation in
Letters of Credit or Swing Line Loans), which such Lender is obligated to fund
under the terms of this Agreement (the funded portion of such Advance being
hereinafter referred to as a "Non Pro Rata Loan"), until the earlier of such
Lender's cure of such failure and the termination of the Revolving Loan
Commitments, the proceeds of all amounts thereafter repaid to the Administrative
Agent by the Borrower and otherwise required to be applied to such Lender's
share of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrower (or the Issuing Bank or Swing Line Bank, as applicable)
by the Administrative Agent on behalf of such Lender to cure, in full or in
part, such failure by such Lender, but shall nevertheless be deemed to have been
paid to such Lender in satisfaction of such other Obligations. Notwithstanding
anything in this Agreement to the contrary:

          (i)          the foregoing provisions of this Section 9.2 shall apply
only with respect to the proceeds of payments of Obligations and shall not
affect the conversion or continuation of Loans pursuant to Section 2.9;

          (ii)          any such Lender shall be deemed to have cured its
failure to fund its Tranche A Pro Rata Share, Tranche B Pro Rata Share,
Revolving Loan Pro Rata Share or Acquisition Loan Pro Rata Share, as applicable,
of any Advance at such time as an amount equal to such Lender's original Tranche
A Pro Rata Share, Tranche B Pro Rata Share, Revolving Loan Pro Rata Share or
Acquisition Loan Pro Rata Share, as applicable, of the requested principal
portion of such Advance is fully funded to the Borrower (or Issuing Bank or
Swing Line Bank, as applicable), whether made by such Lender itself or




96

--------------------------------------------------------------------------------


by operation of the terms of this Section 9.2, and whether or not the Non Pro
Rata Loan with respect thereto has been repaid, converted or continued;



          (iii)          amounts advanced to the Borrower to cure, in full or in
part, any such Lender's failure to fund its Tranche A Pro Rata Share, Tranche B
Pro Rata Share, Revolving Loan Pro Rata Share and/or Acquisition Loan Pro Rata
Share, as applicable, of any Advance ("Cure Loans") shall bear interest at the
rate applicable to Floating Rate Loans in effect from time to time, and for all
other purposes of this Agreement shall be treated as if they were Floating Rate
Loans;

          (iv)          regardless of whether or not a Default has occurred or
is continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Floating Rate
Loans shall be applied first, ratably to all Floating Rate Loans constituting
Non Pro Rata Loans, second, ratably to Floating Rate Loans other than those
constituting Non Pro Rata Loans or Cure Loans and, third, ratably to Floating
Rate Loans constituting Cure Loans;

          (v)          for so long as and until the earlier of any such Lender's
cure of the failure to fund its Tranche A Pro Rata Share, Tranche B Pro Rata
Share, Revolving Loan Pro Rata Share or Acquisition Loan Pro Rata Share, as
applicable, of any Advance and the termination of the Revolving Loan
Commitments, the term "Required Lenders" for purposes of this Agreement shall
mean Lenders (excluding all Lenders whose failure to fund their respective pro
rata shares of such Advance have not been so cured) whose Tranche A Pro Rata
Shares, Tranche B Pro Rata Shares, Revolving Loan Pro Rata Shares and/or
Acquisition Loan Pro Rata Shares, as applicable, represent equal to or greater
than sixty-six and two-thirds percent (66-2/3%) of the aggregate Pro Rata Shares
of such Lenders; and

          (vi)          for so long as and until any such Lender's failure to
fund its Revolving Loan Pro Rata Share and/or Acquisition Loan Pro Rata Share of
any Advance is cured in accordance with Section 9.2(ii), (A) such Lender shall
not be entitled to any commitment fees with respect to its Revolving Loan
Commitment and Acquisition Facility Commitment and (B) such Lender shall not be
entitled to any letter of credit fees, which commitment fees and letter of
credit fees shall accrue in favor of the Lenders which have funded their
respective Revolving Loan Pro Rata Share or Acquisition Loan Pro Rata Share of
such requested Advance, shall be allocated among such performing Lenders ratably
based upon their relative Revolving Loan Commitments and Acquisition Facility
Commitments, and shall be calculated based upon the average amount by which the
aggregate Revolving Loan Commitments and Acquisition Facility Commitments of
such performing Lenders exceeds the sum of (I) the outstanding principal amount
of the Loans owing to such performing Lenders, plus (II) the outstanding
Reimbursement Obligations owing to such performing Lenders, plus (III) the
aggregate participation interests of such performing Lenders arising with
respect to undrawn and outstanding Letters of Credit and Swing Line Loans.



97

--------------------------------------------------------------------------------


          SECTION 9.3.  Amendments. Subject to the provisions of this Article
IX, the Required Lenders (or the Syndication Agent with the consent in writing
of the Required Lenders) and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:

          (i)          Postpone or extend the Revolving Loan Termination Date,
the Tranche A Term Loan Termination Date or the Tranche B Term Loan Termination
Date or any other date fixed for any payment of principal of, or interest on,
the Loans, the Reimbursement Obligations or any fees or other amounts payable to
such Lender (except with respect to (A) any modifications of the provisions
relating to the amounts, timing or application of prepayments of Loans and other
Obligations, which modifications shall require the approval only of the Required
Lenders; provided, however, if such modifications would affect the order of
application of any mandatory prepayments to the Tranche B Term Loans, such
modifications shall also require the approval of Lenders with Tranche B Pro Rata
Shares equal to or greater than sixty-six and two-thirds percent (66-2/3%); and
(B) a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof).

          (ii)          Reduce the principal amount of any Loans or L/C
Obligations, or reduce the rate or extend the time of payment of interest or
fees thereon (other than as a result of a change in the definition of Leverage
Ratio or any of the components thereof or the method of calculation thereof).

          (iii)          Reduce the percentage specified in the definition of
Required Lenders or any other percentage of Lenders specified to be the
applicable percentage in this Agreement to act on specified matters or amend the
definitions of "Tranche A Pro Rata Share", "Tranche B Pro Rata Share",
"Acquisition Loan Pro Rata Share", "Revolving Loan Pro Rata Share" or "Pro Rata
Share".

          (iv)          Increase the amount of any Commitment of any Lender
hereunder or increase any Lender's Tranche A Pro Rata Share, Tranche B Pro Rata
Share, Revolving Loan Pro Rata Share, Acquisition Loan Pro Rata Share or Pro
Rata Share.

          (v)          Permit the Borrower to assign its rights under this
Agreement.

          (vi)          Release all or substantially all of the Collateral.

          (vii)          Amend this Section 9.3.

No amendment of any provision of this Agreement relating to any Agent shall be
effective without the written consent of such Agent. No amendment of any
provision of this Agreement relating to the Swing Line Loans shall be effective
without the written consent of the Swing Line Bank. The Administrative Agent may
waive payment of the fee required under Section 13.3(B) without obtaining the
consent of any of the Lenders.



98

--------------------------------------------------------------------------------


          SECTION 9.4.  Preservation of Rights. No delay or omission of the
Lenders or any Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.3,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agents and the Lenders until the Obligations have been
paid in full.

ARTICLE X
GENERAL PROVISIONS

          SECTION 10.1.  Survival of Representations. All representations and
warranties of the Borrower contained in this Agreement shall survive delivery of
the Notes and the making of the Loans herein contemplated.

          SECTION 10.2.  Governmental Regulation. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

          SECTION 10.3.  Performance of Obligations. The Borrower agrees that
the Agents may, but shall have no obligation, after the occurrence and during
the continuance of a Default, to make any other payment or perform any act
required of the Borrower under any Loan Document. The Agents shall use
reasonable efforts to give the Borrower notice of any action taken under this
Section 10.3 prior to the taking of such action or promptly thereafter provided
the failure to give such notice shall not affect the Borrower's obligations in
respect thereof. The Borrower agrees to pay the applicable Agent, upon demand,
the principal amount of all funds advanced by such Agent under this Section
10.3, together with interest thereon at the rate from time to time applicable to
Revolving Loans that are Floating Rate Loans from the date of such advance until
the outstanding principal balance thereof is paid in full. If the Borrower fails
to make payment in respect of any such advance under this Section 10.3 within
one (1) Business Day after the date the Borrower receives written demand
therefor from the applicable Agent, such Agent shall promptly notify each Lender
and each Lender agrees that it shall thereupon make available to such Agent, in
Dollars in immediately available funds, the amount equal to such Lender's Pro
Rata Share of such advance. If such funds are not made available to such Agent
by such Lender within one (1) Business Day after the applicable Agent's demand
therefor, the applicable Agent will be entitled to recover any such amount from
such Lender together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of such demand and ending
on the date such amount is received. The failure of any Lender to make available
to the applicable Agent its Pro Rata Share of any such unreimbursed advance
under this Section 10.3 shall neither relieve any other Lender of its obligation
hereunder to make available to such Agent such other Lender's Pro Rata Share of
such advance on the date such payment is


99

--------------------------------------------------------------------------------


to be made nor increase the obligation of any other Lender to make such payment
to the applicable Agent. All outstanding principal of, and interest on, advances
made under this Section 10.3 shall constitute Obligations.



          SECTION 10.4.  Headings. Section headings in the Loan Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Loan Documents.

          SECTION 10.5.  Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrower, the Agents and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agents
and the Lenders relating to the subject matter thereof.

          SECTION 10.6.  Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other Lender (except to the extent
to which the Agents are authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

          SECTION 10.7.  Expenses; Indemnification.

          (A)          Expenses. The Borrower shall reimburse the Agents and the
Arrangers for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys' and paralegals' fees and time charges of
attorneys and paralegals for either Agent, which attorneys and paralegals may be
employees of such Agent) paid or incurred by either of the Agents or Arrangers
in connection with the preparation, negotiation, execution, delivery,
syndication (including the expenses identified in the disclosure letter),
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agents, the Arrangers and the Lenders for
any costs, internal charges and out-of-pocket expenses (including attorneys' and
paralegals' fees and time charges of attorneys and paralegals for any Agent, any
Arranger or any Lender, which attorneys and paralegals may be employees of an
Agent, Arranger or Lender) paid or incurred by any Agent, Arranger or Lender in
connection with the collection of the Obligations and enforcement of the Loan
Documents. In addition to expenses set forth above, the Borrower agrees to
reimburse the Syndication Agent, promptly after the Syndication Agent's request
therefor, for each audit, or other business analysis performed by or for the
benefit of the Lenders in connection with this Agreement or the other Loan
Documents in an amount equal to the Syndication Agent's then customary charges
for each person employed to perform such audit or analysis, plus all reasonable
costs and expenses (including without limitation, travel expenses) incurred by
the Syndication Agent in the performance of such audit or analysis; provided,
however, that the Borrower shall not be required to reimburse the Collateral
Agent for more than one such audit and analysis during any 12-month period
conducted at a time when no Default has occurred and is continuing. The
Syndication Agent shall provide the Borrower with a detailed statement of all
reimbursements requested under this Section 10.7(A).



100

--------------------------------------------------------------------------------


          (B)          Indemnity. The Borrower further agrees to defend,
protect, indemnify, and hold harmless each and all of the Agents, Arrangers,
Lenders and each of their respective Affiliates, and each of such Person's
respective officers, directors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the "Indemnitees") from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, the fees and disbursements of counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of:

          (i)          this Agreement, the other Loan Documents, or any act,
event or transaction related or attendant thereto or to the making of the Loans,
and the issuance of and participation in Letters of Credit hereunder, the making
of or participation in Swing Line Loans, the management of such Loans or Letters
of Credit, the use or intended use of the proceeds of the Loans or Letters of
Credit hereunder, or any of the other transactions contemplated by the Loan
Documents; or

          (ii)          any liabilities, obligations, responsibilities, losses,
damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and costs of investigation, feasibility or remedial action
studies), fines, penalties and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future relating to
violation of any Environmental, Health or Safety Requirements of Law arising
from or in connection with the past, present or future operations of the
Borrower, its Subsidiaries or any of their respective predecessors in interest,
or, the past, present or future environmental, health or safety condition of any
respective property of the Borrower or its Subsidiaries, the presence of
asbestos-containing materials at any respective property of the Borrower or its
Subsidiaries or the Release or threatened Release of any Contaminant into the
environment (collectively, the "Indemnified Matters");

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee, in
each case, as determined by the final non-appealed judgment of a court of
competent jurisdiction. If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.

          (C)          Waiver of Certain Claims. The Borrower further agrees to
assert no claim against any of the Indemnitees on any theory of liability for
consequential, special, indirect, exemplary or punitive damages.



101

--------------------------------------------------------------------------------


          (D)          Survival of Agreements. The obligations and agreements of
the Borrower under this Section 10.7 shall survive the termination of this
Agreement.

          SECTION 10.8.  Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agents with
sufficient counterparts so that the Agents may furnish one to each of the
Lenders.

          SECTION 10.9.  Accounting. Except as provided to the contrary herein,
all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in Agreement Accounting Principles are hereafter
required or permitted and are adopted by the Borrower with the agreement of its
independent public accountants and such changes result in a change in the method
of calculation of any of the financial covenants, restrictions or standards
herein or in the related definitions or terms used therein ("Accounting
Changes"), the parties hereto agree to enter into negotiations, in good faith,
in order to amend such provisions in a credit neutral manner so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower's financial condition shall be the same after such
changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Agents and the
Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In the event such amendment
is entered into with respect to any Accounting Changes, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment.

          SECTION 10.10.  Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

          SECTION 10.11.  Nonliability of Lenders. The relationship between the
Borrower and the Lenders and the Agents shall be solely that of borrower and
lender. Neither any Agent, any Arranger nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agents, any Arranger nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.

          SECTION 10.12.  GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWER AND
ANY AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1


102

--------------------------------------------------------------------------------


ET SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.



          SECTION 10.13.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL.

          (A)          EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION
(B), EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED
EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE
PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF CHICAGO, ILLINOIS. EACH OF THE PARTIES
HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

          (B)          OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE AGENT,
OR ANY LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION OVER THE BORROWER OR (2) REALIZE ON ANY SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PERSON. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY
SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF SUCH PERSON. THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED
IN THIS SUBSECTION (B).

          (C)          VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.

          (D)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL


103

--------------------------------------------------------------------------------


TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



          (E)          SERVICE OF PROCESS. THE BORROWER WAIVES PERSONAL SERVICE
OF ANY PROCESS UPON IT AND IRREVOCABLY APPOINTS CT CORPORATION, WITH OFFICES AT
208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS 60604, AS THE BORROWER'S AGENT FOR
THE PURPOSE OF ACCEPTING SERVICE OF PROCESS ISSUED BY ANY COURT. NOTHING HEREIN
SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR ANY LENDER TO
SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

          SECTION 10.14.  No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

          SECTION 10.15.  Subordination of Intercompany Indebtedness. The
Borrower agrees that any and all claims of the Borrower against any Guarantor,
any endorser or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties, including, without limitation,
pursuant to any intercompany Indebtedness permitted under Section 7.3(A), shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Secured Obligations. Notwithstanding any right of the Borrower
to ask, demand, sue for, take or receive any payment from any Guarantor, all
rights, liens and security interests of the Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any Guarantor shall be and are
Subordinated to the rights, if any, of the Lenders and the Agents in those
assets. The Borrower shall have no right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Secured Obligations shall have been paid in full in cash
and satisfied and all financing arrangements under this Agreement and the other
Loan Documents between the Borrower and the Agents and the Lenders have been
terminated. If, during the continuance of a Default, all or any part of the
assets of any Guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of any Guarantor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, then, and in any such event, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Guarantor to the Borrower, including, without
limitation, pursuant to the any intercompany


104

--------------------------------------------------------------------------------


Indebtedness permitted under Section 7.3(A) ("Intercompany Indebtedness") shall
be paid or delivered directly to the Administrative Agent for application on any
of the Secured Obligations, due or to become due, until such Secured Obligations
shall have first been paid in full in cash and satisfied; provided, however,
ordinary course payments or distributions made by any Guarantor to the Borrower
shall be required to be paid or delivered to the Administrative Agent only upon
any Agent's request. The Borrower irrevocably authorizes and empowers the
Syndication Agent to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of the Borrower such proofs of claim and take such other action, in the
Syndication Agent's own name or in the name of the Borrower or otherwise, as the
Syndication Agent may deem necessary or advisable for the enforcement of this
Section 10.15. The Syndication Agent may vote such proofs of claim in any such
proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Secured Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Borrower upon or with respect to the Intercompany Indebtedness during the
continuance of a Default and prior to the satisfaction of all of the Secured
Obligations and the termination of all financing arrangements under this
Agreement and the other Loan Documents between the Borrower and the Agents and
the Lenders, the Borrower shall receive and hold the same in trust, as trustee,
for the benefit of the Agents and the Holders of Secured Obligations and shall
forthwith deliver the same to the Collateral Agent, for the benefit of the
Agents and the Holders of Secured Obligations, in precisely the form received
(except for the endorsement or assignment of the Borrower where necessary), for
application to any of the Secured Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Borrower as the property of
the Agents and the Lenders; provided, however, ordinary course payments or
distributions made by any Guarantor to the Borrower shall be required to be paid
or delivered to the Administrative Agent only upon request of the Syndication
Agent. If the Borrower fails to make any such endorsement or assignment to the
Administrative Agent or Syndication Agent, as applicable, the Syndication Agent
or any of its officers or employees are irrevocably authorized to make the same.
The Borrower agrees that until the Secured Obligations have been paid in full in
cash and satisfied and all financing arrangements under this Agreement and the
other Loan Documents between the Borrower and the Agents and the Lenders have
been terminated, the Borrower will not assign or transfer to any Person (other
than the Agents) any claim the Borrower has or may have against any Guarantor.



          SECTION 10.16.  Amendment and Restatement.

          (A)          This Agreement amends and restates in its entirety the
Original Credit Agreement and, upon the effectiveness of this Agreement, the
terms and provisions of the Original Credit Agreement shall, subject to Section
10.16(c), be superseded hereby.

          (B)          Notwithstanding the amendment and restatement of the
Original Credit Agreement by this Agreement, all of the Secured Obligations
owing to the Lenders under the Original Credit Agreement which remain
outstanding as of the date hereof, shall constitute Secured Obligations owing
hereunder. This Agreement is given in substitution for the Original Credit
Agreement, and not as payment of the Secured Obligations of the Borrower
thereunder, and is in no way intended to constitute a novation of the Original
Credit Agreement.



105

--------------------------------------------------------------------------------


          (C)          Upon the effectiveness of this Agreement, unless the
context otherwise requires, each reference to the Original Credit Agreement in
any of the Loan Documents and in each document, instrument or agreement executed
and/or delivered in connection therewith shall mean and be a reference to this
Agreement. Except as expressly modified as of the Effective Date, all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

ARTICLE XI
THE AGENTS

          SECTION 11.1.  Appointment; Nature of Relationship. Michigan National
is appointed by the Lenders as the Administrative Agent hereunder and under each
other Loan Document and ABN AMRO is appointed by the Lenders (in each case on
such Lender's behalf and on behalf of its Affiliates and their respective
officers, directors, employees, attorneys and agents) as the Syndication Agent
and Collateral Agent hereunder and under each of the other Loan Documents, and
each of the Lenders irrevocably authorizes the Agents to act as the contractual
representatives of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each of the Agents agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Notwithstanding the use of the defined term "Administrative Agent,"
"Collateral Agent," "Syndication Agent" or "Agent," it is expressly understood
and agreed that no Agent shall have any fiduciary responsibilities to any Lender
by reason of this Agreement and that the Agents are merely acting as the
representatives of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, (i) no Agent assumes any fiduciary duties to any of
the Lenders, (ii) each Agent is a "representative" of the Lenders within the
meaning of Section 9-105 of the Uniform Commercial Code and (iii) each Agent is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders agrees to assert no claim against either Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender waives. Each reference in this Article XI to a "Lender"
shall in each case include other Holders of Secured Obligations which constitute
an Affiliate of such Lender or its or its Affiliate's officers, directors,
employees and agents, it being the intention of the parties that the Agents act
on behalf of the Holders of Secured Obligations hereunder and under the other
Loan Documents.

          SECTION 11.2.  Powers. The Agents shall have and may exercise such
powers under the Loan Documents as are specifically delegated to such Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Agents shall have no implied duties or fiduciary duties
to the Lenders, or any obligation to the Lenders to take any action hereunder or
under any of the other Loan Documents except any action specifically provided by
the Loan Documents required to be taken by the Agents or either of them.

          SECTION 11.3.  General Immunity. Neither the Agents nor any of their
respective directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or


106

--------------------------------------------------------------------------------


inaction is found in a final judgment by a court of competent jurisdiction to
have arisen solely from the Gross Negligence or willful misconduct of such
Person.



          SECTION 11.4.  No Responsibility for Loans, Creditworthiness,
Recitals, Etc. Neither the Agents nor any of their respective directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered solely to such
Agent; (iv) the existence or possible existence of any Default or Unmatured
Default or (v) the validity, effectiveness or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agents
shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any of the other Loan Documents, for
the perfection or priority of the Liens on any of the Collateral, or for the
execution, effectiveness, genuineness, validity, legality, enforceability,
collectibility, or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of any guarantor of any or all of the Obligations, the Borrower or any
of its Subsidiaries.

          SECTION 11.5.  Action on Instructions of Lenders. The Agents shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders and on all
holders of Notes. The Agents shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

          SECTION 11.6.  Employment of Agents and Counsel. The Agents may
execute any of its duties as the Agents hereunder and under any other Loan
Document by or through employees, agents, and attorney-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agents shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agents and the Lenders and all matters pertaining to the Agents' duties
hereunder and under any other Loan Document.

          SECTION 11.7.  Reliance on Documents; Counsel. The Agents shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agents (or either
of them), which counsel may be employees of one of the Agents.

          SECTION 11.8.  Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agents ratably in proportion to the Lenders'
respective Pro Rata Shares (i) for any amounts not reimbursed by the Borrower
for which the Agents or either of them are entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses


107

--------------------------------------------------------------------------------


incurred by the Agents or either of them on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents and not reimbursed by the Borrower and (iii) to the extent not
reimbursed by the Borrower, for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agents or either of them in any way relating to or arising out of
the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the Gross Negligence or willful misconduct of the applicable Agent.



          SECTION 11.9.  Rights as a Lender. With respect to its Revolving Loan
Commitment, its Tranche A Term Loan Commitment, its Tranche B Term Loan
Commitment, its Acquisition Facility Commitment, Loans made by it and the Notes
issued to it, each Agent shall have the same rights, powers and obligations
hereunder and under any other Loan Document as any Lender and may exercise the
same as though it were not an Agent, and the term "Lender" or "Lenders" shall,
unless the context otherwise indicates, include the Agents in their individual
capacity. The Agents may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which such Person is not prohibited
hereby from engaging with any other Person.

          SECTION 11.10.  Lender Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon any Agent, any Arranger or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

          SECTION 11.11.  Successor Agents. Any Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Without limiting
its ability to resign hereunder at any other time, any Administrative Agent
shall be deemed to have resigned upon written notice made by the Borrower to the
Agents, which notice the Borrower shall be entitled to deliver hereunder in the
event that the Borrower determines that it may be required to pay any additional
amounts pursuant to the provisions of Section 2.14(E) hereof with respect to the
Michigan Single Business Tax. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Lenders (without any consent
required from the Borrower), a successor Administrative Agent, Collateral Agent
or Syndication Agent, as applicable; provided, however, upon any resignation (or
deemed resignation) by Michigan National as the Administrative Agent, ABN AMRO
shall, without further action on the part of the Lenders be appointed as the
successor Administrative Agent (provided it shall have the right to decline such
appointment); provided, further, upon any resignation by ABN AMRO as the
Syndication Agent


108

--------------------------------------------------------------------------------


and/or Collateral Agent, Michigan National shall, without further action on the
part of the Lenders be appointed as the successor Syndication Agent and/or
Collateral Agent (provided it shall have the right to decline such appointment).
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty days after the retiring
Agent's giving notice of resignation, then the retiring Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent,
Collateral Agent or Syndication Agent, as applicable. Such successor Agent shall
be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as an Agent hereunder by a
successor Administrative Agent, Collateral Agent or successor Syndication Agent,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, Collateral
Agent or Syndication Agent, as applicable, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After any retiring Agent's resignation hereunder, the provisions of
this Article XI shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent
hereunder and under the other Loan Documents.



          SECTION 11.12.  Collateral Documents.

          (A)          Each Lender authorizes the Collateral Agent to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Lender shall have the
right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Collateral Agent for the benefit of the
Holders of Secured Obligations upon the terms of the Collateral Documents.

          (B)          In the event that any Collateral is hereafter pledged by
any Person as collateral security for the Obligations, the Collateral Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Collateral Agent on behalf of the
Holders of Secured Obligations.

          (C)          The Lenders hereby authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral or release any Guarantor from its
obligations under the Guaranty (i) upon termination of the Commitments and
payment and satisfaction of all of the Obligations at any time arising under or
in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Collateral Agent at any time, the Lenders will confirm in writing the Collateral
Agent's authority to release particular types or items of Collateral pursuant to
this Section 11.12(c).

          (D)          Upon any sale or transfer of Collateral or of a
Subsidiary which is expressly permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days' prior


109

--------------------------------------------------------------------------------


written request by the Borrower, the Collateral Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Collateral Agent
for the benefit of the Lenders herein or pursuant hereto upon the Collateral
that was sold or transferred and release the applicable Guarantor from its
obligation under the Guaranty; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent's opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.



ARTICLE XII
SETOFF; RATABLE PAYMENTS

          SECTION 12.1.  Setoff. In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Default occurs and is
continuing, any indebtedness from any Lender to the Borrower (including all
account balances, whether provisional or final and whether or not collected or
available) may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.

          SECTION 12.2.  Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments received
pursuant to Sections 4.1, 4.2 or 4.4) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligation or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to the obligations owing to them. In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.

          SECTION 12.3.  Application of Payments. Subject to the provisions of
Section 9.2, (i) prior to the occurrence of a Default, the Administrative Agent
shall apply all payments and prepayments in respect of the Obligations in such
order as shall be specified by the Borrower and (ii) after the occurrence of a
Default, the Administrative Agent and the Collateral Agent shall, unless
otherwise specified at the direction of the Required Lenders which direction
shall be consistent with the last sentence of this Section 12.3, apply all
payments and prepayments in respect of any Obligations and all proceeds of
Collateral in the following order:

          (A)          first, to the ratable payment of interest on and then
principal of any portion of the Loans which the Agents, or either of them may
have advanced on behalf of any Lender for which the applicable Agent has not
then been reimbursed by such Lender or the Borrower;



110

--------------------------------------------------------------------------------


          (B)          second, to the ratable payment of interest on and then
principal of any advance made under Section 10.3 for which the funding Agents
have not then been paid by the Borrower or reimbursed by the Lenders;

          (C)          third, to the ratable payments of Obligations in respect
of any fees, expense reimbursements or indemnities then due to either of the
Agents in such capacity;

          (D)          fourth, to pay Obligations in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders, Swing Line Bank
and the issuer(s) of Letters of Credit;

          (E)          fifth, to pay interest due in respect of Loans (including
Swing Line Loans) and L/C Obligations;

          (F)          sixth, to the ratable payment or prepayment of principal
outstanding on Loans (including Swing Line Loans), Reimbursement Obligations and
Hedging Obligations under Interest Rate Agreements;

          (G)          seventh, to provide required cash collateral, if required
pursuant to Section 3.11 and

          (H)          eighth, to the ratable payment of all other Secured
Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Floating Rate Loans, and
then to repay outstanding Eurodollar Rate Loans with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid or prepaid prior to
those which have later expiring Interest Periods. The order of priority set
forth in this Section 12.3 and the related provisions of this Agreement are set
forth solely to determine the rights and priorities of the Agents, the Lenders
and the issuer(s) of Letters of Credit as among themselves. The order of
priority set forth in clauses (D) through (H) of this Section 12.3 may at any
time and from time to time be changed by the Required Lenders without necessity
of notice to or consent of or approval by the Borrower, or any other Person. The
order of priority set forth in clauses (A) through (C) of this Section 12.3 may
be changed only with the prior written consent of the Agents.

          SECTION 12.4.  Relations Among Lenders.

          (A)          Except with respect to the exercise of set-off rights of
any Lender in accordance with Section 12.1, the proceeds of which are applied in
accordance with this Agreement, and except as set forth in the following
sentence, each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against the Borrower or any other obligor hereunder or
with respect to any Loan Document or the Collateral, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the applicable Agent.



111

--------------------------------------------------------------------------------


          (B)          The Lenders are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Agents) authorized to act for, any other Lender. The
Syndication Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

          SECTION 13.1.  Successors and Assigns. The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 13.3 hereof. Notwithstanding clause (ii) of this Section 13.1, any
Lender may at any time, without the consent of the Borrower or the Agents,
assign all or any portion of its rights under this Agreement and its Notes to a
Federal Reserve Bank; provided, however, that no such assignment shall release
the transferor Lender from its obligations hereunder. The Agents may treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
such payee complies with Section 13.3 hereof in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent. Any assignee or transferee of a Note
agrees by acceptance thereof to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

          SECTION 13.2.  Participations.

          (A)          Permitted Participants; Effect. Subject to the terms set
forth in this Section 13.2, any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities ("Participants") participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Revolving Loan
Commitment of such Lender, any Acquisition Facility Commitment of such Lender,
any L/C Interest of such Lender or any other interest of such Lender under the
Loan Documents on a pro rata or non-pro rata basis. Notice of such participation
to the Borrower and the Agents shall be required prior to any participation
becoming effective with respect to a Participant which is not a Lender or an
Affiliate thereof. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Agents shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under the Loan Documents except that,
for purposes of Article IV hereof, the Participants shall be entitled to the
same rights as if they were Lenders.



112

--------------------------------------------------------------------------------


          (B)          Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Revolving Loan Commitment in
which such Participant has an interest which forgives principal, interest or
fees or reduces the interest rate or fees payable pursuant to the terms of this
Agreement with respect to any such Loan or Revolving Loan Commitment, postpones
any date fixed for any regularly-scheduled payment of principal (but not
prepayments) of, or interest or fees on, any such Loan or Revolving Loan
Commitment, or releases all or substantially all of the Collateral, if any,
securing any such Loan.

          (C)          Benefit of Setoff. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
hereof in respect to its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 hereof with
respect to the amount of participating interests sold to each Participant except
to the extent such Participant exercises its right of setoff. The Lenders agree
to share with each Participant, and each Participant, by exercising the right of
setoff provided in Section 12.1 hereof, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.

          SECTION 13.3.  Assignments.

          (A)          Permitted Assignments. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers") all or a portion of its
rights and obligations under this Agreement (including, without limitation, its
Revolving Loan Commitment, Acquisition Facility Commitment, the Loans owing to
it, all of its participation interests in existing Letters of Credit, and its
obligation to participate in additional Letters of Credit hereunder) in
accordance with the provisions of this Section 13.3. Each assignment shall be of
a constant, and not a varying, ratable percentage of all of the assigning
Lender's rights and obligations under this Agreement; provided that (1) Lenders
with Tranche B Pro Rata Shares greater than zero may assign a portion of their
interest in the Tranche B Term Loans without assigning any other interest; (2)
Michigan National Bank and ABN AMRO Bank N.V. may assign varying percentages of
their rights and obligations with respect to the Revolving Loans, Revolving Loan
Commitment, Swing Line Loans, Swing Line Commitment, Acquisition Facility Loans,
Acquisition Loan Commitment and Tranche A Term Loans as between themselves (the
"Permitted Michigan National Transfers") and (3) the Syndication Agent may
assign varying percentages of its rights and obligations with respect to the
Revolving Loans, Revolving Loan Commitment, Acquisition Facility Loans,
Acquisition Loan Commitment and Tranche A Loans during the Syndication Period
with the consent of the Administrative Agent; provided, however that each such
assignment shall be of all of the assigning Lender's rights and obligations with
respect to the Acquisition Loan Commitment, Acquisition Facility Loans,
Revolving Loan Commitment, Revolving Credit Obligations Tranche A Term Loan
Commitment and Tranche A Term Loan. Other than in connection with Permitted
Michigan National Transfers, such assignment shall be substantially in the form
of Exhibit E hereto and, without the prior written consent of the Syndication
Agent, shall not be


113

--------------------------------------------------------------------------------


permitted hereunder unless such assignment is for all of such Lender's rights
and obligations under the Loan Documents, involves loans and commitments in an
aggregate amount of at least $5,000,000 or involves an assignment to another
Lender. Other than in connection with assignments of all of the assigning
Lender's rights and obligations under the Loan Documents, the consent of the
Administrative Agent shall be required prior to an assignment becoming effective
where the assigning Lender's aggregate amount of loans and commitments retained
after such assignment is less than $4,000,000. The consent of the Syndication
Agent and, prior to the occurrence of a Default or Unmatured Default, the
Borrower (which consent, in each such case, shall not be unreasonably withheld
or delayed), shall be required prior to an assignment becoming effective with
respect to a Purchaser which is not a Lender or an Affiliate thereof.



          (B)          Effect; Effective Date. Upon (i) delivery to the Agents
of a notice of assignment, substantially in the form attached as Appendix I to
Exhibit E hereto (a "Notice of Assignment"), together with any consent required
by Section 13.3(A) hereof, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment;
provided, however in connection with assignments by the Syndication Agent during
the Syndication Period, no such processing fee shall be applicable. The Notice
of Assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment, Loans and
L/C Obligations under the applicable assignment agreement are "plan assets" as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be "plan assets" under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by the Borrower, the
Lenders or the Agents shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Revolving Loan Commitment, Loans and
Letter of Credit participations assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3(B),
the transferor Lender, the Syndication Agent and the Borrower shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their Revolving Loan
Commitment, Acquisition Facility Commitment and their Term Loans, as adjusted
pursuant to such assignment.

          (C)          The Register. The Administrative Agent shall maintain,
solely for the purposes of this Section, as agent for the Borrower, at its
address referred to in Section 14.1 a copy of each Assignment and Acceptance
Agreement effected pursuant to this Section 13.3 and a register (the "Register")
for the recordation of the names and addresses of the Lenders and the
Commitments of and principal amount of the Loans owing to, each Lender from time
to time and whether such Lender is an original Lender or the assignee of another
Lender pursuant to an assignment under this Section 13.3. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower and each of its Subsidiaries, the Agents and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement; provided, however, that as to the
amounts owed by the Borrower to any Lender, as between the Borrower and the
Lender, to the extent the amount in the Register


114

--------------------------------------------------------------------------------


conflicts with the amounts reflected on the schedule to such Lender's Notes, in
the absence of manifest error, the Lender's records instead of the Register
shall be conclusive and binding. The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.



          SECTION 13.4.  Confidentiality. Subject to Section 13.5, the Agents
and the Lenders shall hold all nonpublic information obtained pursuant to the
requirements of this Agreement and identified as such by the Borrower in
accordance with such Person's customary procedures for handling confidential
information of this nature and in accordance with safe and sound banking
practices and in any event may make disclosure reasonably required by a
prospective Transferee in connection with the contemplated participation or
assignment or as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process and shall require any such
Transferee to agree (and require any of its Transferees to agree) to comply with
this Section 13.4. In no event shall any Agent or any Lender be obligated or
required to return any materials furnished by the Borrower; provided, however,
each prospective Transferee shall be required to agree that if it does not
become a participant or assignee it shall return all materials furnished to it
by or on behalf of the Borrower in connection with this Agreement.

          SECTION 13.5.  Dissemination of Information. The Borrower authorizes
each Lender to disclose to any Participant or Purchaser or direct or indirect
contractual counterparty in swap agreements (or such contractual counterparty's
professional advisor) or any other Person acquiring an interest in the Loan
Documents by operation of law (each a "Transferee") and any prospective
Transferee any and all information in such Lender's possession concerning the
Borrower and its Subsidiaries; provided that prior to any such disclosure, such
prospective Transferee shall agree to preserve in accordance with Section 13.4
the confidentiality of any confidential information described therein.

ARTICLE XIV
NOTICES

          SECTION 14.1.  Giving Notice. Except as otherwise permitted by Section
2.13 with respect to borrowing notices, all notices and other communications
provided to any party hereto under this Agreement or any other Loan Documents
shall be in writing or by telex or by facsimile and addressed or delivered to
such party at its address set forth below its signature hereto or at such other
address as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

          SECTION 14.2.  Change of Address. The Borrower, the Agents and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.





115

--------------------------------------------------------------------------------


ARTICLE XV
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agents and the Lenders
and each party has notified the Syndication Agent by facsimile or telephone,
that it has taken such action.

[Remainder of This Page Intentionally Blank]




























116

--------------------------------------------------------------------------------


                    IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents
have executed this Agreement as of the date first above written.

 

SPARTAN STORES, INC.,
     as Borrower

 

 

 

 

 

By: /s/ David M. Staples

--------------------------------------------------------------------------------

 

     Name: David M. Staples

 

     Title: EVP & CFO























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

ABN AMRO BANK N.V.,
as Administrative Agent, Arranger, Syndication
Agent, Collateral Agent, as a Lender and as an
Issuing Bank

 

 

 

 

 

By: /s/ W. Stephen Jones

--------------------------------------------------------------------------------

 

     Name: W. Stephen Jones

 

     Title: Senior Vice President

 

 

 

By: /s/ Peter J. Hallan

--------------------------------------------------------------------------------

 

     Name: Peter J. Hallan

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

AIMCO CDO, SERIES 2000-A

 

 

 

 

 

By: /s/ Ronald Mendel

--------------------------------------------------------------------------------

 

     Name: Ronald Mendel

 

     Title: Authorized Signatory

 

 

 

By: /s/ Charles D. Mires

--------------------------------------------------------------------------------

 

     Name: Charles D. Mires

 

     Title: Authorized Signatory

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By: /s/ Ronald Mendel

--------------------------------------------------------------------------------

 

     Name: Ronald Mendel

 

     Title: Authorized Signatory

 

 

 

By: /s/ Charles D. Mires

--------------------------------------------------------------------------------

 

     Name: Charles D. Mires

 

     Title: Authorized Signatory























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

BALANCED HIGH-YIELD FUND I LTD.,
By: ING Capital Advisors LLC, as Asset Manager

 

 

 

 

 

By: /s/ John J. D'Angelo

--------------------------------------------------------------------------------

 

     Name: John J. D'Angelo

 

     Title: Vice President






 

BALANCED HIGH-YIELD FUND II LTD.,
By: ING Capital Advisors LLC, as Asset Manager

 

 

 

 

 

By: /s/ John J. D'Angelo

--------------------------------------------------------------------------------

 

     Name: John J. D'Angelo

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

THE CIT GROUP/EQUIPMENT FINANCING,
INC.

 

 

 

 

 

By: /s/ Katie J. Saunders

--------------------------------------------------------------------------------

 

     Name: Katie J. Saunders

 

     Title: Senior Credit Analyst























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

 

 

 

By: /s/ Dan M. Roman

--------------------------------------------------------------------------------

 

     Name: Dan M. Roman

 

     Title: First Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK (WESTERN
MICHIGAN)

 

 

 

 

 

By: /s/ David A. Foote

--------------------------------------------------------------------------------

 

     Name: David A. Foote

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

HELLER FINANCIAL LEASING INC.

 

 

 

 

 

By: /s/ Ronald E. Lis

--------------------------------------------------------------------------------

 

     Name: Ronald E. Lis

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

KZH RIVERSIDE LLC

 

 

 

 

 

By: /s/ Susan Lee

--------------------------------------------------------------------------------

 

     Name: Susan Lee

 

     Title: Authorized Agent























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY
By: David L. Babson & Company Inc. as
Investment Adviser

 

 

 

 

 

By: /s/ Mary Ann McCarthy

--------------------------------------------------------------------------------

 

     Name: Mary Ann McCarthy

 

     Title: Managing Director























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

MUIRFIELD TRADING LLC

 

 

 

 

 

By: /s/ Diana L. Mushill

--------------------------------------------------------------------------------

 

     Name: Diana L. Mushill

 

     Title: Asst. Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

NATIONAL CITY BANK

 

 

 

 

 

By: /s/ Thomas E. Redmond

--------------------------------------------------------------------------------

 

     Name: Thomas E. Redmond

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

NCB CAPITAL CORPORATION

 

 

 

 

 

By: /s/ John S. GordtHuart Jr.

--------------------------------------------------------------------------------

 

     Name: John S. GordtHuart Jr.

 

     Title: Managing Director























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

OLYMPIC FUNDING RUST, SERIES 1999-1

 

 

 

 

 

By: /s/ Diana L. Mushill

--------------------------------------------------------------------------------

 

     Name: Diana L. Mushill

 

     Title: Authorized Agent























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

ORIX FINANCIAL SERVICES, INC.

 

 

 

 

 

By: /s/ Mark A. Kassis

--------------------------------------------------------------------------------

 

     Name: Mark A. Kassis

 

     Title: Senior Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

PERSEUS CDO I, LIMITED

By: Massachusetts Mutual Life Insurance
Company, as its Portfolio Manager

 

 

 

 

 

By: /s/ Steven J. Katz

--------------------------------------------------------------------------------

 

     Name: Steven J. Katz

 

     Title:  Second Vice President and
                Associate General Counsel























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

COOPERATIVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A. "RABOBANK
NEDERLAND," NEW YORK BRANCH

 

 

 

 

 

By: /s/ Ivan Rodriguez

--------------------------------------------------------------------------------

 

     Name: Ivan Rodriguez

 

     Title: Vice President

 

 

 

By: /s/ Ian Reece

--------------------------------------------------------------------------------

 

     Name: Ian Reece

 

     Title: Managing Director























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

SAAR HOLDINGS CDO, LIMITED
BY: David L. Babson & Company Inc. under
delegated authority from Massachusetts Mutual Life
Insurance Company as Collateral Manager

 

 

 

 

 

By: /s/ Mary Ann McCarthy

--------------------------------------------------------------------------------

 

     Name: Mary Ann McCarthy

 

     Title: Managing Director























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

SCUDDER FLOATING RATE FUND

 

 

 

 

 

By: /s/ Kenneth Weber

--------------------------------------------------------------------------------

 

     Name: Kenneth Weber

 

     Title: Sr. Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

SEQUILS-CUMBERLAND I, LTD.

By: Deerfield Capital Management, L.L.C., as its
Collateral Manager

 

 

 

 

 

By: /s/ Matt Stouffer

--------------------------------------------------------------------------------

 

     Name: Matt Stouffer

 

     Title: Senior Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

TCF NATIONAL BANK

 

 

 

 

 

By: /s/ Glenn J. Stadler

--------------------------------------------------------------------------------

 

     Name: Glenn J. Stadler

 

     Title: Vice President























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By: /s/ N. Bell

--------------------------------------------------------------------------------

 

     Name: N. Bell

 

     Title: Senior Manager























Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

UNITED OF OMAHA LIFE INSURANCE
COMPANY

 

 

 

 

 

By: /s/ Kent Knudsen

--------------------------------------------------------------------------------

 

     Name: Kent Knudsen

 

     Title: Senior Vice President























Signature Page
to
Amended and Restated Credit Agreement